Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

by and among

DEERFIELD ELGX REVOLVER, LLC,

as Agent,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders,

ENDOLOGIX, INC.,

each of its direct and indirect subsidiaries listed on the signature pages
hereto and any additional borrower that hereafter becomes party hereto, each as
Borrower, and collectively as Borrowers

Closing Date: August 9, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND CONSTRUCTION

     1  

1.01

  Definitions      1  

1.02

  Accounting Terms      48  

1.03

  Code      48  

1.04

  Construction      48  

1.05

  Time References      49  

1.06

  Schedules and Exhibits      49  

ARTICLE II. LOANS AND TERMS OF PAYMENT

     49  

2.01

  Revolving Loans      49  

2.02

  Borrowing Procedures and Settlements      50  

2.03

  Payments; Reductions of Commitments; Prepayments      53  

2.04

  Promise to Pay; Promissory Notes      56  

2.05

  Interest Rates: Rates, Payments, and Calculations      56  

2.06

  [Reserved]      58  

2.07

  Designated Account      58  

2.08

  Maintenance of Loan Account; Statements of Obligations      59  

2.09

  Fees, Changes, Damages and Revolver Exit Payment      59  

2.10

  [Reserved]      62  

2.11

  Capital Requirements      62  

2.12

  Collections; Crediting Payments      63  

2.13

  Appointment of Borrower Representative      64  

2.14

  Joint and Several Liability of Borrowers      65  

ARTICLE III. CONDITIONS; TERM OF AGREEMENT

     68  

3.01

  Conditions Precedent to the Initial Extension of Credit      68  

3.02

  Conditions Precedent to all Extensions of Credit      70  

3.03

  Effect of Maturity      71  

3.04

  Conditions Subsequent      71  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     71  

4.01

  Due Organization and Qualification; No Event of Default; Solvency      72  

4.02

  Existence; Power and Authority      72  

4.03

  Litigation      72  

4.04

  Due Authorization; No Conflict      73  

4.05

  Permits and Authorizations      74  

4.06

  Title to Assets; No Encumbrances      74  

4.07

  Intellectual Property      74  

4.08

  No Default      75  

4.09

  Taxes      75  

4.10

  Compliance with Laws      75  

4.11

  SEC Filings      76  

4.12

  Financial Statements      76  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

4.13

  Internal Controls      77  

4.14

  ERISA      77  

4.15

  Subsidiaries      78  

4.16

  No Dividends      78  

4.17

  Stock      78  

4.18

  Material Contracts      79  

4.19

  Use of Proceeds      79  

4.20

  Environmental Condition      79  

4.21

  Governmental Regulation      80  

4.22

  Employee and Labor Matters      80  

4.23

  Name and Address; Properties      81  

4.24

  Sanctions      81  

4.25

  Anti-Money Laundering      81  

4.26

  Anti-Corruption      81  

4.27

  Anti-Terrorism      81  

4.28

  Sarbanes-Oxley      82  

4.29

  Accounting Practices      82  

4.30

  Common Stock      82  

4.31

  DTC      82  

4.32

  Fees      82  

4.33

  Products; Regulatory Required Permits      83  

4.34

  No Violation of Healthcare Laws      83  

4.35

  No Third Party Payor Program      84  

4.36

  Conduct of Business at Facilities      84  

4.37

  No Adulteration; Product Manufacturing      84  

4.38

  FDA      84  

4.39

  Margin Stock      85  

4.40

  Complete Disclosure      85  

4.41

  Investments      85  

4.42

  Schedules      85  

4.43

  Eligible Accounts      86  

4.44

  Eligible Inventory      86  

4.45

  Location of Inventory      86  

4.46

  Inventory and Equipment Records      86  

4.47

  No Violation of Usury Laws      86  

4.48

  Eligible Equipment      86  

ARTICLE V. AFFIRMATIVE COVENANTS

     87  

5.01

  Existence; Permits      87  

5.02

  Compliance with Laws      87  

5.03

  Insurance      87  

5.04

  Taxes      88  

5.05

  Reports, Notices      88  

5.06

  Inspection      90  

5.07

  Disclosure Updates      90  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.08

  Cash Management      91  

5.09

  Further Assurances      91  

5.10

  Environmental      92  

5.11

  ERISA      92  

5.12

  FDA; Healthcare Laws      93  

5.13

  Regulatory Required Permits      93  

5.14

  Material Contracts      93  

5.15

  Notices Regarding Indebtedness      93  

5.16

  Reporting      93  

5.17

  Lender Meetings      95  

5.18

  Location of Collateral      95  

5.19

  Updated Borrowing Base Certificate      95  

5.20

  Announcing Form 8-K      95  

5.21

  Eligible Equipment      97  

5.22

  Maximum Revolver Related Notices      97  

ARTICLE VI. NEGATIVE COVENANTS

     98  

6.01

  Restrictions on Fundamental Changes      98  

6.02

  Joint Ventures; Restricted Payments      98  

6.03

  Liens      99  

6.04

  Disposal of Assets      99  

6.05

  Indebtedness      99  

6.06

  Investments      99  

6.07

  Transactions with Affiliates      99  

6.08

  ERISA      100  

6.09

  Nature of Business      100  

6.10

  Amendments to Organizational Documents and Material Contracts      100  

6.11

  Changes to Fiscal Year; GAAP      101  

6.12

  Prepayments and Amendments      101  

6.13

  Restrictions on Distributions      101  

6.14

  Sanctions; Anti-Corruption      101  

6.15

  Sale Leaseback Transactions      102  

6.16

  Environmental      102  

6.17

  Investment Company      102  

6.18

  Intercreditor Agreement; Term Debt      102  

6.19

  Payment of Convertible Notes      102  

6.20

  Commingling of Assets      103  

6.21

  Limitation on Issuance of Stock      103  

6.22

  Use of Proceeds      103  

6.23

  Anti-Layering      103  

6.24

  Convertible Notes Restrictions      103  

ARTICLE VII. FINANCIAL COVENANTS

     104  

7.01

  Financial Covenants      104  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VIII. EVENTS OF DEFAULT

     105  

8.01

  Payments      105  

8.02

  Covenants      106  

8.03

  Representations, etc.      106  

8.04

  Insolvency; Bankruptcy      106  

8.05

  Judgments      107  

8.06

  No Governmental Authorization      107  

8.07

  Agreement Invalid Under Applicable Law      107  

8.08

  Cross-Default      107  

8.09

  Loan Documents; Security Interests      107  

8.10

  ERISA      108  

8.11

  Product Withdrawal      108  

8.12

  Change in Law      108  

8.13

  Material Contract Default      108  

8.14

  Other Default or Breach      108  

8.15

  Criminal Proceedings      109  

8.16

  Payment of Subordinated Debt      109  

8.17

  Any Intercreditor Agreement Provisions Invalid      109  

8.18

  Guaranty      109  

8.19

  Subordination Provisions      109  

8.20

  Change in Control      109  

8.21

  Not Publicly Traded      109  

8.22

  Term Debt Defaults      109  

ARTICLE IX. RIGHTS AND REMEDIES

     110  

9.01

  Rights and Remedies      110  

9.02

  Remedies Cumulative      110  

ARTICLE X. WAIVERS; INDEMNIFICATION

     111  

10.01

  Demand; Protest; etc.      111  

10.02

  The Lender Group’s Liability for Collateral      111  

10.03

  Indemnification      111  

ARTICLE XI. NOTICES

     112  

ARTICLE XII. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION

     113  

ARTICLE XIII. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     115  

13.01

  Assignments and Participations      115  

13.02

  Successors      118  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XIV. AMENDMENTS; WAIVERS

     119  

14.01

  Amendments and Waivers      119  

14.02

  [Reserved]      120  

14.03

  No Waivers; Cumulative Remedies      120  

ARTICLE XV. AGENT; THE LENDER GROUP

     120  

15.01

  Appointment and Authorization of Agent      120  

15.02

  Delegation of Duties      121  

15.03

  Liability of Agent      121  

15.04

  Reliance by Agent      122  

15.05

  Notice of Default or Event of Default      122  

15.06

  Credit Decision      122  

15.07

  Costs and Expenses; Indemnification      123  

15.08

  Agent in Individual Capacity      123  

15.09

  Assignment by Agent; Resignation of Agent; Successor Agent      123  

15.10

  Lender in Individual Capacity      124  

15.11

  Collateral Matters      124  

15.12

  Restrictions on Actions by Lenders; Sharing of Payments      126  

15.13

  Agency for Perfection      126  

15.14

  Payments by Agent to the Lenders      127  

15.15

  Concerning the Collateral and Related Loan Documents      127  

15.16

  Several Obligations; No Liability      127  

15.17

  Right to Request and Act on Instructions      127  

ARTICLE XVI. WITHHOLDING TAXES

     128  

16.01

  Payments      128  

16.02

  Exemptions      128  

16.03

  Refunds      130  

ARTICLE XVII. GENERAL PROVISIONS

     130  

17.01

  Effectiveness      130  

17.02

  Article and Section Headings      130  

17.03

  Interpretation      130  

17.04

  Severability of Provisions      131  

17.05

  Debtor-Creditor Relationship      131  

17.06

  Counterparts; Electronic Execution      131  

17.07

  Revival and Reinstatement of Obligations; Certain Waivers      131  

17.08

  Confidentiality      131  

17.09

  Survival      132  

17.10

  Patriot Act      133  

17.11

  Integration      133  

17.12

  No Setoff      133  

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

17.13

 

Intercreditor Agreement

     133  

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Assignment and Acceptance

Exhibit B-1

   Form of Borrowing Base Certificate (Agent)

Exhibit B-2

   Form of Borrowing Base Certificate (Third Party Agent)

Exhibit C-1

   Form of Compliance Certificate

Exhibit P-1

   Form of Perfection Certificate

Schedule A-1

   Agent’s Account

Schedule A-2

   Authorized Person

Schedule C-1

   Commitments

Schedule D-1

   Designated Account

Schedule E-1

   Approved Account Debtor

Schedule P-1

   Existing Investments

Schedule 4.01(d)

   Existing Liens

Schedule 4.01(f)

   Existing Indebtedness

Schedule 4.03

   Litigation

Schedule 4.06

   Real Estate

Schedule 4.07

   Intellectual Property

Schedule 4.15

   Borrower’s Subsidiaries

Schedule 4.17

   Borrower’s Outstanding Shares of Stock, Options and Warrants

Schedule 4.18

   Material Contracts

Schedule 4.20

   Environmental

Schedule 4.22

   Labor Relations

Schedule 4.23

   Jurisdiction of Organization, Legal Name, Organizational Identification
Number and Chief Executive Office

Schedule 4.33(a)

   FDA/Governmental Notices

Schedule 4.41

   Stock of the Subsidiaries of the Loan Parties

Schedule 4.45

   Inventory Location

Schedule 5.20

   Other Loan Documents to be Form 8-K Exhibits

Schedule 6.05

   Contingent Obligations

Schedule 6.07

   Transactions with Affiliates

 

-vii-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of August 9, 2018,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined),
DEERFIELD ELGX REVOLVER, LLC, a Delaware limited liability company, as Agent for
each member of the Lender Group, Endologix, Inc., a Delaware corporation
(“Endologix”), each of its direct and indirect Subsidiaries set forth on the
signature pages hereto and any additional borrower that may hereafter be added
to this Agreement (individually as a “Borrower”, and collectively with any
entities that become party hereto as Borrower and each of their successors and
permitted assigns, the “Borrowers”).

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facility described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

ARTICLE I.

DEFINITIONS AND CONSTRUCTION.

1.01 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:

“2.25% Convertible Note Documents” means the 2.25% Convertible Notes, the 2.25%
Senior Note Indenture and each other document or agreement from time to time
entered into in connection with the foregoing.

“2.25% Convertible Notes” means those certain 2.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the first
supplemental indenture relating to the 2.25% senior notes (together, the “2.25%
Senior Notes Indenture”), between Endologix and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on December 10, 2013.

“2.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “2.25% Convertible Notes.”

“3.25% Convertible Notes” means those certain 3.25% senior unsecured notes,
governed by the terms of a base indenture, as supplemented by the second
supplemental indenture relating to the 3.25% senior notes (together, the “3.25%
Senior Notes Indenture”), between Endologix and Wells Fargo Bank, National
Association, as trustee, each of which were entered into on November 2, 2015, as
the same may be amended, restated, refinanced, supplemented or otherwise
modified in connection with a Permitted 3.25% Convertible Note Refinancing.

“3.25% Convertible Note Documents” means the 3.25% Convertible Notes, the 3.25%
Senior Note Indenture and each other document or agreement from time to entered
into in connection with the



--------------------------------------------------------------------------------

foregoing, as the same may be amended, restated, refinanced, supplemented or
otherwise modified in on with a Permitted 3.25% Convertible Note Refinancing.

“3.25% Senior Notes Indenture” has the meaning provided therefor in the
definition of “3.25% Convertible Notes.”

“10-K” means an annual report on Form 10-K (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“10-Q” means a quarterly report on Form 10-Q (or successor form thereto), as
required to be filed pursuant to the Exchange Act.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock of any Person or otherwise causing any Person to become a Subsidiary of
the Borrower, (c) a merger or consolidation or any other combination with
another Person or (d) the acquisition (including through licensing) of any
Product or Intellectual Property of or from another Person if the Acquisition
Consideration paid in connection with such acquisition is in excess of
$5,000,000 individually or in the aggregate with respect to all such
acquisitions in any twelve (12) month period.

“Acquisition Consideration” has the meaning specified therefor in the definition
of “Permitted Acquisitions.”

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.01(a).

“Affected Lender” has the meaning specified therefor in Section 2.11(b).

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote five percent (5%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agent” means Deerfield Revolver, in its capacity as administrative agent for
itself and for the other members of the Lender Group hereunder, as such capacity
is established in, and subject to the provisions of, Article XV, and the
successors and assigns of Deerfield Revolver in such capacity, and including,
when the context may require, during any Third Party Agent Retention Period, any
Third Party Agent.

“Agent-Related Persons” means Agent (including, for the avoidance of doubt, any
Third Party Agent), together with its Affiliates, controlling persons and their
respective directors, officers, employees,

 

2



--------------------------------------------------------------------------------

partners, advisors, agents and other representatives of each of the foregoing
and their respective successors.

“Agent’s Account” means the Deposit Account of Agent (or, during a Third Party
Agent Retention Period, any Third Party Agent) identified on Schedule A-1 (or
such other Deposit Account of Agent (or, during a Third Party Agent Retention
Period, such Third Party Agent) that has been designated as such, in writing, by
Agent (or, during a Third Party Agent Retention Period, such Third Party Agent)
to Borrowers and the Lenders).

“Agent’s Liens” means the Liens granted by Borrowers or their Subsidiaries to
Agent (or any Third Party Agent) under the Loan Documents and securing the
Obligations.

“Agreement” means this Credit Agreement.

“All-in Yield” means the interest rate (including margins and floors), original
issue discount and fees paid to all lenders (or consenting lenders) of such debt
or their Affiliates (based on the remaining life to maturity), but not including
any fees not paid to all lenders (such as fees to initial purchasers (i.e.,
investment banks in Rule 144A offerings), underwriters or lead agents).

“Announcing Form 8-K” has the meaning specified therefor in Section 5.20.

“Anti-Corruption Laws” means any and all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiary of any Loan Party
from time to time concerning or relating to bribery or corruption, including,
without limitation, the FCPA, as amended, the UK Bribery Act 2010 and other
similar legislation in any other jurisdictions.

“Anti-Money Laundering Laws” means any and all laws, rules, and regulations in
effect from time to time related to terrorism or money laundering, including,
without limitation, (i) all applicable requirements of the Currency and Foreign
Transactions Reporting Act of 1970 (31 U.S.C. 5311 et. seq., (the Bank Secrecy
Act)), as amended by Title III of the USA Patriot Act, (ii) the Trading with the
Enemy Act, (iii) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (66 Fed. Reg. 49079), and any other enabling legislation,
executive order or regulations issued pursuant or relating thereto and
(iv) other applicable federal or state laws relating to “know your customer” or
anti-money laundering rules and regulations.

“Anti-Terrorism Laws” means any and all laws, regulations, rules, orders, etc.
in effect from time to time relating to anti-money laundering and terrorism,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), and the USA Patriot Act (Pub. L.
No. 107-56 (Oct. 12, 2001)).

“Applicable Laws” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject. “Applicable Laws”
includes Healthcare Laws and Environmental Laws.

“Applicable Revolver Reduction Premium” has the meaning specified in
Section 2.09(d)(iii).

 

3



--------------------------------------------------------------------------------

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full in cash on the Maturity Date, or (b) an Event of
Default and the election by Agent or the Required Lenders to require that
payments and proceeds of Collateral be applied pursuant to Section 2.03(b)(ii).

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit, or
(b) any Person (other than a natural person) which temporarily warehouses loans
for any Lender or any entity described in the preceding clause (a) and that,
with respect to each of the preceding clauses (a) and (b), is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (other
than a natural person) or an Affiliate of a Person (other than a natural person)
that administers or manages a Lender.

“Assignee” has the meaning specified therefor in Section 13.01(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 or any other form agreed by the Agent.

“Authorizations” means, with respect to any Person, any permits (including
Regulatory Required Permits), approvals, authorizations, licenses,
registrations, certificates, clearances, concessions, grants, franchises,
variances or permissions from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject, and any supplements or amendments
with respect to the foregoing.

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Agent (and, during any Third Party Agent Retention Period, also to the Third
Party Agent).

“Authorized Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower Representative or any other officer of
the Borrower Representative having substantially the same authority and
responsibility.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.01 (after giving
effect to the then outstanding Revolver Usage).

“Average Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.

“Bank of America Cash Collateral Account” means that certain deposit account
#1453234066 of Borrower at Bank of America, N.A. (or such replacement deposit
account provided by Bank of America, N.A. or by another commercial bank)
established and maintained for the sole purpose of providing cash collateral in
favor of Bank of America, N.A. (or such replacement commercial bank) for
obligations of the Borrower in respect of certain commercial credit cards (or
with respect to a replacement commercial bank, similar commercial credit cards
to those provided by Bank of America, N.A. as of the Closing

 

4



--------------------------------------------------------------------------------

Date) provided to the Borrower by Bank of America, N.A. (or such replacement
commercial bank); provided that the aggregate amount on deposit in such deposit
account (or such replacement deposit account) shall not at any time exceed
$2,500,000.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Blocked Account” has the meaning specified therefor in Section 2.12(a).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrowers” has the meaning specified therefor in the preamble.

“Borrower Representative” means Endologix, in its capacity as Borrower
Representative pursuant to the provisions of Section 2.13, or any successor
Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders (or Agent on behalf thereof), or by Agent in the case of an
Extraordinary Advance.

“Borrowing Base” means, as of any date of determination, an amount equal to:

(a) the lesser of:

(i) the Maximum Revolver Amount, and

(ii) an amount equal to:

(A) an amount not to exceed 85% of the aggregate amount of Eligible Accounts;
less

(B) the amount, if any, of the Dilution Reserve; plus

(C) the least of (1) the product of 50% multiplied by the value (calculated at
the lower of cost or market based on the Borrowers’ historical accounting
practices) of Eligible Inventory at such time, (2) the product of 85% multiplied
by the Net Orderly Liquidation Value of Eligible Inventory (such determination
may be made as to different categories of Eligible Inventory based upon the Net
Orderly Liquidation Value applicable to such categories) at such time, (3) the
Inventory Cap and (4) an amount equal to 40% of the Borrowing Base; plus

(D) an amount not to exceed 50% of the Net Book Value of Eligible Equipment;

less

(b) the aggregate amount of all Reserves in effect at such time;

provided, that, the Borrowing Base will be automatically adjusted down, if
necessary, such that (1) availability from Eligible Foreign Accounts shall never
exceed the lesser of (x) $5,000,000 and (y) 20% of the Borrowing Base and
(2) availability from Eligible Equipment shall never exceed $2,000,000; and

 

5



--------------------------------------------------------------------------------

provided, further, that, as of any date of determination prior to the Trigger
Date, the Borrowing Base shall never exceed an amount equal to (i) 75% of the
Borrowing Base plus (ii) Qualified Cash as of such date.

“Borrowing Base Certificate” means each of the Borrowing Base Certificate
(Agent) and Borrowing Base Certificate (Third Party Agent), as the context may
require.

“Borrowing Base Certificate (Agent)” means a certificate in the form of Exhibit
B-1, which Borrowing Base Certificate (Agent) shall be delivered to Agent in
accordance with the terms of this Agreement.

“Borrowing Base Certificate (Third Party Agent)” means a certificate in the form
of Exhibit B-2, which Borrowing Base Certificate (Third Party Agent) shall be
delivered to a Third Party Agent during a Third Party Agent Retention Period in
accordance with the terms of this Agreement.

“Business Day” means any day excluding Saturday, Sunday, and any day which is a
legal holiday under the laws of the State of New York or which is a day on which
Agent (or, during any Third Party Agent Retention Period, the Third Party Agent)
is otherwise closed for transacting business with the public, except that, if a
determination of a Business Day shall relate to amounts accruing interest at the
LIBOR Rate, the term “Business Day” also shall exclude any day on which banks
are closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties, (b) with
respect to the purchase price of assets that are purchased substantially
contemporaneously with the trade-in of existing assets during such period, the
amount that the gross amount of such purchase price is reduced by the credit
granted by the seller of such assets for the assets being traded in at such
time, (c) expenditures made during such period to consummate one or more
Permitted Acquisitions, (d) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in Borrowers which
equity investment is made substantially contemporaneously with the making of the
expenditure, and (e) expenditures during such period that, pursuant to a written
agreement, are reimbursed by a third Person (excluding the Loan Parties and
their Affiliates).

“Capital Lease” means, with respect to any Person, any lease of or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capped Call” means the capped call transactions referenced in Schedule 6.05 in
respect of the 2.25% Convertible Notes and any like transactions that are
economically similar to such transactions entered into in connection with any
Indebtedness contemplated under clause (j) of the definition of Permitted
Indebtedness.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any United
States dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000, (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed one year and (f) investments made in accordance with
Endologix’ investment policy in effect as of the Closing Date that was provided
to the Agent’s counsel on March 14, 2017 at 12:15 p.m. New York time, and any
amendments thereto that do not, when taken as a whole, materially increase the
risk of the investments made by Endologix from time to time from Endologix’
investment policy in effect as of the Closing Date.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

“Change in Law” means the occurrence after the Closing Date of: (a) the adoption
or effectiveness of any law, rule, regulation, judicial ruling, judgment or
treaty, (b) any change in any law, rule, regulation, judicial ruling, judgment
or treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation,
guideline or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the force of
law; provided that notwithstanding anything in the Agreement to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities shall, in each case, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change in Control” or “Change of Control” means any of the following events:
(a) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of or control
over, voting Stock of Endologix (or other securities convertible into such
voting Stock) representing more than 50% of the combined voting power of all
voting Stock of Endologix; (b) Endologix shall have ceased to own, directly or
indirectly, 100% of the Stock of any of its Subsidiaries (with the exception of
any Subsidiaries permitted to be dissolved or merged to the extent otherwise
permitted by this Agreement and other than,

 

7



--------------------------------------------------------------------------------

solely with respect to Foreign Subsidiaries, directors qualifying shares as
necessary to comply with foreign law); (c) the occurrence of a “Change of
Control”, “Change in Control”, “Fundamental Change” or terms of similar import
under the 2.25% Convertible Note Documents, the 3.25% Convertible Note
Documents, the Term Debt Documents or any Permitted Japan Lifeline Unsecured
Debt Documents; or (d) the occurrence of any “Major Transaction” (as defined in
any Warrant). As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the SEC under the Exchange Act; provided that no
Change in Control shall be deemed to have occurred with respect to a “Permitted
Successor Transaction” (as defined in the Term Loan Credit Agreement as in
effect on the Closing Date) which prohibits the Term Lenders from delivering a
“Put Notice” (as defined in the Term Loan Credit Agreement as in effect on the
Closing Date) under the Term Loan Credit Agreement as in effect on the Closing
Date.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrowers or any of their Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent) or the Lenders under any of
the Loan Documents, including the “Collateral” (as defined in the Guaranty and
Security Agreement).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Loan Parties’ or their Subsidiaries’ Collateral or books and records, in
each case, in form and substance reasonably satisfactory to Agent and the
Lenders.

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.01.

“Commitment Fee” has the meaning specified therefor in Section 2.09(e).

“Common Stock” means the “Common Stock” of Endologix, with a $0.001 par value
per share.

“Compliance Certificate” means a certificate, duly executed by an Authorized
Officer of the Borrower Representative, appropriately completed and
substantially in the form of Exhibit C-1 hereto.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Indebtedness of
another Person (a “Third Party Obligation”) if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such Third Party Obligation that such Third Party Obligation
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Third Party Obligation will be
protected, in whole or in part, against loss with respect thereto; (b) with
respect to any undrawn portion of any letter of credit issued for the account of
such Person or as to which such Person is otherwise liable for the reimbursement
of any drawing; (c) under any Swap Contract, to the extent not yet

 

8



--------------------------------------------------------------------------------

due and payable; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for any obligations of another Person pursuant to any Guarantee or pursuant
to any agreement to purchase, repurchase or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent and the Lenders, executed and delivered by Borrowers or
one of their Subsidiaries, Agent, Term Agent and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).

“Convertible Note Documents” means, collectively the 2.25% Convertible Note
Documents and the 3.25% Convertible Note Documents (which, for the avoidance of
doubt, shall include the indenture and each other document or agreement from
time to time entered into in connection with any Permitted 3.25% Convertible
Note Refinancing, in each case, to the extent such indenture, documents or
agreements are permitted pursuant to the terms of the definition of “Permitted
3.25% Convertible Note Refinancing”).

“Copyrights” has the meaning specified therefor in the Guaranty and Secured
Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Correction” means the repair, modification, adjustment, relabeling,
destruction, or inspection (including patient monitoring) of a product or device
without its physical removal from its point of use to some other location.

“Cortland” means Cortland Capital Market Services LLC, a Delaware limited
liability company, and its Affiliates and its and their successors and assigns.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Deerfield Revolver” means Deerfield ELGX Revolver, LLC and its successors and
assigns.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Depositary Bank” has the meaning specified therefor in Section 2.12(a).

“Designated Account” means the Deposit Account of Borrower Representative
identified on Schedule D-1 (or such other Deposit Account of Borrower
Representative located at Designated Account Bank that has been designated as
such, in writing, by Borrowers to Agent (and, during any Third Party Agent
Retention Period, also to the Third Party Agent)).

 

9



--------------------------------------------------------------------------------

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 (or
such other bank that is located within the United States that has been
designated as such, in writing, by Borrowers to Agent (and, during any Third
Party Agent Retention Period, also to the Third Party Agent)).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior three (3) months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of 5%.

“Dispose” and “Disposition” mean (a) the sale, lease, license, transfer,
assignment, conveyance or other disposition of any assets or property (including
any transfer or conveyance of any assets or property pursuant to a division or
split of a limited liability company or other entity or Person into two or more
limited liability companies or other entities or Persons), and (b) the sale or
transfer by the Borrower or any Subsidiary of the Borrower of any Stock issued
by any Subsidiary of the Borrower.

“Disqualified Stock” means any Stock which, by its terms (or by the terms of any
security or other Stock into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Stock that does not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise, or is
redeemable (in each case, other than solely for Stock that does not constitute
Disqualified Stock) at the option of the holder thereof, in whole or in part, on
or prior to the date that is one year and one day following the Maturity Date
(excluding any provisions requiring redemption upon a “change in control” or
similar event, provided that such “change in control” or similar event results
in the occurrence of the payment in full in cash of all of the Obligations
(other than unasserted contingent indemnification obligations) and the
termination of all of the Commitments, (b) is convertible into or exchangeable
for (i) debt securities or (ii) any Stock referred to in (a) above, in each
case, at any time on or prior to the date that is one year and one day following
the Maturity Date at the time such Stock was issued, or (c) is entitled to
receive scheduled dividends or distributions in cash prior to the date that is
one year and one day following the Maturity Date.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which is organized, incorporated or otherwise formed under the laws of
the United States or any state thereof or the District of Columbia.

 

10



--------------------------------------------------------------------------------

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“DTC” has the meaning specified therefor in Section 4.31.

“EBITDA” means, for any period, Borrowers and their Subsidiaries’ net income,
plus (to the extent deducted from net income in the determination thereof)
interest expense, taxes, depreciation and amortization for such period, all
calculated on a consolidated basis in accordance with GAAP, consistently applied
and determined as of and at the end of such period. For purposes of this
Agreement, EBITDA for any period shall be determined by disregarding any
extraordinary, unusual or non-recurring items of income during such period.

“Eligible Accounts” means Eligible Domestic Accounts and Eligible Foreign
Accounts.

“Eligible Domestic Accounts” means those Accounts created by a Borrower in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services in the United States that have been acknowledged as
accepted by the applicable Account Debtor, that comply with each of the
representations and warranties respecting Eligible Domestic Accounts made in the
Loan Documents, and that are not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent) from time
to time after the Closing Date. In determining the amount to be included,
Eligible Domestic Accounts shall be calculated net of customer deposits,
unapplied cash, taxes, discounts, credits, allowances, and rebates. Subject to
the proviso to the first sentence of this definition, Eligible Domestic Accounts
shall not include the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, Accounts that are more than 60 days past due or have a
credit balance that is more than 60 days past due, or Accounts with selling
terms of more than 60 days (or, with respect to Twins & Martin, 120 days),

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party or an employee or agent of a Loan Party or any Affiliate of a Loan Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in Dollars,

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or (ii) is not
organized under the laws of the United States or any state thereof,

(g) Accounts of a Loan Party with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of (x) Accounts with respect to which such
Loan Party has complied, to the reasonable satisfaction of Agent

 

11



--------------------------------------------------------------------------------

(or, at the sole option of Agent during any Third Party Agent Retention Period,
the Third Party Agent), with the Assignment of Claims Act, 31 USC §3727 and
(y) up to $1,000,000, in the aggregate, of Accounts where the Account Debtor is
satisfactory to Agent (including, during any Third Party Agent Retention Period,
the Third Party Agent) in its Permitted Discretion), or (ii) any state of the
United States,

(h) Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, but only to the extent of
such claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
the Loan Parties exceed 20% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent (or, at the
sole option of Agent during any Third Party Agent Retention Period, the Third
Party Agent) based on all of the otherwise Eligible Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent (including, during any Third Party
Agent Retention Period, the Third Party Agent), in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts with respect to which the Account Debtor is an individual,

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a Loan
Party of the subject contract for goods or services, or

(q) Accounts where the Account or the applicable Account Debtor fails to meet
such other specifications and requirements which may be from time to time
established by Agent (including, during any Third Party Agent Retention Period,
the Third Party Agent) in its Permitted Discretion.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund, and (d) any other Person (other than a natural person) approved by
Agent; provided, however, that solely with respect to clause (d) above, no such
Person shall include (i) Borrowers or any of Borrowers’ Affiliates or
(ii) unless an Event of Default has occurred and is continuing, (A) any direct
competitor of the Loan Parties, in each case, as determined by Agent in its
reasonable discretion, (B) any investor or fund that has

 

12



--------------------------------------------------------------------------------

publicly announced in writing its intention to obtain control of Endologix
publicly or otherwise to the knowledge of the assigning Lender, or (D) any
Person listed in the email delivered by prior counsel to Endologix to counsel to
the Agent on March 16, 2017 at 5:00 p.m. (Pacific time) and any Affiliates or
Approved Funds of any such Person actually known to the assigning Lender and to
the Agent to be Affiliates or Approved Funds of any such Person.

“Eligible Foreign Accounts” means those Accounts created by a Borrower in the
Ordinary Course of Business, have been acknowledged as accepted by the
applicable Account Debtor, that comply with each of the representations and
warranties respecting Eligible Foreign Accounts made in the Loan Documents, and
with respect to which the applicable Account Debtor does not have its principal
place of business in the United States (but is not located in an OFAC sanctioned
country), and in each case that are: (i) supported by an irrevocable letter of
credit reasonably satisfactory to Agent and the Lenders (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, (ii) covered by credit insurance in form, substance,
and amount, and by an insurer, reasonably satisfactory to Agent and the Lenders
or (iii) generated by an Account Debtor with its principal place of business in
a jurisdiction approved by Agent (including, during any Third Party Agent
Retention Period, the Third Party Agent) on a case-by-case basis in its
Permitted Discretion; provided, that it is understood that the Account Debtors
set forth on Schedule E-1 are in approved jurisdictions as of the date hereof.
In addition, Eligible Foreign Accounts shall only include Accounts that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, that such criteria may be revised from time to time by
Agent in Agent’s (including, during any Third Party Agent Retention Period, the
Third Party Agent’s) Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent (or, during any Third Party
Agent Retention Period, the Third Party Agent) from time to time after the
Closing Date. In determining the amount to be included, Eligible Foreign
Accounts shall be calculated net of customer deposits, unapplied cash, taxes,
discounts, credits, allowances, and rebates. Subject to the proviso to the
second sentence of this definition, Eligible Foreign Accounts shall not include
the following:

(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date, Accounts that are more than 60 days past due or have a
credit balance that is more than 60 days past due, or Accounts with selling
terms of more than 60 days,

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c) Accounts with respect to which the Account Debtor is an Affiliate of a Loan
Party or an employee or agent of a Loan Party or any Affiliate of a Loan Party,

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,

(e) Accounts that are not payable in US Dollars,

(f) Accounts with respect to which the Account Debtor is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof,

(g) Accounts of a Loan Party with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of

 

13



--------------------------------------------------------------------------------

Accounts with respect to which such Loan Party has complied, to the reasonable
satisfaction of Agent (or, at the sole option of Agent during any Third Party
Agent Retention Period, the Third Party Agent), with the Assignment of Claims
Act, 31 USC §3727), or (ii) any state of the United States,

(h) Accounts with respect to which the Account Debtor is a creditor of a Loan
Party, has or has asserted a right of recoupment or setoff, or has disputed its
obligation to pay all or any portion of the Account, but only to the extent of
such claim, right of recoupment or setoff, or dispute,

(i) Accounts with respect to an Account Debtor whose total obligations owing to
the Loan Parties exceed 20% of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
that, in each case, the amount of Eligible Accounts that are excluded because
they exceed the foregoing percentage shall be determined by Agent (or, at the
sole option of Agent during any Third Party Agent Retention Period, the Third
Party Agent) based on all of the otherwise Eligible Accounts prior to giving
effect to any eliminations based upon the foregoing concentration limit,

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Loan Party has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

(k) Accounts, the collection of which, Agent (including, during any Third Party
Agent Retention Period, the Third Party Agent), in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,

(l) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

(m) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,

(n) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,

(o) Accounts with respect to which the Account Debtor is an individual,

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a Loan
Party of the subject contract for goods or services, or

(q) Accounts where the Account or the applicable Account Debtor fails to meet
such other specifications and requirements which may be from time to time
established by Agent (including, during any Third Party Agent Retention Period,
the Third Party Agent) in its Permitted Discretion.

“Eligible Equipment” means, subject to the criteria below, all Equipment that
is: (a) owned by a Borrower (and for which a Borrower has good and lawful title
thereto) free and clear of all Liens other than Liens in favor of Agent securing
the Obligations, (b) installed in a facility in the United States (i) owned by a
Borrower or (ii) leased by a Loan Party and subject to a landlord’s agreement in
favor of Agent that is in form and substance reasonably satisfactory to Agent
and the Lenders, (c) in good working order and operating condition (ordinary
wear and tear excepted), (d) not obsolete, outdated or surplus

 

14



--------------------------------------------------------------------------------

Equipment, (e) subject to a first priority Lien in favor of Agent (for the
benefit of itself and the Lenders), (f) not “fixtures” under the Applicable Laws
of the jurisdiction in which such Equipment is located, (g) subject to liability
and property and casualty insurance with insurers reasonable acceptable to Agent
and the Lenders and in an amount reasonably acceptable to Agent and the Lenders
naming Agent as an additional insured and lender’s loss payee on such insurance
policies with evidence reflecting such that is reasonably satisfactory to Agent
and the Lenders, and (h) not determined by Agent (or, during any Third Party
Agent Retention Period, the Third Party Agent) in its Permitted Discretion to be
unacceptable due to age, type, category, quality or quantity and/or for any
other reason whatsoever. In addition, Agent (and, during any Third Party Agent
Retention Period, the Third Party Agent) reserves the right, at any time and
from time to time after the Closing Date (including on the basis of any
appraisal conducted after the Closing Date), to adjust any of the applicable
criteria, to establish new criteria and to adjust advance rates with respect to
Eligible Equipment in its reasonable and good faith credit judgment and
discretion, subject to the approval of Required Lenders in the case of
adjustments or new criteria or changes in advance rates which have the effect of
making more credit available.

“Eligible Inventory” means Inventory of a Loan Party, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) Permitted Discretion to address
the results of any field examination or appraisal performed by (or on behalf of)
Agent (or, during any Third Party Agent Retention Period, the Third Party Agent)
from time to time after the Closing Date. In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrowers’ historical accounting practices. Subject to the
proviso to the first sentence of this definition, an item of Inventory shall not
be included in Eligible Inventory if:

(a) such Loan Party does not have good, valid, and marketable title thereto,

(b) such Loan Party does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of such Loan Party),

(c) it is not located at one of the locations in the continental United States
set forth on Schedule 4.45 or is Trunk Inventory,

(d) it is in-transit,

(e) it is located on Real Property leased by such Loan Party or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises, or Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) has established a Landlord Reserve with respect
to such location,

(f) it is not held for sale in the Borrowers’ Ordinary Course of Business
(unless it consists of first quality raw materials) or is not of good and
merchantable quality, or it has not been approved for sale by the Borrowers, or
it is quarantined from Borrowers’ general Inventory population or is rejected by
Borrowers’ Material Review Board,

(g) it is not subject to a valid and perfected first priority Agent’s Lien,

 

15



--------------------------------------------------------------------------------

(h) it consists of goods returned or rejected by such Loan Party’s customers or
is subject to a Recall,

(i) it consists of goods that are obsolete or slow moving, restrictive or custom
items, display or demo items, discontinued items, work-in-process, items used in
research and development, or goods that constitute spare parts, packaging and
shipping materials, supplies used or consumed in such Loan Party’s business,
bill and hold goods, defective goods, “seconds,” or Inventory acquired on
consignment, or Inventory on consignment with third parties,

(j) such Inventory is not covered by casualty insurance reasonably acceptable to
Agent and the Lenders,

(k) it consists of goods that can be transported or sold only with licenses that
are not readily available or of any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance, or similar term, by any environmental law or any Governmental
Authority applicable to Borrowers or their business, operations or assets,

(l) it does not meet all standards imposed by any Governmental Authority in all
material respects, including with respect to its production, acquisition, sale
or importation (as the case may be,

(m) it has expired or is obsolete,

(n) such Inventory is located at the Santa Rosa location and a reserve has been
established on the books of the Borrowers against such Inventory in accordance
with Endologix’s standards in place regarding aged Inventory,

(o) it is held for rental or lease by or on behalf of Borrowers,

(p) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights, or

(q) it fails to meet such other specifications and requirements which may from
time to time be established by Agent (including, during any Third Party Agent
Retention Period, the Third Party Agent) in its Permitted Discretion.
Notwithstanding the foregoing, the valuation of Inventory shall be subject to
any legal limitations on sale and transfer of such Inventory.

“Employee” means any employee of any Loan Party or any Subsidiary of any Loan
Party.

“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, under which (A) any current or former employee, director
or independent contractor of the Borrower or any of its Subsidiaries has any
present or future right to benefits or compensation and which is contributed to,
sponsored by or maintained by the Borrower or any of its Subsidiaries or (B) the
Borrower or any of its Subsidiaries has had or has or could reasonably be
expected, individually or in the aggregate, to have any present or future
obligation or liability.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of or liability
under Environmental Laws or releases of Hazardous Materials, including, without
limitation, (a) from any

 

16



--------------------------------------------------------------------------------

assets, properties, or businesses of any Borrower, any Subsidiary of a Borrower,
or any of their predecessors in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower, any Subsidiary of any Borrower, or any of
their predecessors in interest.

“Environmental Laws” means all Applicable Laws, Authorizations and permits
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of removal
and remedial actions, natural resource damages and costs and expenses of
investigation and feasibility studies, including the cost of environmental
consultants and attorneys’ costs) that may be imposed on, incurred by or
asserted against any Loan Party or any Subsidiary of any Loan Party as a result
of, or related to, any claim, suit, action, investigation, proceeding or demand
by any Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law or otherwise, arising
under any Environmental Law resulting from the ownership, lease, sublease or
other operation or occupation of property by any Loan Party or any Subsidiary of
any Loan Party, whether on, prior or after the date hereof.

“Environmental Permits” has the meaning specified therefor in Section 4.20(a).

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Loan Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and applicable published guidance thereunder.

“ERISA Affiliate” means collectively the Borrower, any Subsidiary of Borrower
and any Person under common control or treated as a single employer with,
Borrower or any Subsidiary of Borrower within the meaning of IRC Section 414
(b), (c), (m) or (o) or under ERISA.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) or (c) of ERISA (other than an event for which the 30-day notice
period is waived) with respect to a Title IV Plan; (b) the withdrawal of any
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any ERISA
Affiliate from any Multiemployer Plan; (d) with respect to any Multiemployer
Plan, the filing of a notice of insolvency or termination, or treatment of a
plan amendment as termination, under Section 4041A of ERISA; (e) the filing of a
notice of intent to terminate a Title IV Plan, or treatment of a plan amendment
as termination, under Section 4041 of ERISA; (f) the institution of proceedings
to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due; (h) the imposition of a Lien under Section 412 or 430(k) of the IRC or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of an Employee Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the IRC or other Applicable Law to qualify thereunder;
(j) a Title IV plan is in “at risk” status within the meaning of IRC
Section 430(i); (k) a Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the IRC; and (l) any other event
or condition that constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of

 

17



--------------------------------------------------------------------------------

any Liability upon any ERISA Affiliate under Title IV of ERISA other than for
contributions to Title IV Plans and Multiemployer Plans in the ordinary course
and PBGC premiums due but not delinquent

“Event of Default” has the meaning specified therefor in Article VIII.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers and their Subsidiaries aged in excess of thirty (30) days with respect
thereto and all book overdrafts of Borrowers and their Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

“Excluded Accounts” has the meaning specified therefor in Section 5.08.

“Excluded Domestic Holdco” means a wholly-owned Domestic Subsidiary of a
Borrower substantially all of the assets of which consist of Stock of Excluded
Foreign Subsidiaries held directly or indirectly by such Subsidiary and which
does not engage in any business, operations or activity other than that of a
holding company, excluding for purposes of such determination, Indebtedness of
such Excluded Foreign Subsidiaries.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary which is a controlled
foreign corporation (as defined in the IRC) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting Stock to secure, any Indebtedness
(other than the Obligations) of a Loan Party.

“Excluded Property” means, collectively:

(a) voting shares of any (A) Excluded Foreign Subsidiary of Borrower or
(B) Excluded Domestic Holdco, in each case, in excess of 65% of all of the
issued and outstanding voting shares of capital stock of such subsidiary;

(b) any lease, license, contract, property right or agreement as to which, if
and to the extent that, and only for so long as, the grant of a security
interest therein shall (1) constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement or
render it unenforceable, (2) be prohibited by any applicable law or (3) require
the consent of any third party (in each case of clauses (1), (2) and (3), other
than to the extent that any such breach, termination, default, prohibition or
requirement for consent would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable Law), provided that such security interest shall attach
immediately to each portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above;

(c) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(d) motor vehicles and other assets, in each instance, in which perfection of a
security requires notation on certificates of title with a value, individually,
of less than $250,000;

(e) without in any way limiting clause (a) above, equity interests in any Person
(other than wholly owned Subsidiaries) to the extent not permitted by the terms
of such Person’s organizational or

 

18



--------------------------------------------------------------------------------

joint venture documents (so long as such joint venture was not entered into (or
such Subsidiary was not formed) in contravention of the terms of the Loan
Documents and such prohibition did not arise in anticipation of the restrictions
under the Loan Documents);

(f) any assets financed by purchase money Indebtedness or Capital Leases, to the
extent such purchase money Indebtedness or Capital Lease is permitted hereunder,
if the documentation governing such purchase money Indebtedness or Capital
Leases securing such purchase money Indebtedness or Capital Leases prohibits the
creation of a security interest or lien thereon or requires the consent of any
Person as a condition to the creation of any other security interest or lien on
such property or if such contract or other agreement would be breached or give
any party the right to terminate it as a result of creation of such security
interest or lien;

(g) those assets as to which Agent determines (in its sole discretion) that the
cost of obtaining such a security interest or perfection thereof are excessive
in relation to the benefit to the Lender Group of the security to be afforded
thereby; and

(h) the Bank of America Cash Collateral Account;

provided, however, notwithstanding anything to the contrary herein or under the
other Loan Documents, “Excluded Property” shall not include (i) any proceeds,
products, substitutions, receivables or replacements of Excluded Property
(unless such proceeds, products, substitutions, receivables or replacements
would otherwise constitute Excluded Property), or (ii) any assets or property
provided as security or collateral for the Term Debt or for which a Lien has
been granted in favor of Term Agent, any Term Lender or any other Person party
to the Term Debt Documents.

“Excluded Subsidiary” means (a) any Excluded Domestic Holdco and (b) any
Excluded Foreign Subsidiary.

“Excluded Taxes” means (i) any Tax imposed on or measured by the net income
(however denominated) of any Recipient (including any branch profits Taxes and
franchise Taxes), in each case (A) imposed by the jurisdiction (or by any
political subdivision or taxing authority thereof) in which such Recipient is
organized or the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Recipient’s principal office is located or, in
the case of any Lender or Participant, the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s applicable lending office is located, or (B) imposed as a result
of a present or former connection between such Recipient and the jurisdiction
(or any political subdivision or taxing authority thereof) imposing such Tax
(other than any such connection arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payment
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced its rights or remedies hereunder or any
other Loan Document, or sold or assigned an interest in any Loan or Loan
Document); (ii) Taxes resulting from a Recipient’s failure to comply with the
requirements of Section 16.02, (iii) any United States federal withholding Taxes
imposed on amounts payable to or for the account of a Foreign Lender based upon
the applicable withholding rate pursuant to the law in effect at the time such
Foreign Lender acquires its interest in the Loan or Commitment (or designates a
new lending office), except to the extent such Foreign Lender (or its assignor,
if any) was previously entitled to receive amounts pursuant to Section 16.01, if
any, with respect to such withholding Tax at the time such Foreign Lender
changed its lending office (or became a party hereto), and (iv) any withholding
Taxes imposed under FATCA on amounts payable to or for the account of such
Recipient.

“Extraordinary Advances” has the meaning specified therefor in
Section 2.02(c)(iii).

 

19



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the IRC, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and (a) any current or future
regulations or official interpretations thereof (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non- United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

“First Period” has the meaning specified in Section 2.09(d)(ii).

“Fixed Charge Coverage Ratio” means, as of any date of determination and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) for the applicable Measurement Period ending on such date,
EBITDA minus Capital Expenditures (other than Capital Expenditures financed with
Indebtedness (other than Revolving Loans)) made or incurred during such
Measurement Period or the proceeds of Stock, to (b) Fixed Charges for such
Measurement Period.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, (c) all federal, state, and
local income taxes accrued during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Stock) during such
period.

“Foreign Benefit Plan” means any employee benefit plan that is subject to the
laws of a jurisdiction outside the United States, including those mandated by a
government other than that of the United States of America.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied, subject to the provisions of
Section 1.02 .

 

20



--------------------------------------------------------------------------------

“Global Excess Liquidity” means, as of any date of determination by Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent), the sum
of (a) without duplication of clause (b) of this definition, Qualified Cash plus
(b) without duplication of clause (a) of this definition, unrestricted cash and
Cash Equivalents of Loan Parties that is in Excluded Accounts maintained by a
branch office of the bank or securities intermediary located outside the United
States in an aggregate amount not to exceed the lesser of (i) $10,000,000 and
(ii) 20% of clause (a) of this definition, plus (c)(i) without duplication of
any cash or Cash Equivalents from any Borrowing or Loan made hereunder or under
the other Loan Documents that would count towards either of clause (a) or
clause (b) of this definition and (ii) solely to the extent the applicable
conditions in Article III (and any additional conditions to Borrowing or the
making of Loans hereunder or under the Loan Documents that may be added or
included from time to time after the Closing Date) have been satisfied (or would
be satisfied if a Borrowing or a Loan would have been made hereunder or under
the other Loan Documents) as of such date of determination (after giving effect
to any such Borrowing or Loan hereunder or thereunder and any Revolver Usage as
of such date), the amount of Availability.1

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210, 211, 820 and any comparable foreign
requirements.

“Governmental Authority” means any nation, sovereign, government,
quasi-governmental agency, governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal or administrative or public body
or entity, whether domestic or foreign, federal, state, local or other political
subdivision thereof, having jurisdiction over the matter or matters and Person
or Persons in question or having the authority to exercise executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, securities exchange,
regulatory body, arbitrator, public sector entity, supra-national entity and any
self-regulatory organization.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided, however, that the term Guarantee shall not include endorsements for
collection or deposit in the Ordinary Course of Business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Guarantor” means (a) each Subsidiary of Borrowers (other than any Excluded
Subsidiary), and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.09.

 

1 

DLA: as mentioned by email yesterday, if we cannot get the control agreements
and landlord waivers done by this morning, then we will provide up to a 20 day
post-closing period to allow the company to get them in place where availability
with still count for the global liquidity test (but not under any circumstance
for any borrowing purposes).

 

21



--------------------------------------------------------------------------------

“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Agent and the Lenders, executed and delivered by Borrowers and each of the
Guarantors to Agent.

“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

“Healthcare Laws” means all Applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or post-market requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the FDCA or
otherwise regulated by the FDA, or subject to regulation under the Clinical
Laboratory Improvement Amendments of 1988 (42 U.S.C. §263a et seq) and its
implementing regulations (42 C.F.R. Part 493) and similar state or foreign laws,
controlled substances laws, pharmacy laws, consumer product safety laws,
Medicare, Medicaid, and all laws, policies, procedures, requirements and
regulations pursuant to which Regulatory Required Permits are issued, in each
case, as the same may be amended from time to time.

“Immaterial Subsidiaries” shall mean, as of any date of determination, any
Subsidiary of the Borrower that is not a Loan Party that, when measured as of
the most recent fiscal quarter end or fiscal year end for which Endologix has
filed its 10-K or 10-Q, when taken together with all other Immaterial
Subsidiaries as of such date, (i) did not have assets with a value in excess of
5.0% of the total property and assets of the Loan Parties and their Subsidiaries
on a consolidated basis set forth in the balance sheet included in such 10-K or
10-Q in accordance with GAAP and on a pro forma basis and (ii) did not have
revenues representing in excess of 5.0% of total revenues of the Loan Parties
and their Subsidiaries on a consolidated basis.

“Indebtedness” means the following with respect to any Person:

(a) all indebtedness for borrowed money of such Person;

(b) the deferred purchase price of assets or services (other than trade payables
entered into in the Ordinary Course of Business and which are not more than 120
days past due and other than items covered by clause (xiv) of this definition)
of such Person, which in accordance with GAAP should be shown to be a liability
on the balance sheet;

(c) all guarantees of Indebtedness by such Person;

(d) the face amount of all letters of credit issued or acceptance facilities
established for the account of such Person (or for which such Person is liable),
including without duplication, all drafts drawn thereunder;

(e) all Capital Lease Obligations of such Person;

(f) all indebtedness (including indebtedness of other types covered by the other
clauses of this definition) of such Person or another Person secured by any Lien
on any assets or property of such Person, whether or not such indebtedness has
been assumed or is recourse (with the amount thereof, in the

 

22



--------------------------------------------------------------------------------

case of any such indebtedness that has not been assumed by such Person, being
measured as the lower of (y) fair market value of such property and (z) the
amount of the indebtedness secured);

(g) all indebtedness created or arising under any conditional sale or title
retention agreement, or incurred as financing, in either case with respect to
assets or property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such assets or property);

(h) all obligations of such Persons evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses;

(i) all obligations of such Person, whether or not contingent, in respect of
Disqualified Stock, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends;

(j) all direct or indirect liability, contingent or otherwise, of such Person
with respect to any other Indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto;

(k) all direct or indirect liability, contingent or otherwise, of such Person
under Swap Contracts;

(l) all direct or indirect liability, contingent or otherwise, of such Person to
make take-or-pay or similar payments if required regardless of nonperformance by
any other party or parties to an agreement;

(m) all direct or indirect liability, contingent or otherwise, of such Person
for the obligations of another Person through any agreement to purchase,
repurchase or otherwise acquire such obligation or any assets or property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another Person;

(n) earn-outs, all purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations (or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts) (including in connection with Permitted Acquisitions), but only to
the extent the same (x) have become due and payable and are recorded as a
liability on the balance sheet of such Person and (y) are payable in cash;

(o) all off-balance sheet liabilities of such Person; or

(p) all obligations arising under non-compete agreements, bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.03.

“Indemnified Person” has the meaning specified therefor in Section 10.03.

 

23



--------------------------------------------------------------------------------

“Indemnified Taxes” means, any Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrowers
under any Loan Document.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all Intellectual Property Licenses and all
Copyrights, copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work, whether
published or unpublished, any Patents, patents, patent applications and like
protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same, Trademarks,
trademarks, trade names, service marks, mask works, rights of use of any name,
domain names, or any other similar rights, any applications therefor, whether
registered or not, know-how, operating manuals, trade secret rights, clinical
and non-clinical data, rights to unpatented inventions, and any claims for
damage by way of any past, present, or future infringement of any of the
foregoing.

“Intellectual Property Licenses” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Borrowers,
each of their Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent and the Lenders.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, by and between Agent and the Term Agent and acknowledged
and agreed by the Loan Parties, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

“Internal Controls” has the meaning ascribed to it in Section 4.13(a).

“Inventory” means inventory (as that term is defined in the Code).

“Inventory Cap” means, initially, $10,000,000; provided, that, (x) after the
first anniversary of the Closing Date, such cap may be increased to $15,000,000
to the extent the following conditions have been met: (i) Agent (or, during any
Third Party Agent Retention Period, the Third Party Agent) shall have received
an appraisal detailing the value of Borrowers’ Intellectual Property, in scope
and with results acceptable to Agent (and, during any Third Party Agent
Retention Period, also the Third Party Agent) and (ii) Borrowers’ shall have
achieved TTM EBITDA of greater than $0 for two consecutive fiscal quarters and
(y) the Inventory Cap shall be reduced to $0 in the event that Market
Capitalization of Endologix is less than $200,000,000.

“Investment” has the meaning specified therefor in Section 6.06.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including the rules and regulations promulgated thereunder.

 

24



--------------------------------------------------------------------------------

“IP” means all Intellectual Property that is necessary for the conduct of the
Loan Parties’ business as currently conducted.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Landlord Reserve” means, as to each location at which Borrowers have Collateral
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of
(a) the number of months’ rent for which the landlord will have, under
applicable law, a Lien in the Collateral of Borrowers to secure the payment of
rent or other amounts under the lease relative to such location, or
(b) three (3) months’ rent under the lease relative to such location.

“Latest Balance Sheet Date” has the meaning specified therefor in Section 4.12.

“Lender” has the meaning specified therefor in the preamble, shall include any
other Person made a party hereto pursuant to the provisions of Section 13.01 and
“Lenders” means each of the Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent), any other Secured Party or
any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrowers or their Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) documented out-of-pocket fees or charges paid or incurred by Agent or
any Third Party Agent in connection with the Lender Group’s transactions with
Borrowers or their Subsidiaries under any of the Loan Documents, including,
without limitation, the fees and out-of-pocket expenses of Agent’s and any Third
Party Agent’s outside counsel and reasonable out-of-pocket costs incurred in
connection with travel and due diligence, photocopying, notarization, couriers
and messengers, telecommunication, public record searches, filing fees,
recording fees, publication, real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) Agent’s or any Third Party Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to Borrowers or their Subsidiaries,
(d) Agent’s and any Third Party Agent’s fees and charges (as adjusted from time
to time) with respect to the disbursement of funds (or the receipt of funds) to
or for the account of Borrowers (whether by wire transfer or otherwise),
together with any out-of-pocket costs and expenses incurred in connection
therewith, (e) customary charges imposed or incurred by Agent or any Third Party
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) costs and expenses paid or incurred by the Lender Group to correct any
default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) reasonable consulting or advisory fees and
expenses of Agent and any Third Party Agent and fees and expenses related to any
field examination, appraisal, or valuation to the extent of the fees and
charges, and due diligence expenses, including in connection with periodic
reviews of insurance and Collateral, (h) Agent’s, any Third Party Agent’s and
Lenders’ reasonable costs and expenses (including reasonable documented
attorneys’ fees and expenses) relative to third party subpoenas, claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Borrowers or any of their Subsidiaries,
(i) Agent’s and any Third Party Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys’ fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and

 

25



--------------------------------------------------------------------------------

expenses relative to the rating of any Loan, CUSIP, DXSyndicate™, SyndTrak or
other communication costs incurred in connection with a syndication of the loan
facilities), or amending, restating, supplementing, waiving, or modifying the
Loan Documents and (j) Agent’s, any Third Party Agent’s and each Lender’s costs
and expenses (including reasonable documented attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning Borrowers or any of their Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether a lawsuit or other adverse proceeding is
brought, or in taking any enforcement action or any Remedial Action with respect
to the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, and whether or not
indirect, contingent, consequential, actual, punitive, treble or otherwise.

“LIBOR Adjustment Date” means the first calendar day of such calendar month.

“LIBOR Rate” means the greater of (a) 1.00% and (b) the rate per annum equal to
the London interbank offered rate administered by ICE Benchmark Administration
Limited or a comparable, replacement or successor rate, which rate is approved
by Agent, as published on the applicable Bloomberg screen (or such other
commercially available source providing such quotations as may be designated by
Agent from time to time), for deposits in Dollars for a term of thirty (30) days
on or about 11:00 a.m. (London time) two (2) Business Days prior to the LIBOR
Adjustment Date. The LIBOR Rate may not be the lowest or best rate at which
Agent calculates interest or extends credit. The LIBOR Rate for each calendar
month shall be adjusted (if necessary) on each LIBOR Adjustment Datewhich
determination shall be conclusive in the absence of manifest error; provided
that to the extent a comparable, replacement or successor rate is approved by
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind. For purposes of this Agreement and the other Loan
Documents, any Loan Party or any Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Liquidated Damages” has the meaning specified in Section 2.09(d)(i).

“Loan” means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.

“Loan Account” has the meaning specified therefor in Section 2.08.

 

26



--------------------------------------------------------------------------------

“Loan Documents” means the Agreement, any Notes, the Control Agreements, any
Borrowing Base Certificate, each Compliance Certificate, the Intercreditor
Agreement, the Guaranty and Security Agreement, the Intercompany Subordination
Agreement, the Patent Security Agreement, the Trademark Security Agreement, the
Copyright Security Agreement, any note or notes executed by Borrowers in
connection with the Agreement and payable to any member of the Lender Group, and
any other instrument or agreement entered into, now or in the future, by
Borrowers or any of their Subsidiaries and any member of the Lender Group in
connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Lockbox” has the meaning specified therefor in Section 2.12(a).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Market Capitalization” shall mean, on any date of determination, an amount
equal to (i) the total number of issued and outstanding shares of common Stock
of Endologix on the date of measurement multiplied by (ii) the arithmetic mean
of the closing prices per share of such Stock on the Nasdaq Stock Market for the
30 consecutive trading days immediately preceding such date of determination.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation (e.g., normal stock rotation
practices and routine equipment adjustments and repairs, etc.).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, results of operations, financial condition or properties of the Loan
Parties and their Subsidiaries, taken as a whole, (b) the legality, validity or
enforceability of any provision of any Loan Document, (c) the ability of any
Loan Party to timely perform the Obligations, (d) the creation, perfection or
priority of the Liens, taken as a whole for the Collateral, granted under the
Loan Documents, or (e) the rights and remedies of the Secured Parties under any
Loan Document.

“Material Contracts” means (a) the Operative Documents, (b) the Term Debt
Documents, (c) the Convertible Note Documents, (d) the agreements listed on
Schedule 4.18, (e) the Permitted Japan Lifeline Unsecured Debt Documents and
(f) each other agreement or contract to which such Loan Party or its
Subsidiaries is a party the termination of which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect;
provided that Capped Calls shall not be considered Material Contracts.

“Material Intangible Assets” means all of (i) each Loan Party’s Intellectual
Property and (ii) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property (including each Intellectual Property
License), in each case that are material to the financial condition, business or
operations of the applicable Loan Party.

“Maturity Date” means April 2, 2022.

“Maximum Revolver Amount” means $40,000,000 (provided that such amount shall be
increased to $50,000,000 during any Maximum Revolver Increased Amount Period),
decreased by the amount of reductions in the Revolver Commitments made in
accordance with Section 2.03(c).

 

27



--------------------------------------------------------------------------------

“Maximum Revolver Decreased Market Capitalization Event” means any time, after a
Maximum Revolver Increased Amount Trigger Event occurs, the Market
Capitalization of Endologix decreases to an amount less than or equal to
$350,000,000.

“Maximum Revolver Decreased Market Capitalization Notice Trigger Event” means
the first occurrence of a Maximum Revolver Decreased Market Capitalization Event
after a Maximum Revolver Increased Amount Trigger Event has occurred and was
continuing immediately before such Maximum Revolver Decreased Market
Capitalization Event occurred.

“Maximum Revolver Decreased Market Capitalization Overadvance Amount” means, at
any time a Maximum Revolver Decreased Market Capitalization Overadvance Event
occurs, if Revolver Usage at such time is in excess of $40,000,000, the result
of (a) the amount of the Revolver Usage, minus (b) $40,000,000.

“Maximum Revolver Decreased Market Capitalization Overadvance Event” means any
time that the Market Capitalization of Endologix is less than or equal to
$350,000,000 and the Revolver Usage is more than $40,000,000.

“Maximum Revolver Increased Amount Period” means from the time a Maximum
Revolver Increased Amount Trigger Event occurs until the time that the Market
Capitalization of Endologix is less than or equal to $350,000,000.

“Maximum Revolver Increased Amount Trigger Event” means, at any time that the
Market Capitalization of Endologix is in excess of $350,000,000 for at least
ten (10) consecutive Business Days, the Borrower Representative delivers an
officer’s certificate executed by an Authorized Officer of the Borrower
Representative to the Agent (and, during a Third Party Agent Retention Period,
also the Third Party Agent) certifying as such and providing reasonable detail
thereof, all in form and substance reasonably satisfactory to the Agent (and,
during a Third Party Agent Retention Period, also the Third Party Agent).

“Measurement Period” means, at any date of determination, the most recently
completed twelve (12) fiscal months of Borrowers for which financial statements
have been delivered pursuant to Section 5.05(a).

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Monthly Cash Burn Amount” means, with respect to Borrowers, an amount equal to
Borrower’s change in cash and Cash Equivalents, without giving effect to any
increase resulting from contributions or proceeds of financings, for either
(a) the immediately preceding eighteen (18) month period as determined as of the
last day of the month immediately preceding the proposed consummation of the
Permitted Acquisition or voluntary prepayment, as applicable, and based upon the
financial statements delivered to Agent (and, during any Third Party Agent
Retention Period, also the Third Party Agent) in accordance with this Agreement
for such period, not including unusual or non-recurring expenses or (b) the
immediately succeeding eighteen (18) month period based upon the projections
delivered to Agent (or any Third Party Agent, as applicable) prior to the
Closing Date, not including unusual or non-recurring expenses, using whichever
calculation as between clause (a) and clause (b) demonstrates a higher burn rate
(or, in other words, more cash used), in either case, divided by eighteen (18).

 

28



--------------------------------------------------------------------------------

“Monthly Collateral Monitoring Fee” has the meaning specified therefor in
Section 2.09(f).

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has,
or could reasonably be expected to have, any obligation or Liabilities
(including under Section 4212 of ERISA).

“Necessary Documents” has the meaning specified therefor in Section 4.05.

“Net Book Value of Eligible Equipment” means, at any time, the then-current book
value of all Eligible Equipment (giving effect to any adjustments to such book
value on or prior to the date of measurement thereof) less all accumulated
depreciation and amortization of such Equipment through the date of measurement,
all as determined in accordance with GAAP.

“Net Orderly Liquidation Value” means, at any time, the orderly liquidation
value with respect to the applicable asset as set forth in the most recent
appraisal acceptable to Agent (and, during any Third Party Agent Retention
Period, also the Third Party Agent), upon which Agent (and any Third Party
Agent) is expressly entitled to rely, prepared by an appraiser acceptable to
Agent (and, during any Third Party Agent Retention Period, also the Third Party
Agent), net of operating expenses, liquidation expenses and commissions set
forth in such appraisal; provided, that to the extent operating expenses,
liquidation expenses and commissions set forth in such appraisal are not
allocated to specific categories of Inventory, such operating expenses,
liquidation expenses and commissions may be allocated by Agent (or, during any
Third Party Agent Retention Period at the sole option of Agent, the Third Party
Agent) to specific assets as determined in Agent’s (including, during any Third
Party Agent Retention Period, the Third Party Agent’s) Permitted Discretion; and
provided further, that the liquidation timeframe is acceptable to Agent (and,
during any Third Party Agent Retention Period, also the Third Party Agent).

“Net Revenue” means, for any period, (a) the Loan Parties’ gross revenues during
such period, less (b)(i) trade, quantity and cash discounts allowed by the Loan
Parties, (ii) discounts, refunds, rebates, charge backs, retroactive price
adjustments and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (v) set-offs and counterclaims, and (vi) any other
similar and customary deductions used by the Loan Parties in determining net
revenues, all, in respect of (a) and (b), as determined in accordance with GAAP
and in the Ordinary Course of Business.

“Non-Third Party Agent Retention Period” means any period of time that is not
during a Third Party Agent Retention Period.

“Note” means any promissory note evidencing any of the Obligations and/or the
Commitments issued by the Borrowers in favor of the Agent or any Lender.

“Obligations” means all loans (including the Revolving Loans (inclusive of
Extraordinary Advances)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), premiums, liabilities (including all amounts charged to
the Loan Account pursuant to this Agreement), obligations (including
indemnification obligations), fees (including the fees and other amounts set
forth in Section 2.09), Lender Group Expenses (including any fees or expenses
that accrue after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), guaranties, and all covenants and duties of any other
kind and description owing by any Loan Party arising out of, under, pursuant to,
in

 

29



--------------------------------------------------------------------------------

connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents.
Without limiting the generality of the foregoing, the Obligations of Borrowers
under the Loan Documents include the obligation to pay (i) the principal of the
Loans, (ii) interest accrued on the Loans, (iii) [reserved], (iv) Third Party
Agent commissions, fees and charges, (v) Lender Group Expenses, (vi) fees
payable hereunder or any of the other Loan Documents, and (vii) indemnities and
other amounts payable by any Loan Party under any Loan Document. Any reference
in the Agreement or in the Loan Documents to the Obligations shall include all
or any portion thereof and any extensions, modifications, renewals, or
alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Expenditures” means, with respect to any Person for any period, the
amount of all expenditures (whether such expenditures are paid in cash, financed
or otherwise) by such Person and its Subsidiaries during such period that are
reported as operating expenses (including expenditures related to research and
development, clinical and regulatory affairs, marketing and sales, and general
and administrative) on the income statements of such Person and its Subsidiaries
that are included in such Person’s financial statements (including those
financial statements required by Section 5.05(a)), which amount shall (i) be in
compliance and accordance with GAAP and any SEC requirements and regulations,
but (ii) exclude one-time non-recurring expenditures that are not regularly
incurred in the Ordinary Course of Business of such Person and its Subsidiaries.

“Operative Documents” means the Loan Documents and the Term Debt Documents.

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices, as applicable.

“Organizational Documents” means, with respect to any Loan Party, the documents
by which such Person was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Person (such as by-laws, a partnership agreement or an operating, limited
liability company or members agreement), including any and all shareholder
agreements or voting agreements relating to the capital stock or other equity
interests of such Person.

“Originating Lender” has the meaning specified therefor in Section 13.01(e).

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.01.

“Participant” has the meaning specified therefor in Section 13.01(e).

“Participant Register” has the meaning specified therefor in Section 13.01(i).

“Patents” has the meaning specified therefor in the Guaranty and Security
Agreement.

 

30



--------------------------------------------------------------------------------

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

“Patriot Act” means Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“Perfection Certificate” means a certificate in the form of Exhibit P-1.

“Permitted 3.25% Convertible Note Refinancing” has the meaning provided therefor
in the definition of “Permitted Indebtedness.”

“Permitted Acquisition” means any Acquisition by a Loan Party, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a) the Borrower Representative shall have delivered to (x) during any Non-Third
Party Agent Retention Period, subject to Section 5.20, Agent, or (y) during any
Third Party Agent Retention Period, the Third Party Agent, in each case, (i) at
least ten (10) Business Days prior to the closing of the proposed Acquisition:
(A) a description of the proposed Acquisition; (B) to the extent available, a
due diligence package (including, to the extent available, a quality of earnings
report); and (C) the most recent drafts (or, if available, executed
counterparts) of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated, any available schedules and
exhibits to such agreements, documents or instruments and all other material
ancillary agreements, instruments and documents to be executed or delivered in
connection therewith, and to the extent required under the related acquisition
agreement, all required regulatory and third party approvals and copies of any
environmental assessments and (ii) at the earlier of (A) the time of closing of
the proposed Acquisition or (B) as early before the closing of the proposed
Acquisition as available, in each case, final, fully executed copies of the
respective agreements, documents or instruments pursuant to which such
Acquisition is to be consummated and all schedules and exhibits to such
agreements, documents or instruments and all other material ancillary
agreements, instruments and documents executed or delivered in connection
therewith;

(b) the Loan Parties (including any new Subsidiary to the extent required by
Section 5.09 shall execute and deliver the agreements, instruments and other
documents to the extent required by Section 5.09;

(c) no Event of Default or Default has occurred and is continuing, or would
exist after giving pro forma effect to, the proposed Acquisition;

(d) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with applicable laws;

(e) the assets acquired in such Acquisition are for use in the same line of
business as the Loan Parties are currently engaged or a line of business
reasonably related thereto;

(f) such Acquisition shall not be hostile and, if applicable, shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equity holders of any Person being acquired in such
Acquisition;

(g) no Indebtedness or Liens are assumed or created (other than Permitted Liens
and Permitted Indebtedness) in connection with such Acquisition;

 

31



--------------------------------------------------------------------------------

(h) all conditions to “Permitted Acquisition” (as defined in the Term Credit
Agreement as of the Closing Date) have been satisfied and (i) during any
Non-Third Party Agent Retention Period, Agent shall have received, subject to
Section 5.20, any requested evidence showing satisfaction thereof and
(ii) during any Third Party Agent Retention Period, the Third Party Agent shall
have received any requested evidence showing satisfaction thereof; and

(i) the total consideration paid or payable (including without limitation, costs
and expenses, deferred purchase price, seller notes and other liabilities
incurred, assumed or to be reflected on a consolidated balance sheet of the Loan
Parties and their Subsidiaries after giving effect to such Acquisition but
excluding (A) any equity interests issued as consideration for such Acquisition
and (B) the net proceeds of any issuance of equity interests made after the
Closing Date that are used for purposes of such Acquisition) (such amounts,
collectively, the “Acquisition Consideration”) shall be in an amount not to
exceed $15,000,000 in the aggregate for all such Acquisitions during the term of
this Agreement; provided, however, that, in the case of each Acquisition,
(1) during any Non-Third Party Agent Retention Period, subject to Section 5.20,
to the extent requested by Agent, Agent, and (2) during any Non-Third Party
Agent Retention Period, the Third Party Agent, in each case, has received prior
to the consummation of such Acquisition evidence satisfactory to Agent (or such
Third Party Agent) that Borrowers have, immediately before and immediately after
giving effect to the consummation of such Acquisition, unrestricted cash (it
being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Loan Parties with the requirements set forth in Section 5.08)
in one or more deposit accounts subject to a Control Agreement in an aggregate
amount equal to or greater than the positive value of the product of
(x) eighteen (18) multiplied by (y) the Monthly Cash Burn Amount, as determined
as of the last day of the month immediately preceding such Acquisition.

Notwithstanding the foregoing, no Accounts, Inventory or Equipment acquired by a
Loan Party in a Permitted Acquisition shall be included as Eligible Accounts,
Eligible Equipment or Eligible Inventory until a field examination (and, if
required by Agent (or, during any Third Party Agent Retention Period, the Third
Party Agent), an Inventory appraisal or an Equipment appraisal, as applicable)
with respect thereto has been completed to the reasonable satisfaction of Agent
(and, during any Third Party Agent Retention Period, the Third Party Agent),
including the establishment of reserves required in Agent’s (or, during any
Third Party Agent Retention Period, the Third Party Agent’s) reasonable
discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

“Permitted Contingent Obligations” means:

(a) Contingent Obligations arising in respect of the Indebtedness under the Loan
Documents;

(b) Contingent Obligations resulting from endorsements for collection or deposit
in the Ordinary Course of Business;

(c) Contingent Obligations outstanding on the date of this Agreement and set
forth on Schedule 6.05 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
material change in terms adverse to the Lenders);

(d) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed $2,000,000 in the aggregate at any time outstanding;

 

32



--------------------------------------------------------------------------------

(e) Contingent Obligations arising under indemnity agreements with title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 6.04;

(g) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract or Capped Call; provided, however,
that such obligations are (or were) entered into by Borrower or an Affiliate of
Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the 2.25% Convertible Notes, the 3.25%
Convertible Notes, any refinancings thereof permitted hereunder or in connection
with this Agreement or any of the other Loan Documents;

(h) guarantees by (i) one or more Loan Parties of the obligations of Foreign
Subsidiaries up to $1,000,000 in the aggregate at any time outstanding, (ii) any
Loan Party of the obligations of any other Loan Party (but, for the avoidance of
doubt, excluding any Immaterial Subsidiary that may be a Loan Party where,
before and immediately after giving effect to such guarantee (including any
rights of contribution set forth in the Loan Documents or otherwise), the Loan
Parties cannot represent and warrant that such Immaterial Subsidiary is Solvent
on an individual basis) and (iii) any Foreign Subsidiary of the obligations of
any other Foreign Subsidiary;

(i) Contingent Obligations arising in respect of the Indebtedness under, subject
to the terms of the Intercreditor Agreement and this Agreement, the Term Debt
Documents; and

(j) other Contingent Obligations not permitted by clauses (a) through (i) above,
not to exceed $2,500,000 in the aggregate at any time outstanding.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) dispositions of inventory in the Ordinary Course of Business;

(b) dispositions of furniture, fixtures and equipment (excluding any Collateral
included in the Borrowing Base) in the Ordinary Course of Business that the
applicable Loan Party or Subsidiary determines in good faith is no longer used
or useful in the business of such Loan Party and its Subsidiaries (or such
Subsidiary and its subsidiaries);

(c) to the extent constituting a Disposition, Permitted Investments and
Permitted Licenses;

(d) disposals of obsolete, worn out or surplus tangible personal property;

(e) without limiting transactions permitted under Article VI hereof,
dispositions by any Loan Party to any other Loan Party so long as each Loan
Party (other than, with respect to any transferring Person, an Immaterial
Subsidiary) will remain Solvent after giving effect to the transfer;

 

33



--------------------------------------------------------------------------------

(f) abandonment of Intellectual Property that does not constitute a Material
Intangible Asset;

(g) the unwinding or terminating of Swap Contracts or any Capped Call permitted
by clause (g) of the definition of “Permitted Contingent Obligations” either
(i) with respect to a Swap Contract or a Capped Call, in the Ordinary Course of
Business or (ii) with respect to a Capped Call, that were entered into in
connection with the 2.25% Convertible Notes, the 3.25% Convertible Notes, any
Permitted 3.25% Convertible Note Refinancing permitted hereunder or in
connection with this Agreement or any of the other Loan Documents;

(h) dispositions of equipment (excluding any Collateral included in the
Borrowing Base) or real property to the extent that (i) such property is
exchanged for credit against the purchase price of replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(i) the entering into of any Permitted License;

(j) Dispositions by any Foreign Subsidiary to any other Foreign Subsidiary or to
any Loan Party;

(k) Dispositions approved by the Required Lenders in writing;

(l) to the extent constituting a Disposition, the payment of cash and Cash
Equivalents in the Ordinary Course of Business; and

(m) other Dispositions (excluding dispositions of Intellectual Property) the
proceeds of which, when aggregated with the proceeds of all other Dispositions
made pursuant to this clause (m) are less than $2,500,000 during the term of
this Agreement; provided that (i) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors (or similar governing body)
of the applicable Loan Party that owned such assets), (ii) no less than 75%
thereof shall be paid in cash, and (iii) no Default or Event of Default then
exists or would arise therefrom; provided, that, with respect to any such
Disposition not in the Ordinary Course of Business under this clause
(m) involving Collateral that is included in the Borrowing Base, Borrower
Representative shall have provided (x) during a Non-Third Party Agent Retention
Period, Agent with a certificate from an Authorized Officer of the Borrower
Representative at least five (5) Business Days prior to such Disposition
certifying that such Disposition shall not result in an Overadvance, together
with, subject to Section 5.20, such evidence thereof that is reasonably
requested by Agent, and (y) during a Third Party Agent Retention Period, the
Third Party Agent with a Borrowing Base Certificate (Third Party Agent) at least
five (5) Business Days prior to such Disposition evidencing to Agent’s (and,
during any Third Party Agent Retention Period, also the Third Party Agent’s)
reasonable satisfaction that such Disposition shall not result in an
Overadvance; and

(n) to the extent constituting Dispositions, Recalls of Products (or components
of Products) returned to suppliers in the Ordinary Course of Business as
required by Applicable Law or the FDA with the consideration paid for such
Products (or such components of Products) returned to the Loan Party or
Subsidiary that purchased and returned such Product (or such components of
Products); and

(o) (i) Recalls of Products (or components of Products) that are not included as
Eligible Inventory and are not included in the Borrowing Base from customers to
the extent required by Applicable Law or the FDA and (ii) the Dispositions of
such Products that were Recalled in the Ordinary Course of Business and for fair
market value and on fair market terms.

 

34



--------------------------------------------------------------------------------

“Permitted Indebtedness” means each of the following:

(a) Indebtedness evidenced by this Agreement and the other Loan Documents;

(b) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

(c) Capital Leases and purchase money Indebtedness not to exceed $5,000,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; provided that no such equipment shall be included as “Eligible
Equipment” or in the Borrowing Base.

(d) Indebtedness existing on the Closing Date and described on Schedule 4.01(f)
(but not including any refinancings, extensions, increases or amendments to such
Indebtedness other than Permitted Refinancings);

(e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Indebtedness existing
or arising under any Swap Contract or Capped Call; provided, however, that such
obligations are (or were) entered into by a Borrower or an Affiliate of a
Borrower for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation and either
(i) with respect to a Swap Contract or a Capped Call, are (or were) entered into
in the Ordinary Course of Business or (ii) with respect to a Capped Call, are
(or were) entered into in connection with the 2.25% Convertible Notes, the 3.25%
Convertible Notes, any Permitted 3.25% Convertible Note Refinancing permitted
hereunder or in connection with this Agreement or any of the other Loan
Documents;

(f) Indebtedness in the form of insurance premiums financed through the
applicable insurance company;

(g) trade accounts payable arising and paid within 120 days of the date when due
and in the Ordinary Course of Business;

(h) Subordinated Debt;

(i) the Term Debt under the Term Credit Facility, in accordance with the terms
of the Intercreditor Agreement and this Agreement;

(j) Indebtedness of the Loan Parties incurred under the 3.25% Convertible Notes
in an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Closing Date after giving effect to any repayments or
prepayments thereon on the Closing Date, and, so long as no Event of Default has
occurred and is continuing, any refinancing or extension thereof or new issuance
in connection with the exchange thereof and/or a new issuance all or any portion
of the proceeds of which will be used in connection with the repurchase or other
refinancing of all or any portion thereof therewith that (i) has an aggregate
outstanding principal amount not greater than $200,000,000 (when taking into
account all such existing, refinanced, extended and newly issued Indebtedness),
and does not provide for any amortization payments or other principal payments
of any kind in advance of the date that is one year and one day after the
Maturity Date, (ii) has a maturity no shorter than the date that is one year and
one day after the Maturity Date (in the case of clause (i) and clause (ii), it
being understood that, in each case, any provision requiring an offer to
purchase such Indebtedness as a result of a change in control,

 

35



--------------------------------------------------------------------------------

fundamental change, delisting, asset sale or similar provision or any exercise
or conversion of Stock (other than Disqualified Stock) shall not violate the
foregoing restrictions in clause (i) or clause (ii)), (iii) is unsecured,
(iv) does not have one or more obligors that are not Loan Parties, (v) contains
terms that are prevailing market terms at the time of issuing or initial
borrowing for the type of financing and for the quality of issuer or borrower,
as determined by Endologix and its advisors in their reasonable business
judgment, (vi) does not have an All-in Yield greater than the lesser of (A) 6%
per annum and (B) an All-in Yield that would result in more than $10,000,000 per
annum being paid in interest thereunder, (vii) does not cause Endologix either
on an individual basis or together with its Subsidiaries (on a consolidated
basis), immediately before, at the time of and immediately after giving effect
to such Indebtedness (and after giving effect to the use of the proceeds
thereof), to be no longer be Solvent (or such Persons are not Solvent
immediately prior to giving effect thereto), and (vii) if in existence at such
time or on the same date, is permitted under the Term Debt Documents
(collectively, a “Permitted 3.25% Convertible Note Refinancing”);

(k) Indebtedness of the Borrowers incurred under the 2.25% Convertible Notes in
an aggregate principal amount not to exceed the aggregate principal amount
outstanding on the Closing Date minus any prepayments, repayments, redemptions
or payments thereon made on the Closing Date or from time to time thereafter;

(l) without limiting the provisions of Article VI with respect to any Investment
by a Loan Party, Indebtedness consisting of unsecured intercompany loans and
advances (i) incurred by any Loan Party owing to one or more other Loan Parties,
(ii) incurred by any Foreign Subsidiaries owing to any Loan Party solely to the
extent constituting a Permitted Investment made by such Loan Party, or
(iii) incurred by any Foreign Subsidiaries owing to any other Foreign
Subsidiary;

(m) Indebtedness related to commercial credit cards provided by Bank of America,
N.A. (or such other commercial bank permitted under the definition of “Bank of
America Cash Collateral Account) that, in the aggregate outstanding at any one
time, does not exceed $2,500,000, which Indebtedness may be secured by Liens
permitted pursuant to clause (r) of the definition of Permitted Liens;

(n) to the extent constituting Indebtedness, any Permitted Contingent
Obligations;

(o) unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the Ordinary
Course of Business;

(p) unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition to the extent
earned and payable and permitted pursuant to the definition of Permitted
Acquisition and the other terms of this Agreement;

(q) any other unsecured Indebtedness incurred by the Loan Parties or any of
their Subsidiaries in an aggregate outstanding amount not to exceed $2,500,000
at any one time; and

(r) unsecured Indebtedness in an amount not to exceed $4,280,500 pursuant to a
promissory note dated on or around the Agreement Date, by the Borrower in favor
of Japan Lifeline Co., Ltd. (the “Permitted Japan Lifeline Unsecured Debt”), so
long as (i) no prepayments, repayment, redemptions or payments shall be made
with respect to the Permitted Japan Lifeline Unsecured Debt at any time until
ninety-one (91) days after all of the Obligations have been paid in full,
(ii) the all-in interest rate and pricing charged thereon shall not exceed 2.5%
per annum and such interest shall not be paid more frequently than annually in
arrears, (iii) no fees shall be paid thereon, (iv) such unsecured Indebtedness

 

36



--------------------------------------------------------------------------------

shall not be assigned or otherwise transferred by Japan Lifeline Co., Ltd.
without the consent of the Agent, (v) Japan Lifeline Co., Ltd. (and any
successor or assign thereof) shall enter into a subordination agreement with the
Agent, in form and substance reasonably satisfactory to the Agent and the
Lenders, and (vi) subordination provisions are included in such promissory note
and any related documents (collectively, the “Permitted Japan Lifeline Unsecured
Debt Documents”) in a manner, and in form and substance, reasonably satisfactory
to the Agent and the Lenders and such Permitted Japan Lifeline Unsecured Debt
Documents shall be in form and substance reasonably satisfactory to the Agent
and the Lenders.

“Permitted Investments” means:

(a) Investments (i) shown on Schedule P-1 and existing on the Closing Date and
(ii) Subsidiaries made prior to the Closing Date;

(b) Investments in cash and Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business;

(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of a Loan Party or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by such Borrower’s board of directors (or
other governing body), but the aggregate of all such loans outstanding may not
exceed $500,000 at any time;

(e) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(f) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business, provided, however, that this subpart (f) shall
not apply to Investments of Loan Parties in any Subsidiary;

(g) Investments consisting of (i) deposit accounts in which Agent has received a
Control Agreement, and (ii) deposit accounts that are Excluded Accounts (subject
to any caps and applicable restrictions set forth in such definition);

(h) Investments by any Loan Party in any Subsidiary now owned or hereafter
created by such Loan Party, which Subsidiary is a Loan Party or has otherwise
provided a Guarantee of the Obligations of the Loan Party which Guarantee is
secured by a Lien granted by such Subsidiary to Agent in all or substantially
all of its property of the type described in the Guaranty and Security Agreement
and otherwise made in compliance with Section 5.09;

(i) Investments by (A) any Loan Party consisting solely of cash and Cash
Equivalents in a Foreign Subsidiary; provided that at the time of the making of
such Investment and immediately after giving effect thereto (i) no Event of
Default has occurred and is continuing and (ii) Loan Parties have unrestricted
(it being understood and agreed that cash and Cash Equivalents shall not be
considered “restricted” cash for purposes of this proviso solely due to
compliance by the Loan Parties with the requirements set forth in
Section 7.01(b)) cash and Cash Equivalents in an aggregate amount of not less
than $10,000,000, which cash and Cash Equivalents (x) are subject to a first
priority perfected lien in

 

37



--------------------------------------------------------------------------------

favor of Agent for the benefit of Lender Group (subject to Permitted Liens), (y)
are held in a deposit account that is subject to a Control Agreement or a
securities account subject to a Control Agreement and (z) unless the same could
not be reasonably expected to reduce the amounts in such accounts below
$10,000,000 at the time of such Investment and immediately after giving effect
thereto, do not include any drawn or committed but unpaid drafts, ACH or EFT
transactions and (B) a non-Loan Party Foreign Subsidiary in another non-Loan
Party Foreign Subsidiary; provided, that, Investments pursuant to clause (i)(A)
above shall be subject to the proviso at the end of this definition;

(j) Investments by any Loan Party consisting solely of inventory in any
wholly-owned Foreign Subsidiaries, to the extent (i) such Investments are made
in the Ordinary Course of Business consistent with its customary practices as in
effect on and immediately prior to the Closing Date and (ii) no Event of Default
exists or would arise therefrom and (iii) no “Event of Default” (as defined in
the Term Credit Agreement as in effect as of the Closing Date) then exists or
would arise therefrom; provided, that (x) no such Investment shall result in an
Overadvance and (y) such Investments shall be subject to the proviso at the end
of this definition;

(k) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments consisting
solely of cash and Cash Equivalents in joint ventures or similar arrangements in
an amount not to exceed $5,000,000 in the aggregate during the term of this
Agreement; provided, that, such Investments shall be subject to the proviso at
the end of this definition;

(l) Permitted Acquisitions;

(m) Investments deemed to exist under any Swap Contracts or Capped Calls;
provided, however, that such obligations are (or were) entered into by a
Borrower or an Affiliate of a Borrower for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person and not for purposes of
speculation and are (or were) entered into either (i) with respect to a Swap
Contract or a Capped Call, in the Ordinary Course of Business or (ii) with
respect to a Capped Call, in connection with the 2.25% Convertible Notes, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing
permitted hereunder or in connection with this Agreement or any of the other
Loan Documents; and

(n) other Investments in an amount not exceeding $5,000,000 in the aggregate;
provided, that, such Investments shall be subject to the proviso at the end of
this definition;

provided, that, that Investments pursuant to clauses (i), (j), (k), and (n) of
this definition of “Permitted Investments” shall not exceed $12,000,000 in the
aggregate in any calendar year and, provided, further, that with respect to
clause (j) above, such Investments consisting solely of Inventory in Foreign
Subsidiaries shall be valued at the lesser of cost and book value.

“Permitted Japan Lifeline Unsecured Debt” has the meaning specified therefor in
clause (r) of the definition of “Permitted Indebtedness”.

“Permitted Japan Lifeline Unsecured Debt Documents” has the meaning specified
therefor in clause (r) of the definition of “Permitted Indebtedness”.

“Permitted License” means (a) any non-exclusive license of patent rights of a
Loan Party or its Subsidiaries so long as all such Permitted Licenses are
granted to third parties in the Ordinary Course of Business, do not result in a
legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration, and (b) any exclusive license of patent rights
of Borrower or its Subsidiaries so long as such Permitted Licenses do not result
in a legal transfer of title to the licensed

 

38



--------------------------------------------------------------------------------

property, are exclusive solely as to discrete geographical areas outside of the
United States, and have been granted in exchange for fair consideration.

“Permitted Liens” means:

(a) Liens set forth on Schedule 4.01(d); provided, that to qualify as a
Permitted Lien, any such Lien described on Schedule 4.01(d) shall only secure
the Indebtedness that it secures on the Closing Date;

(b) Liens in favor of the Secured Parties under the Loan Documents;

(c) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the assets or property
subject thereto and for which adequate reserves in accordance with GAAP are
being maintained;

(d) Liens for Taxes, assessments or governmental charges or levies not past due
or payable or that are being contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP are being maintained;

(e) (i) Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default or Default and (ii) pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect to such judgments and proceedings;

(f) Liens in favor of financial institutions arising in connection with the
Borrower’s or its Subsidiaries’ deposit accounts maintained in the Ordinary
Course of Business held at such institutions to secure standard fees for
services charged by, but not financing made available by, such institutions;

(g) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory obligations, surety, stay, customs
and appeals bonds, bids, leases, governmental contract, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other funded Indebtedness)
or to secure liability to insurance carriers;

(h) easements, rights of way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
do not materially affect the value or marketability of such real property and
which do not in any case materially interfere with the conduct of the business
of any Loan Party or its Subsidiaries;

(i) (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or
(ii) non-exclusive licenses and sublicenses granted by a Loan Party or any
Subsidiary of a Loan Party and leases and subleases (by a Loan Party or any
Subsidiary of a Loan Party as lessor or sublessor) to third parties in the
Ordinary Course of Business not materially interfering with the business of the
Loan Parties or any of their Subsidiaries;

(j) Liens of a collection bank arising under Section 4-210 of the UCC (or
equivalent in foreign jurisdictions) on items in the course of collection;

 

39



--------------------------------------------------------------------------------

(k) Liens on any assets or property acquired or held by any Loan Party or any
Subsidiary of any Loan Party securing Indebtedness incurred or assumed for the
purpose of financing (or refinancing) all or any part of the cost of acquiring
such assets or property and permitted under clause (c) of the definition of
“Permitted Indebtedness”; provided that (i) such Lien attaches solely to the
assets or property so acquired in such transaction and the proceeds thereof and
(ii) the principal amount of the Indebtedness secured thereby does not exceed
100% of the cost of such assets or property;

(l) Liens securing Capital Leases permitted under clause (d) of the definition
of “Permitted Indebtedness”;

(m) Liens arising from the filing of precautionary uniform commercial code
financing statements with respect to any lease not prohibited by this Agreement;

(n) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by a Borrower or any Subsidiary of a Borrower in the Ordinary
Course of Business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(p) Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under clause (f) of the definition of “Permitted Indebtedness”;

(q) [reserved];

(r) Liens on assets of the Loan Parties and their Subsidiaries arising in
connection with seller notes, earn-outs and other similar payment obligations
constituting Acquisition Consideration in connection with Permitted Acquisitions
so long as such Liens are subject at all times to a Subordination Agreement;

(s) Liens granted under the Term Credit Facility, to the extent subject to the
terms of the Intercreditor Agreement and this Agreement (“Permitted Term
Facility Liens”); and

(t) Liens in favor of Bank of America, N.A. (or such other commercial bank
permitted under the definition of “Bank of America Cash Collateral Account”) on
the Bank of America Cash Collateral Account; provided that if Endologix is using
credit card services from the Agent or a Lender that are required to be secured,
Endologix shall promptly use commercially reasonable efforts to terminate the
Liens in respect of the Bank of America Cash Collateral Account.

“Permitted Priority Liens” means (a) solely with respect to the specific assets
or property covered thereby, the Liens granted pursuant to, and in accordance
with, clause (u) of the definition of “Permitted Liens ,” (b) Permitted Liens
granted over specific property pursuant to clauses (f) (solely with respect to
such applicable deposit accounts), (i) (solely with respect to the interest in
such applicable lease, sublease, license or sublicense or the assets owned by
such lessor, sublessor, licensor or sublicensor underlying same), (k) (solely
with respect to the property permitted to be secured by such Indebtedness
permitted pursuant to clause (c) of the definition of “Permitted Indebtedness”),
(l) (solely with respect to the property that is part of the Capital Lease), (m)
(solely with respect to the specific assets covered by such lease that are owned
by such lessor), (n) (with respect to the goods permitted to be consigned
thereby), (p) (solely with respect to such cash held by such insurance agency
for such insurance premiums), and (t) (solely with respect to the Bank of
America Cash Collateral Account) of the definition of “Permitted

 

40



--------------------------------------------------------------------------------

Liens”, but, in each case, only to the extent only such Lien (i) attaches solely
to the assets or property so acquired in such transaction and the proceeds
thereof and (ii) has prior priority to the Permitted Term Facility Liens, and
(c) to the extent not otherwise covered by clause (b) above, non-consensual
Permitted Liens that are solely provided by operation of (and in compliance
with) Applicable Law.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness evidenced by the permitted under clause (d) of the
definition of “Permitted Indebtedness” and that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of the
Indebtedness being refinanced or extended, (b) has a weighted average maturity
(measured as of the date of such refinancing or extension) and maturity no
shorter than that of the Indebtedness being refinanced or extended, (c) is not
entered into as part of a sale leaseback transaction, (d) is not secured by a
Lien on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (e) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended and (f) is otherwise on terms
no less favorable to Loan Parties and their Subsidiaries, taken as a whole, than
those of the Indebtedness being refinanced or extended.

“Permitted Term Facility Liens” has the meaning provided therefor in clause (s)
of the definition of “Permitted Liens”.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited liability
partnership, joint stock company, unincorporated organization, government entity
or any political subdivision or agency thereof, or any other entity.

“Prime Rate” means, at any time, the prime rate published in the “Money Rates”
column of The Wall Street Journal at such time, and in the event that The Wall
Street Journal is not available at such time, the prime rate published in
another publication as determined by Agent in its discretion.

“Principal Market” means the NASDAQ Global Select Market (or any successor to
the foregoing).

“Pro Rata Share” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b) [reserved], or

(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.07), the percentage obtained by dividing (i) the Revolving Loan
Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of all
Lenders, in any such case as the applicable percentage may be adjusted by
assignments permitted pursuant to Section 13.01; provided, that if all of the
Loans and other Obligations have been repaid in full in cash and all Commitments
have been terminated, Pro Rata Share under this clause shall be determined as if
the Revolving Loan Exposures had not been repaid, collateralized, or terminated
and shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.

 

41



--------------------------------------------------------------------------------

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Loan Party or any of a Loan Party’s
Subsidiaries.

“Protective Advances” has the meaning specified therefor in Section 2.02(c)(i).

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Control Agreement and
is maintained by a branch office of the bank or securities intermediary located
within the United States.

“Real Property” means any real property owned, leased, subleased or otherwise
operated or occupied by any Loan Party or any Subsidiary of any Loan Party.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action (e.g., seizure).

“Recipient” means (a) Agent, (b) any Lender, or (c) during any Third Party Agent
Retention Period, the Third Party Agent, as applicable.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Register” has the meaning specified therefor in Section 13.01(i).

“Registered Loan” has the meaning specified therefor in Section 13.01(i).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time and any successor to all or a
portion thereof establishing reserve requirements.

“Regulatory Required Permit” means any and all licenses, clearances, exemptions,
approvals, registrations, and permits issued by the FDA, DEA or any other
applicable Governmental Authority, including, without limitation, Drug
Applications, any 510(k) premarket clearance, grant of a de novo request,
premarket approval application (“PMA”), or investigational device exemption
(“IDE”), or the foreign equivalent to any of the foregoing necessary for the
design, testing, manufacture, processing, assembly, packaging, labeling,
marketing, distribution, commercialization, import, export, or sale of any
Product by any applicable Loan Party (or Loan Parties) and its (or their)
Subsidiaries as such activities are being conducted by such Loan Party (or Loan
Parties) and its (or their) Subsidiaries with respect to such Product at such
time; and any device listings and device establishment registrations under 21
C.F.R. Part 807, and any drug listings and drug establishment registrations
under 21 U.S.C. Section 510, registrations issued by DEA under 21 U.S.C.
Section 823 (if applicable to any Product) and those issued by State governments
for the conduct of the Loan Parties’ or any of their Subsidiaries’ business.

“Related Fund” means (a) any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers, advises or manages a Lender, or (b) any
Approved Fund.

 

42



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, attorneys, advisors and representatives of such Person
and of such Person’s Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction or
inspection.

“Required Lenders” means, at any time, Lenders the aggregate Pro Rata Shares of
which (calculated under clause (d) of the definition of Pro Rata Shares) exceed
50%.

“Reserves” means, as of any date of determination, those reserves that Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) deems necessary or appropriate, in its Permitted Discretion and subject
to Section 2.01(c), to establish and maintain (including reserves with respect
to (a) sums that Borrowers or their Subsidiaries are required to pay under any
Section hereof or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (b) amounts owing by Borrowers or their
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent (including, during any Third Party Agent Retention
Period, the Third Party Agent) likely would have a priority superior to Agent’s
Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
or the Maximum Revolver Amount. Without limiting the foregoing, to the extent
that any Accounts, Inventory or Equipment are included in the most recently
delivered Borrowing Base Certificate and such Accounts, Inventory or Equipment
are no longer eligible in accordance with the definitions of “Eligible Domestic
Accounts”, “Eligible Foreign Accounts”, “Eligible Inventory” and “Eligible
Equipment”, as applicable, Agent (and, during any Third Party Agent Retention
Period, the Third Party Agent) may establish Reserves against the Borrowing Base
in the amount of any such Accounts, Inventory or Equipment prior to delivery of
an updated Borrowing Base Certificate that removes such items.

“Restricted Payment” means, with respect to any Person, (i) the declaration or
making of any dividend payment or other distribution of assets, properties,
cash, rights, obligations or securities on account of any of its Stock, (ii) the
purchasing, redemption or other acquisition for value of any of its Stock (other
than, when no Default or Event of Default has occurred or is continuing (or
would occur after giving effect to any such purchase, redemption or other
acquisition) and to the extent there would be pro forma compliance with the
financial covenants in Article VII (after giving effect to any such purchase,
redemption or other acquisition), solely pursuant to Endologix’ stock option
exchange program on the terms set forth, and specifically described (and without
giving effect to any changes thereto that would be adverse to the Lender Group),
in that certain proxy statement of Endologix filed with the SEC on April 20,
2018, Endologix shall have the ability to provide certain qualified employees of
Endologix (which shall not include name executive officers or board of directors
of Endologix and only with respect to “Eligible Participants” (as described
therein)) the option to surrender certain “out-of-the-money” or “underwater”
options with an exercise price of $6.50 or greater that are “Eligible Options”
(as described therein) for cancellation in exchange for a grant of a lesser
number of new restricted stock units of Endolgoix that may be settled for shares
of Endologix’ common stock under Endologix’ amended and restated 2015 stock
incentive plan of Endologix that is attached to such aforementioned proxy
statement

 

43



--------------------------------------------------------------------------------

(and without giving effect to any material changes thereto), all as further
specifically described (and without giving effect to any material changes
thereto) in such proxy statement) now or hereafter outstanding or (iii) the
making of any payment or prepayment of principal of, premium, if any, interest,
fees, redemption, exchange, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Indebtedness subordinated to the
Obligations as to right and time of payment or as to other rights and remedies
thereunder. For the avoidance of doubt, the entry into, any payments or
deliveries in respect of, and the performance, exercise and/or settlement of the
Borrower’s 2.25% Convertible Notes, 3.25% Convertible Notes (including, for the
avoidance of doubt, any Permitted 3.25% Convertible Note Refinancing), Capped
Calls, or under the Term Debt Facility are not Restricted Payments.

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 or in the
Assignment and Acceptance pursuant to which such Revolving Lender became a
Revolving Lender hereunder, as such amounts may be reduced or increased from
time to time pursuant to assignments made in accordance with the provisions of
Section 13.01. Notwithstanding anything to the contrary in this Agreement, the
Revolver Commitment shall never be more than the Maximum Revolver Amount.

“Revolver Exit Payment” has the meaning specified thereof in Section 2.09(g).

“Revolver Usage” means, as of any date of determination, the amount of
outstanding Revolving Loans (inclusive of Protective Advances).

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolver Commitments at such time.

“Revolving Lender” means a Lender that has a Revolver Commitment or that has an
outstanding Revolving Loan.

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

“Revolving Loans” has the meaning specified therefor in Section 2.01(a).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

44



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Period” has the meaning specified in Section 2.09(d)(ii).

“Secured Parties” means Agent (including any Third Party Agent), the Lenders and
all Indemnified Persons.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

“Securitization” has the meaning specified therefor in Section 13.01(h).

“Settlement” has the meaning specified therefor in Section 2.02(d)(i).

“Settlement Date” has the meaning specified therefor in Section 2.02(d)(i).

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person at a “fair
valuation”’ (as referenced in the Bankruptcy Code) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature, and (c) such Person does not have unreasonably small
capital in relation to such Person’s business as contemplated as of the Closing
Date. In computing the amount of contingent or unliquidated liabilities at any
time, such liabilities shall be computed at the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Stock” means (a) all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting; and (b) all
securities convertible into or exchangeable for any other Stock and all
warrants, options or other rights (other than the 2.25% Convertible Notes, the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing
permitted hereunder, any Capped Call transactions, and the Warrants) to
purchase, subscribe for or otherwise acquire any other Stock, whether or not
presently convertible, exchangeable or exercisable.

“Subordinated Debt” means any Indebtedness of the Loan Parties incurred pursuant
to the terms of the Subordinated Debt Documents and with the prior written
consent of Agent and the Lenders, all of which documents must be in form and
substance acceptable to Agent and the Lenders in their sole discretion. As of
the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Indebtedness governed by a Subordination Agreement, all of which documents must
be in form and substance acceptable to Agent and the Lenders in their sole
discretion. As of the Closing Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of one or more Loan Parties, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Indebtedness owing from any Loan Party or Loan Parties
and/or the Liens securing such Indebtedness granted by any Loan Party or Loan
Parties to such creditor are subordinated in any way to the Obligations and the
Liens created under the

 

45



--------------------------------------------------------------------------------

Guaranty and Security Agreement, the terms and provisions of such Subordination
Agreements to have been agreed to by, and be acceptable to, Agent in the
exercise of its sole discretion.

“Subordination Provisions” has the meaning specified therefor in Section 8.19.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, capital stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of more than fifty percent
(50%) of such capital stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of a Loan Party.

“Swap Contract” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act, not
including Capped Calls.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
consolidated, combined or unitary tax returns.

“Term Agent” has the meaning ascribed to such term in the definition of “Term
Credit Agreement” herein.

“Term Credit Agreement” means that certain Amended and Restated Facility
Agreement, dated as of August 9, 2018, by and among Endologix, the other Persons
party thereto from time to time as “Loan Parties” (as defined therein),
Deerfield Private Design Fund IV, L.P., in its capacity as “Agent” (as defined
therein, in such capacity, the “Term Agent”) and the financial institutions or
other entities from time to time party thereto, each as a “Lender (as defined
therein, the “Term Lenders”), as amended, restated, supplemented or otherwise
modified in accordance and in compliance with the Intercreditor Agreement and
this Agreement.

“Term Debt” means the “Facility Obligations” as defined in the Intercreditor
Agreement.

“Term Debt Documents” means the “Facility Documents” as defined in the
Intercreditor Agreement.

“Term Lenders” has the meaning ascribed to such term in the definition of “Term
Credit Agreement” herein.

“Third Period” has the meaning specified in Section 2.09(d)(ii).

 

46



--------------------------------------------------------------------------------

“Third Party Agent” means any Person other than Deerfield Revolver and its
Affiliates that (a) (i) becomes the Agent under the Loan Documents or (ii) is
retained or hired as an agent or a subagent of the Agent to perform certain
duties and responsibilities of (or receive certain rights and benefits provided
to) the Agent under the Loan Documents, (b) Borrower Representative has been
informed of as being a Third Party Agent, and (c) has not (i) been removed from
such role or position of the type set forth in clause (a)(i) or clause (a)(ii)
by Deerfield Revolver (or any such succeeding Agent to Deerfield Revolver”) or
(ii) had such role or position be terminated pursuant to the terms of any
agreement between the Third Party Agent and Agent (each of the events in
clause (c)(i) and clause (c)(ii) above, a “Third Party Agent Termination
Event”). It being understood and agreed that as of the Closing Date, Cortland
shall be deemed to be a Third Party Agent so long as a Third Party Agent
Termination Event has not occurred.

“Third Party Agent Retention Period” means any period of time when any Person is
acting or performing as a Third Party Agent pursuant to the definition of “Third
Party Agent.”

“Third Party Agent Termination Event” has the meaning specified therefor in the
definition of “Third Party Agent”.

“Third Party Obligation” has the meaning provided therefor in the definition of
“Contingent Obligation.”

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private health care
insurers and managed care organizations.

“Third Party Payor Programs” means all private or governmental programs
providing health care benefits, whether directly through insurance or otherwise,
that are sponsored by a Third Party Payor.

“Title IV Plan” means an Employee Benefit Plan subject to Title IV of ERISA,
other than a Multiemployer Plan, to which any ERISA Affiliate incurs or
otherwise has or could reasonably be expected to have any obligation or
Liabilities (including under Section 4069 of ERISA).

“Trademarks” has the meaning specified therefor in the Guaranty and Security
Agreement.

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

“Trigger Date” means the date that Borrowers shall have delivered quarterly
financial statements to Agent (and, during any Third Party Agent Retention
Period, also to the Third Party Agent) in accordance with Section 5.05(a) that
demonstrate that Endologix and its Subsidiaries shall have achieved TTM EBITDA
of $20,000,000 or greater.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“Trunk Inventory” means “trunk stock inventory” that is in the possession of
sales personnel of the Borrowers.

“TTM EBITDA” means, as of any date of determination, EBITDA for the 12-month
period most recently ended.

 

47



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United States” and “U.S.” means the United States of America.

“Unused Line Fee” has the meaning specified therefor in Section 2.09(b).

“Voidable Transfer” has the meaning specified therefor in Section 17.07.

“Withholding Agent” means any Borrower and Agent.

1.02 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notifies
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions prior to giving effect to such Accounting Change and, until
any such amendments have been agreed upon and agreed to by the Required Lenders,
the provisions in this Agreement shall be calculated as if no such Accounting
Change had occurred; provided, further, that all obligations of any Person that
are or would be characterized as an operating lease as determined in accordance
with GAAP as in effect on the Closing Date (whether or not such operating lease
was in effect on such date) shall continue to be accounted for as an operating
lease (and not as a capital lease obligation) for purposes of this Agreement
regardless of any change in GAAP following the Effective Date that would
otherwise require such obligation to be recharacterized as a capital lease
obligation, to the extent that financial reporting shall not be affected hereby.
When used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Borrowers” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrowers and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof.

1.03 Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.04 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,

 

48



--------------------------------------------------------------------------------

clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Unless expressly stated
otherwise herein or in any other Loan Document, any reference herein or in any
other Loan Document to the satisfaction, repayment, or payment in full of the
Obligations shall mean (a) the payment or repayment in full in cash of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued (or are owed) hereunder or under any other Loan
Document and are unpaid, (b) [reserved], (c) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agent reasonably determines is appropriate to secure such contingent
Obligations, (d) the payment or repayment in full in cash of all other
outstanding Obligations (other than unasserted contingent indemnification
Obligations), and (e) the termination of all of the Commitments. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns; provided that no assign of any Loan Party of any of its rights or
obligations under this Agreement or the other Loan Documents is permitted and
any such assignment shall be absolutely void ab initio. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record. The terms “shall” and “will” are used interchangeably
in this Agreement and the other Loan Documents and mean for the Loan Parties and
their Subsidiaries to have an absolute obligation to perform or do (or not
perform or do) a certain action or event, as the context may require.

1.05 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern daylight saving time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent (including any Third Party Agent), any Lender or any other member of the
Lender Group, such period shall in any event consist of at least one full day.

1.06 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

ARTICLE II.

LOANS AND TERMS OF PAYMENT.

2.01 Revolving Loans.

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (all such loans, collectively,
the “Revolving Loans”) to Borrowers under a revolving credit facility in an
amount at any one time outstanding not to exceed the lesser of:

 

49



--------------------------------------------------------------------------------

(i) such Lender’s Revolver Commitment, or

(ii) such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A) the amount equal to (1) the Maximum Revolver Amount less (2) the Revolver
Usage at such time, and

(B) the amount equal to (1) the Borrowing Base as of such date (based upon
(x) during a Non-Third Party Agent Retention Period, the most recent Borrowing
Base Certificate (Agent) delivered by Borrowers to Agent or (y) during a Third
Party Agent Retention Period, the most recent Borrowing Base Certificate (Third
Party Agent) delivered by Borrowers to Third Party Agent, less (2) the Revolver
Usage at such time.

(b) Amounts borrowed pursuant to this Section 2.01 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c) Notwithstanding anything to the contrary in this Section 2.01, Agent may at
any time establish one or more Reserves against the Borrowing Base or the
Maximum Revolver Amount as Agent (or, during any Third Party Agent Retention
Period, a Third Party Agent) may deem proper and appropriate in Agent’s
(including, during any Third Party Agent Retention Period, a Third Party
Agent’s) Permitted Discretion in its capacity as an asset based lender. A
Reserve may limit the Availability, reduce the Borrowing Base (by reduction of
an advance rate set forth in the Borrowing Base or otherwise), or otherwise
restrict a Borrower’s ability to borrow hereunder. Agent (or, during any Third
Party Agent Retention Period, a Third Party Agent) shall endeavor to notify
Borrower Representative promptly after the establishment of any Reserve;
provided, however, under no circumstance shall the delivery or receipt of any
such notice constitute a condition to Agent’s (or, during any Third Party Agent
Retention Period, a Third Party Agent’s) establishment of any Reserve. For the
avoidance of doubt, Agent (or, during any Third Party Agent Retention Period, a
Third Party Agent) may in Agent’s (including, during any Third Party Agent
Retention Period, such Third Party Agent’s) Permitted Discretion (but Agent (or
such Third Party Agent, as applicable) shall have no obligation in any
circumstance to) increase, reduce or release any Reserve that was previously
established under this Section 2.01(c).

2.02 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing Loans. Each Borrowing shall be made by a written
request by an Authorized Person delivered to Agent (and, during any Third Party
Agent Retention Period, also to the Third Party Agent) and received by Agent
(and, during any Third Party Agent Retention Period, also to the Third Party
Agent) no later than 1:00 p.m. on the Business Day that is three (3) Business
Days prior to the requested Funding Date, specifying (i) the amount of such
Borrowing, and (ii) the requested Funding Date (which shall be a Business Day);
provided, that Agent may, in its sole discretion, elect to accept as timely
requests that are received later than 1:00 p.m. on the applicable Business Day.

(b) Making of Loans.

(i) After receipt of a request for a Borrowing pursuant to Section 2.02(a),
Agent (or, during any Third Party Agent Retention Period, the Third Party Agent)
shall promptly notify the Lenders

 

50



--------------------------------------------------------------------------------

by telecopy, telephone, email, or other electronic form of transmission, of the
requested Borrowing. If Agent has notified the Lenders of a requested Borrowing
on the Business Day that is one (1) Business Day prior to the Funding Date, then
each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Borrowing (or such lesser Availability amount) available to the
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such amount to the Borrowers; provided, that, subject to the
provisions of Section 2.02(c)(ii), no Lender shall have an obligation to make
any Revolving Loan, if (1) one or more of the applicable conditions precedent
set forth in Article III will not be satisfied on the requested Funding Date for
the applicable Borrowing unless such condition has been waived, or (2) the
requested Borrowing would exceed the Availability on such Funding Date. Agent
shall charge to the Loan Account usual and customary fees for the wire transfer
of each Borrowing.

(ii) Each Borrower and each Lender hereby authorizes Agent to make Revolving
Loans on behalf of the Lenders, at any time in its sole discretion, to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges payable by any Loan Party from time to time arising under this Agreement
or any other Loan Document.

(c) Protective Advances and Optional Overadvances.

(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.02(c)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Article
III are not satisfied, Agent hereby is authorized by Borrowers and the Lenders,
from time to time, in Agent’s sole discretion, to make Revolving Loans to, or
for the benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent,
in its Permitted Discretion, deems necessary or desirable (1) to preserve or
protect the Collateral, or any portion thereof, or (2) to enhance the likelihood
of repayment of the Obligations (the Revolving Loans described in this
Section 2.02(c)(i) shall be referred to as “Protective Advances”).
Notwithstanding the foregoing, no Protective Advance shall be made which would
cause (A) the aggregate amount of all Protective Advances outstanding at any one
time to exceed 10% of the Maximum Revolver Amount unless the Required Lenders
otherwise agree or (B) the aggregate amount of Revolver Usage outstanding at any
one time to exceed the Maximum Revolver Amount.

(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.02(c)(iv), the Lenders hereby
authorize Agent, and Agent may, but is not obligated to, knowingly and
intentionally, continue to make Revolving Loans to Borrowers notwithstanding
that an Overadvance exists or would be created thereby, so long as (A) after
giving effect to such Revolving Loans, the outstanding Revolver Usage does not
exceed the Borrowing Base by more than 10% of the Maximum Revolver Amount
(unless Required Lenders agree to a higher amount), and (B) after giving effect
to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that an Overadvance exists, regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable and the Lenders with Revolver Commitments thereupon shall, together
with Agent, jointly determine the terms of arrangements that shall be
implemented with Borrowers intended to eliminate the Overadvance within thirty
(30) days. In such circumstances, if any Lender with a Revolver Commitment
objects to the proposed terms of reduction or repayment of any Overadvance, the
terms of reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section

 

51



--------------------------------------------------------------------------------

2.03(e). Each Lender with a Revolver Commitment shall be obligated to make
Revolving Loans in accordance with Section 2.02(b) in, or settle Overadvances
made by Agent with Agent as provided in Section 2.02(d), as applicable) for, the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.02(c)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.

(iii) Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder. Prior to Settlement
with respect to Extraordinary Advances, all payments on the Extraordinary
Advances made by Agent, including interest thereon, shall be payable to Agent
solely for its own account. The Extraordinary Advances shall be repayable on
demand, secured by Agent’s Liens, constitute Obligations hereunder, and bear
interest at the rate applicable from time to time to Revolving Loans. The
provisions of this Section 2.02(c) are for the exclusive benefit of Agent and
the Lenders and are not intended to benefit Borrowers (or any other Loan Party)
in any way.

(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent’s
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.03(b).

(d) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender’s Pro Rata
Share of the outstanding Revolving Loans. Such agreement notwithstanding, Agent
and the Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to any Extraordinary
Advances shall take place on a periodic basis in accordance with the following
provisions:

(i) Solely when any Extraordinary Advances are outstanding, Agent shall request
settlement (“Settlement”) with the Lenders on a weekly basis, or on a more
frequent basis if so determined by Agent in its sole discretion (A) for itself,
with respect to the outstanding Extraordinary Advances, and (B) with respect to
Borrowers’ or their Subsidiaries’ payments or other amounts received, as to each
by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”). Such notice of a
Settlement Date shall include a summary statement of the amount of outstanding
Extraordinary Advances for the period since the prior Settlement Date. Subject
to the terms and conditions contained herein (including Section 2.02(g)): (1) if
the amount of the Revolving Loans (including Extraordinary Advances) made by a
Lender that is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of
the Revolving Loans (including Extraordinary Advances) as of a Settlement Date,
then Agent shall, by no later than 12:00 p.m. on the Settlement Date, transfer
in immediately available funds to a Deposit Account of such Lender (as such
Lender may designate), an amount such that each such Lender shall, upon receipt
of such amount, have as of the Settlement Date, its Pro Rata Share of the
Revolving Loans (including Extraordinary Advances), and (2) if the amount of the
Revolving Loans (including Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, such Lender shall no later than 12:00 p.m. on
the Settlement Date transfer in immediately available funds to Agent’s Account,
an amount such

 

52



--------------------------------------------------------------------------------

that each such Lender shall, upon transfer of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including
Extraordinary Advances). Such amounts made available to Agent under clause
(2) of the immediately preceding sentence shall be applied against the amounts
of the applicable Extraordinary Advances and shall constitute Revolving Loans of
such Lenders.

(ii) In determining whether a Lender’s balance of the Revolving Loans (including
Extraordinary Advances) is less than, equal to, or greater than such Lender’s
Pro Rata Share of the Revolving Loans (including Extraordinary Advances) as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral.

(iii) Between Settlement Dates, Agent, solely to the extent Extraordinary
Advances for the account of Agent are outstanding, may apply any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, to the
Extraordinary Advances. During the period between Settlement Dates, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Agent, or the Lenders, as applicable.

(e) Notation. During any Third Party Agent Retention Period, Agent, as a
non-fiduciary agent for Borrowers, shall maintain a register showing the
principal amount of the Loans owing to each Lender and/or Extraordinary Advances
owing to Agent, and the interests therein of each Lender, from time to time and
such register shall, absent manifest error, conclusively be presumed to be
correct and accurate. During any Non-Third Party Agent Retention Period, the
Borrower Representative shall maintain such Loan Account and shall make such
Loan Account available to Agent and the Lenders upon request therefrom. Upon the
request of any Third Party Agent upon the commencement of any Third Party Agent
Retention Period, the Borrower Representative shall share such Loan Account and
any of its applicable books and records with the Third Party Agent, and with
respect to any discrepancies between the books, records or Loan Account of the
Borrower Representative, on the one hand, and the books, records or Loan Account
of any Lender, the Agent or the Third Party Agent, on the other hand, the books,
records and Loan Account of such Lender, Agent or Third Party Agent shall govern
and control in the absence of demonstrable error.

(f) [Reserved].

(g) Independent Obligations. All Loans (other than Extraordinary Advances) shall
be made by the Lenders contemporaneously and in accordance with their Pro Rata
Shares. It is understood that (i) no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make any Loan (or other
extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

2.03 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrowers. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to each Lender based on such Lender’s Pro
Rata Share and shall be made in immediately available funds, no later than 1:30
p.m. on the date specified herein. Any payment received by Agent (or, during any
Third Party Agent Retention Period, any Third Party Agent) or any Lender later

 

53



--------------------------------------------------------------------------------

than 1:30 p.m. may be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue until such following
Business Day.

(b) Apportionment and Application.

(i) So long as no Application Event has occurred and is continuing, all
principal and interest payments shall be paid by the Borrowers (and any such
amounts received by Agent (or, during any Third Party Agent Retention Period,
the Third Party Agent) shall be apportioned) ratably among the Lenders
(according to the unpaid principal balance of the Obligations to which such
payments relate held by each Lender) and all payments of fees and expenses shall
be paid by the Borrowers (and any such amounts received by Agent (or, during any
Third Party Agent Retention Period, the Third Party Agent) (other than fees or
expenses that are for Agent’s or such Third Party Agent’s (as applicable)
separate account) shall be apportioned) ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee or
expense relates. Subject to Section 2.03(b)(iv), all payments to be made
hereunder by Borrowers shall be remitted to the Lenders (other than amounts owed
specifically to Agent or any Third Party Agent (as applicable)) and all such
payments, and all proceeds of Collateral paid by the Borrowers to the Lenders or
received by Agent (or any Third Party Agent (as applicable)), shall be applied,
so long as no Application Event has occurred and is continuing, to reduce the
balance of the Loans and other Obligations outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under Applicable Law.

(ii) At any time that an Application Event has occurred and is continuing, all
payments remitted to Agent (or any Third Party Agent (as applicable)) or the
Lenders and all proceeds of Collateral received by Agent (or any Third Party
Agent (as applicable)) or the Lenders shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full in cash,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full in cash,

(C) third, to pay interest due in respect of all Protective Advances until paid
in full in cash,

(D) fourth, to pay the principal of all Protective Advances until paid in full
in cash,

(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full in cash,

(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full in cash,

(G) seventh, ratably, to pay interest accrued in respect of the Loans (other
than Protective Advances) until paid in full in cash,

(H) eighth, ratably, to pay the principal of all Loans until paid in full in
cash,

 

54



--------------------------------------------------------------------------------

(I) ninth, to pay any other Obligations until paid in full in cash, and

(J) tenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under Applicable Law.

(iii) Agent (or the Third Party Agent, as applicable) promptly shall distribute
to each Lender, pursuant to the applicable wire instructions received from each
Lender in writing, such funds as it may be entitled to receive that have been
delivered to Agent (or the Third Party Agent, as applicable) instead of such
Lender, subject to a Settlement delay as provided in Section 2.02(d).

(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.03(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(v) For purposes of Section 2.03(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, any premium or prepayment penalty, Commitment Fee, Liquidated Damages
and expense reimbursements, irrespective of whether any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

(vi) In the event of a direct conflict between the priority provisions of this
Section 2.03 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid then the terms and provisions of this Section 2.03
shall control and govern.

(c) Reduction of Revolver Commitments. The Revolver Commitments shall terminate
on the Maturity Date. The Revolver Commitments may be reduced by the Borrower
subject to payment of Liquidated Damages in accordance with Section 2.09(d), to
an amount (which may be zero) not less than the sum of (i) the Revolver Usage as
of such date, plus (ii) the principal amount of all Revolving Loans not yet made
as to which a request has been given by Borrowers under Section 2.02(a). Each
such reduction pursuant to clause (i) shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof (unless the
Revolver Commitments are being reduced to zero and the amount of the Revolver
Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent (and, during any Third Party Agent Retention Period, the
Third Party Agent) and the Lenders, and shall be irrevocable. Each such
reduction of the Revolver Commitments shall be permanent, shall be accompanied
by any payment of Liquidated Damages required pursuant to Section 2.09(d) and
shall reduce the Revolver Commitments of each Lender proportionately in
accordance with its ratable share thereof.

(d) Optional Prepayments. Upon at least one (1) Business Day prior written
notice the Borrowers may prepay the Loans at any time, in whole or in part, plus
accrued and unpaid interest on the principal amount being prepaid to the
prepayment date and all fees, costs, expenses and other amounts related thereto.
No prepayment of Revolving Loans under this Section 2.03(d) shall result in a
permanent reduction of the Revolver Commitments.

(e) Mandatory Prepayments.

 

55



--------------------------------------------------------------------------------

(i) If, at any time, (i) the Revolver Usage on such date exceeds (ii) either
(A) the Borrowing Base reflected in the Borrowing Base Certificate most recently
delivered by Borrower to Agent (or, during the Third Party Agent Retention
Period, the Third Party Agent) (as adjusted by Agent (or the Third Party Agent,
as applicable) for Reserves established by Agent (or the Third Party Agent, as
applicable) from time to time) or (B) the Maximum Revolver Amount, then Borrower
shall immediately prepay the Obligations in accordance with Section 2.03(f) in
an aggregate amount equal to the amount of such excess. No prepayment pursuant
to this Section 2.03(e) shall result in a reduction in the Maximum Revolver
Amount.

(ii) If, at any time, a Maximum Decreased Market Capitalization Overadvance
Event occurs, then Borrower shall immediately prepay the Obligations in
accordance with Section 2.03(f) in an aggregate amount equal to the Maximum
Decreased Market Capitalization Overadvance Amount.

(f) Application of Payments. Each prepayment pursuant to Section 2.03(e) shall,
(i) so long as no Application Event shall have occurred and be continuing, be
applied to the outstanding principal amount of the Revolving Loans until paid in
full in cash, and (ii) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.03(b)(ii).

2.04 Promise to Pay; Promissory Notes.

(a) Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in cash to Agent and the Lenders in full on the Maturity Date or, if
earlier, on the date on which the Obligations become due and payable pursuant to
the terms of this Agreement.

(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more Notes. In such event, Borrowers (on a joint
and several basis) shall execute and deliver to such Lender the requested Notes
payable to the order of such Lender in a form furnished by Agent. Thereafter,
the portion of the Commitments and Loans evidenced by such Notes and interest
thereon shall at all times be represented by one or more Notes in such form
payable to the order of the payee named therein.

2.05 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.05(c), all Revolving Loans
and other Obligations shall bear interest at a per annum rate equal to the LIBOR
Rate plus 5.50%; provided, that, notwithstanding anything to the contrary in
this Agreement, to the extent that the aggregate Revolver Usage was less than
$9,750,000 for any month, then, on the interest payment date in respect of such
month, additional Revolving Loans shall be deemed outstanding in order to
increase Aggregate Revolving Usage for such month to $9,750,000 for purposes of
this Section 2.05(a).

(b) [Reserved].

(c) Default Rate. Upon the occurrence and during the continuation of (i) an
Event of Default described in Section 8.04, automatically, and (ii) any other
Event of Default, at the election of Agent or the Required Lenders in its (or
their) sole discretion, all Obligations that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest at a per annum rate
equal to two (2) percentage points above the per annum rate otherwise applicable
hereunder or thereunder.

 

56



--------------------------------------------------------------------------------

(d) Payment. Except to the extent provided to the contrary in Section 2.09, (i)
all interest and all other fees payable hereunder or under any of the other Loan
Documents shall be due and payable in cash, in arrears for the preceding
calendar month, on the first Business Day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (A) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (B) the date on which demand
therefor is made by Agent (including, during any Third Party Agent Retention
Period, the Third Party Agent) or any Lender (it being acknowledged and agreed
that (1) any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (B) and (2) Agent (and, during any Third Party Agent Retention Period,
the Third Party Agent) and each Lender is authorized and directed to deduct and
retain sufficient amounts from any deposits paid by Borrowers to Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) or any Lender on or prior to the Closing Date or pursuant to the terms
hereof or of any other Loan Document, as applicable). Borrowers agree that
(x) its obligations contained in the first sentence of this Section 2.05(d)
shall survive payment or satisfaction in full of all other Obligations and a
termination of all of the Commitments and (y) all payments of the Lender Group
Expenses shall be non-refundable under all circumstances. Borrowers hereby
authorize Agent (including, during any Third Party Agent Retention Period, the
Third Party Agent), from time to time without prior notice to Borrowers, to
charge to the Loan Account (I) on the first day of each month, all interest
accrued during the prior month on the Loans hereunder, (II) [reserved], (III) as
and when incurred or accrued, all fees and costs provided for in
Section 2.09(a), (IV) on the first day of each month, the Unused Line Fee
accrued during the prior month pursuant to Section 2.05(b), (V) as and when due
and payable, all other fees payable hereunder or under any of the other Loan
Documents, (VI) [reserved], (VII) as and when incurred or accrued, all other
Lender Group Expenses, and (VIII) as and when due and payable, all other payment
obligations payable under any Loan Document. All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document) charged to the Loan Account shall thereupon
constitute Revolving Loans hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Revolving
Loans.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

(g) Inability to Determine Interest Rate. If, at any applicable time, the basis
for determining the LIBOR Rate ceases to be reported on the applicable page of
the Bloomberg screen and if Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Lenders) that, by reason
of circumstances affecting the relevant market, other adequate and reasonable
means do not

 

57



--------------------------------------------------------------------------------

exist for ascertaining the interest rate applicable to the offering of Dollar
deposits to major banks in the London interbank eurodollar market for the
applicable period, then Agent shall forthwith give notice thereof to the
Borrower Representative. If such notice is given, (i) the interest rate
applicable to the Revolving Loans and other Obligations shall be the Prime Rate
plus 4.50% determined and effective immediately, (ii) each reference herein to
the “LIBOR Rate” shall be deemed thereafter to be a reference to the Prime Rate,
and (iii) subject to Section 2.05(i), such substituted rate shall thereafter be
determined by Agent in accordance with the terms hereof. Until notice
contemplated by Section 2.05(i) is furnished by Agent, the LIBOR Rate shall not
apply to any Loan or any other Obligations.

(h) LIBOR Rate Unlawful or Impractical. In the event that any change in market
conditions or any Change in Law shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain Loans bearing interest at the LIBOR Rate or to
continue such funding or maintaining, or to determine or charge interest rates
at the LIBOR Rate, such Lender shall give notice of such changed circumstances
to Agent, the other Lenders and the Borrower Representative and (i) in the case
of any outstanding Loans of such Lender bearing interest at the LIBOR Rate, the
date specified in such Lender’s notice shall be deemed to be the last day such
Loans shall bear interest at the LIBOR Rate, and interest upon the Loans of such
Lender thereafter shall accrue interest at the Prime Rate, and (y) such Prime
Rate shall continue to be applicable to the Obligations until such Lender
determines that it would no longer be unlawful or impractical to fund or
maintain Loans bearing interest at the LIBOR Rate.

(i) Reinstatement of LIBOR Rate. If there has been at any time an interest rate
substituted for the LIBOR Rate in accordance with this Section 2.05 and if in
the reasonable opinion of Agent, the circumstances causing such substitution
have ceased, then Agent shall promptly notify Borrower Representative in writing
of such cessation, and thereafter the LIBOR Rate shall be determined as
originally defined hereby. Nevertheless, thereafter the provisions of Sections
2.05(a), (g) and (h) shall continue to be effective.

(j) Special Provisions Applicable to LIBOR Rate. The LIBOR Rate may be adjusted
by Agent with respect to any Lender on a prospective basis to take into account
any additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs (other than Taxes which shall be governed
by Article XVI), in each case, due to changes in applicable law, including any
Changes in Law and changes in the reserve requirements imposed by the Board of
Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give the Borrower Representative, Agent and the
other Lenders notice of such a determination and adjustment and, upon its
receipt of the notice from the affected Lender, Borrowers may, by notice to such
affected Lender (i) require such Lender to furnish to the Borrower
Representative a statement setting forth in reasonable detail the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (ii) repay the Loans of such Lender with respect to which such
adjustment is made.

2.06 [Reserved].

2.07 Designated Account. Agent (including, during any Third Party Agent
Retention Period, the Third Party Agent) and the Lenders are authorized to make
the Loans under this Agreement based upon written or other instructions received
from anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.05(d). Borrower Representative agrees to establish and
maintain the Designated Account with the Designated Account Bank for the purpose
of receiving the proceeds of the Loans requested by Borrowers and made by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) or the Lenders hereunder. Unless otherwise agreed by

 

58



--------------------------------------------------------------------------------

Agent and Borrowers, any Loan requested by Borrowers and made by Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) or the Lenders hereunder shall be made to the Designated Account.

2.08 Maintenance of Loan Account; Statements of Obligations. During any Third
Party Agent Retention Period, the Third Party Agent, as a non-fiduciary agent
for Borrowers, shall maintain an account on its books in the name of Borrower
Representative (the “Loan Account”) on which Borrowers will be charged with the
Loans (including Extraordinary Advances) made by Agent (including by such Third
Party Agent, as applicable) or the Lenders to Borrowers or for Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses, and Lender Group
Expenses. During any Non-Third Party Agent Retention Period, the Borrower
Representative shall maintain such Loan Account and shall make such Loan Account
available to Agent and the Lenders upon request therefrom. Upon the request of
any Third Party Agent upon the commencement of any Third Party Agent Retention
Period, the Borrower Representative shall share such Loan Account and any of its
applicable books and records with the Third Party Agent, and with respect to any
discrepancies between the books, records or Loan Account of the Borrower
Representative, on the one hand, and the books, records or Loan Account of any
Lender, the Agent or the Third Party Agent, on the other hand, the books,
records and Loan Account of such Lender, Agent or Third Party Agent shall govern
and control in the absence of manifest error. In accordance with Section 2.12,
the Loan Account will be credited with all payments received by Agent or any
Lender from Borrowers or for Borrowers’ account (and, during any Third Party
Agent Retention Period, that the Third Party Agent is aware of or has been
notified of). During any Third Party Agent Retention Period, the Third Party
Agent shall make available to Borrower Representative monthly statements
regarding the Loan Account, including the principal amount of the Loans,
interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrower Representative, Borrower Representative
shall deliver to Agent written objection thereto describing the error or errors
contained in such statement.

2.09 Fees, Changes, Damages and Revolver Exit Payment.

(a) Agent and Third Party Agent Fees. Borrowers shall pay in cash to Agent, for
the account of Agent (or the Lenders set forth in such agreement), as and when
due and payable under the terms of any agreement between the Borrowers and Agent
(or such Lenders), the fees set forth in such agreement. At any time there is a
Third Party Agent, Borrowers shall timely pay in cash (or timely reimburse in
cash the paying Person for) such fees, costs and expenses of the Third Party
Agent that are charged to (or incurred on behalf of) the Agent, any Lender, any
other member of the Lender Group or any Loan Party (or any Agent-Related Persons
or Lender-Related Persons).

(b) Unused Line Fee. Borrowers shall pay in cash to the Lenders, based on their
Pro Rata Share of the Revolver Commitments, an unused line fee (the “Unused Line
Fee”) in an amount equal to 0.50% times the result of (i) the aggregate amount
of the Revolver Commitments, less (ii) the greater of (A) $9,750,000 and (B) the
Average Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable on the first Business
Day of each month from and after the Closing Date up to the first day of the
month prior to the date on which all of the Obligations are paid in full in cash
and all of the Revolver Commitments are terminated and on the date on which all
of the Obligations are paid in full in cash and all of the Revolver Commitments
are terminated.

 

59



--------------------------------------------------------------------------------

(c) Field Examination and Other Fees. Borrowers shall pay in cash to Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) and the Lenders, field examination, appraisal, and valuation fees and
charges as and when incurred or chargeable; provided, that for so long as no
Default or Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to reimburse Agent for more than (A) two field
examinations in any twelve month period, (B) two Inventory appraisals, and
(C) two Equipment appraisals; provided that any additional field examinations or
appraisals required by Agent in any given twelve month period shall be performed
at the expense of Agent; and, provided, further, that if a Default or Event of
Default shall have occurred and be continuing, Agent may conduct additional
field examinations and appraisals at Borrowers’ sole expense. For the avoidance
of doubt, the reimbursement limitations set forth in this Section 2.09(c) shall
not apply to field examinations and appraisals conducted in connection with a
Permitted Acquisition.

(d) Liquidated Damages.

(i) Borrowers shall pay in cash liquidated damages in connection with any
termination or reduction of the Revolver Commitments prior to the third
anniversary of the Closing Date or any acceleration (including in connection
with an Insolvency Proceeding) of the Obligations, in each case in accordance
with this Section 2.09(d) (“Liquidated Damages”).

(ii) If, prior to the third anniversary of the Closing Date, (A) the Commitments
are terminated and the Obligations prepaid in full or (B) pursuant to the terms
of this Agreement or any other Loan Document, either (1) Agent or the Required
Lenders demand prepayment of the outstanding Obligations in whole or in part
during the continuation of an Event of Default, or (2) repayment of the
outstanding Obligations is otherwise accelerated in whole or in part (including
in connection with an Insolvency Proceeding) under Section 9.01, then, at the
time of such termination (in accordance with clause (A)) or the time of such
demand or acceleration (in accordance with clause (B)), and in addition to the
principal balance of the Loans, all accrued and unpaid interest thereon, all
fees, costs, expenses, and other amounts payable to Agent and Lenders in
connection with the Revolving Facility and all other Obligations paid to Agent
and Lenders under this Agreement and the other Loan Documents, Borrowers shall
pay in cash Liquidated Damages to the Lenders (or, during any Third Party Agent
Retention Period, the Third Party Agent for the benefit of the Lenders), based
on their Pro Rata Share, in an amount equal to the (y) Maximum Revolver Amount
multiplied by (z)(I) 2.50% if such prepayment, demand or acceleration occurs
prior to August 9, 2019 (the “First Period”), (II) 1.50% if such prepayment,
demand or acceleration occurs on or after the First Period but prior to the
August 9, 2020 (the “Second Period”), (III) 0.50% if such prepayment, demand or
acceleration occurs at Second Period but prior to August 9, 2021 (the “Third
Period”), and (IV) 0% if such prepayment, demand or acceleration occurs on or
after August 9, 2021.

(iii) If, prior to the third anniversary of the Closing Date, Borrower
Representative has sent a notice of partial reduction of the Revolving Facility
pursuant to the provisions of Section 2.03(c), then on the date set forth as the
date of reduction in such notice, Borrower shall pay to the Lenders (or, during
any Third Party Agent Retention Period, the Third Party Agent for the benefit of
the Lenders), in cash, the applicable Revolver Reduction Premium determined as
of such date. For purposes of this Section, “Applicable Revolver Reduction
Premium” means, as of any date of determination, an amount equal to (A) during
the First Period, 2.50% times the amount of the reduction of the Revolving
Commitments on such date, (B) during the Second Period, 1.50% times the amount
of the reduction of the Revolving Commitments on such date, (C) during the Third
Period, 0.50% times the amount of the reduction of the Revolving Commitments on
such date and (D) 0% times the amount of the reduction of the Revolving
Commitment on or after August 9, 2021.

 

60



--------------------------------------------------------------------------------

(iv) Borrower acknowledges and agrees that it would be difficult or impractical
to calculate Lenders’ actual damages from early termination of the Revolving
Facility and Lenders’ compensation from Loans hereunder following such early
termination or reduction, the Liquidated Damages provided in this
Section 2.09(d) are intended to be fair and reasonable approximations of such
damages, and that the Liquidated Damages are not intended to be penalties.

(e) Commitment Fee. On the Closing Date, Borrowers shall pay in cash to the
Lenders (or, during any Third Party Agent Retention Period, the Third Party
Agent for the benefit of the Lenders), based on their Pro Rata Share, an amount
equal to $500,000 (the “Commitment Fee”), which shall be fully-earned on the
Closing Date and payable on the following schedule: (i) $200,000 shall be
payable in cash on the Closing Date, (ii) $200,000 shall be payable on the
one-year anniversary of the Closing Date, and (iii) $100,000 shall be payable on
the two-year anniversary of the Closing Date. Notwithstanding the foregoing, if
(A) the Revolver Commitments are terminated and the Loans repaid or (B) the
Revolver Commitments are terminated or the Obligations become due and payable,
in each case of clause (A) and clause (B), on any date prior to the two-year
anniversary of the Closing Date for any reason (such as an acceleration of the
Loans following the occurrence of an Event of Default, an exercise of Agent’s
(including, any Third Party Agent’s) or any Lender’s rights or remedies
available under the Loan Documents or an exercise of any rights or remedies by
the Term Agent, a Term Lender or any other party to the Term Debt Documents,
upon the consummation of a Change in Control, by any optional prepayment or
otherwise), then, on such date, any portion of the Commitment Fee that has not
previously been paid shall be automatically, due and payable. The Commitment Fee
shall be non-refundable upon any payment thereof. The parties hereto acknowledge
and agree that Agent and the Lenders would not have entered into this Agreement
and the Lenders would not provide the Revolver Commitments, the financial
accommodations and other accommodations under this Agreement and the other Loan
Documents without the Loan Parties agreeing to pay the Commitment Fee in the
aforementioned instances. The parties hereto also acknowledge and agree that the
Commitment Fee set forth in this Section 2.09(e) is not intended to act as a
penalty or to punish any Borrower or any other Loan Party for any such payment,
repayment, redemption or prepayment.

(f) Collateral Monitoring Fee. Borrowers shall pay in cash to the Lenders (or,
during any Third Party Agent Retention Period, the Third Party Agent for the
benefit of the Lenders), based on their Pro Rata Share, an amount equal to
$5,000 (the “Monthly Collateral Monitoring Fee”) monthly in advance on the first
Business Day of each month from and after the Closing Date, commencing with the
first such date after the Closing Date, until all of the Revolver Commitments
have been terminated, all of the Obligations have been repaid and this Agreement
has terminated. The Monthly Collateral Monitoring Fee shall be fully-earned on
each such date such amount is due or payable under this Agreement and is
non-refundable upon being paid.

(g) Exit Payment. Notwithstanding anything to the contrary in the Loan
Documents, on the date when the Revolver Commitments (in each case, whether
before, at the time of or after the Maturity Date or any acceleration,
bankruptcy, insolvency or otherwise) are reduced or terminated in an amount that
causes (or such lesser amount of Revolver Commitments that are so reduced or
terminated that the Lenders have agreed to cause) the remaining amount of
outstanding Revolver Commitments to be less than $10,000,000, the Borrowers
shall pay in cash at such time to the Lenders (based on their Pro Rata Share of
such Revolver Commitments) a non-refundable exit payment (the “Revolver Exit
Payment”) in a total amount equal to $1,000,000. The parties to this Agreement
acknowledge and agree that the Agent and the Lenders would not have entered into
this Agreement and the other Loan Documents without the Borrowers agreeing to
pay the Revolver Exit Payment in the aforementioned instances. The parties to
this Agreement further acknowledge and agree that the Revolver Exit Payment set
forth in this

 

61



--------------------------------------------------------------------------------

Section 2.09(g) is not intended to act as a penalty or to punish the Borrowers
or any other Loan Parties for any such Revolver Commitment reduction or
termination.

2.10 [Reserved].

2.11 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) any Change in Law
regarding capital or reserve requirements for banks or bank holding companies,
or (ii) compliance by such Lender, or their respective parent bank holding
companies, with any guideline, request or directive of any Governmental
Authority regarding capital adequacy (whether or not having the force of law),
has the effect of reducing the return on such Lender’s or such holding
companies’ capital as a consequence of such Lender’s commitments, Loans,
participations or other obligations hereunder to a level below that which such
Lender or such holding companies could have achieved but for such Change in Law
or compliance (taking into consideration such Lender’s or such holding
companies’ then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Borrower Representative and
Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any reductions in
return incurred more than 180 days prior to the date that such Lender notifies
Borrower Representative or any other Borrower of such Change in Law giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that if such claim arises by reason of the Change in
Law that is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(b) If any Lender requests additional or increased costs referred to in
Section 2.05(j) or amounts under Section 2.11(a) or sends a notice under
Section 2.05(h) relative to changed circumstances (such Lender, an “Affected
Lender”), then such Affected Lender shall use reasonable efforts to promptly
designate a different one of its lending offices or to assign its rights and
obligations hereunder to another of its offices or branches, if (i) in the
reasonable judgment of such Affected Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.05(j) or
Section 2.11(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining Loans bearing interest at the LIBOR
Rate and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment.

(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.05(h) and 2.05(j) and this Section 2.11 shall be available to each Lender (as
applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for lenders affected thereby to comply
therewith. Notwithstanding any other provision herein, no Lender shall demand
compensation pursuant to this Section 2.11 if it shall not at the time be

 

62



--------------------------------------------------------------------------------

the general policy or practice of such Lender (as the case may be) to demand
such compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

2.12 Collections; Crediting Payments.

(a) The Loan Parties shall establish and maintain cash management services of a
type, number, with a financial institution (the “Depositary Bank”) and on terms,
in each case, reasonably satisfactory to Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent), and shall open a lockbox
(the “Lockbox”) with the Depositary Bank. Collected funds in the Lockbox shall
be deposited into an account with the Depository Bank established by Agent (or,
during any Third Party Agent Retention Period, the Third Party Agent) and
subject to Agent’s (or, during any Third Party Agent Retention Period, the Third
Party Agent’s) sole dominion and control (including, but not limited to the sole
power of withdrawal) (the “Blocked Account”). Each Loan Party shall take
reasonable steps to (i) ensure that all of its Account Debtors forward payment
of the amounts owed by such Account Debtors directly to the Lockbox or to the
Blocked Account, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all of the Loan Parties’ collections and proceeds of Collateral (including those
sent directly by Account Debtors to any Loan Party) into the Blocked Account.
Each Deposit Account (excluding any Excluded Account) of a Loan Party and each
Securities Account (excluding any Excluded Account) of a Loan Party shall be
subject to a Control Agreement among such Loan Party, the applicable bank or
securities intermediary, Agent and Term Agent, and no Loan Party will permit any
Investment consisting of cash, Cash Equivalents or amounts credited to a Deposit
Account (excluding any Excluded Account) or a Securities Account (excluding any
Excluded Account) to be maintained in a Deposit Account or Securities Account
unless such Deposit Account or Securities Account, as applicable, is subject to
a Control Agreement among such Loan Party, the applicable bank or securities
intermediary, and Agent. The agreement(s) relating to the Blocked Account
between Agent, such financial institution and Borrowers shall be in form and
content satisfactory to Agent.

(b) The Loan Parties shall cause Persons processing or collecting any credit
card payments or proceeds of receivables on behalf of the Loan Parties to
deliver such payments or proceeds to the Blocked Account promptly, but not less
frequently than once every week.

(c) On each Business Day, Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) shall withdraw available funds from the Blocked
Account, deposit such funds in the Agent’s Account, and credit available funds
received in the Agent’s Account to the payment of the Obligations. Agent shall
credit to the payment of the Obligations any other form of funds received by
Agent (or Third Party Agent, as applicable) in the Agent’s Account for which
Agent (or Third Party Agent, as applicable) has received notice that such funds
are collected and available to Agent (or Third Party Agent, as applicable) (i)
on the same day of Agent’s (or Third Party Agent, as applicable) receipt of such
notice if such notice is received by Agent (or Third Party Agent, as applicable)
on or before 2 p.m. Eastern Time on a Business Day, and (ii) on the Business Day
immediately following Agent’s (or Third Party Agent’s, as applicable) receipt of
such notice if such notice is received by Agent (or Third Party Agent, as
applicable) after 2 p.m. Eastern Time on a Business Day, or if such notice is
received by Agent (or the Third Party Agent, as applicable) on a day that is not
a Business Day. It is understood and agreed that transfer of funds from the
Blocked Account to the Agent’s Account may take up to two (2) Business Days.
Aggregate principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and payments of fees and expenses
(other than fees or expenses that are for Agent’s (or Third Party Agent’s, as
applicable) separate account) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Obligation or Commitment to which a
particular fee relates. All payments

 

63



--------------------------------------------------------------------------------

and proceeds of Collateral received by Agent (or the Third Party Agent, as
applicable) shall be applied in accordance with Section 2.03(b).

(d) All funds credited to the payment of the Obligations in accordance with
Section 2.12(a) above are conditional upon final payment to Agent (or the Third
Party Agent, as applicable) in cash or solvent credits of the items giving rise
to such funds. If any item credited to the payment of the Obligations is not
paid to Agent (or the Third Party Agent, as applicable) (or payment thereof is
rescinded or required to be returned by the Agent (or the Third Party Agent, as
applicable)), the amount of any credit given for such item shall be charged to
the balance of the Obligations whether or not the item is returned.

(e) For purposes of computing interest on the Obligations, Borrowers acknowledge
that interest shall continue to accrue on the amount of any funds credited to
the payment of the Obligations in accordance with this Section 2.12 for three
Business Days after the date so credited. The parties acknowledge and agree that
the economic benefit of the foregoing provisions of this Section 2.12(e) shall
be for the exclusive benefit of Agent (and the Third Party Agent, as applicable)
and the Lenders.

2.13 Appointment of Borrower Representative.

(a) Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent and attorney-in-fact to request and receive Loans
and other Obligations in the name or on behalf of such Borrower and any other
Borrowers, deliver requests for Borrowings Notices of Borrowing, and Borrowing
Base Certificates, give instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(including in respect of compliance with covenants) in the name or on behalf of
any Borrower or Borrowers pursuant to this Agreement and the other Loan
Documents. Agent (including any Third Party Agent, as applicable) and Lenders
may disburse the Loans to such bank account or Deposit Account of Borrower
Representative or a Borrower or otherwise make such Loans to a Borrower, in each
case as Borrower Representative may designate or direct, without notice to any
other Borrower. Notwithstanding anything to the contrary contained herein, Agent
(or, during any Third Party Agent Retention Period, the Third Party Agent) may
at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower.

(b) Borrower Representative hereby accepts the appointment by Borrowers to act
as the agent and attorney-in-fact of Borrowers pursuant to this Section 2.13.
Borrower Representative shall ensure that the disbursement of any Loans that are
at any time requested by or to be remitted to or for the account of a Borrower,
shall be remitted or issued to or for the account of such Borrower.

(c) Each Borrower hereby irrevocably appoints and constitutes Borrower
Representative as its agent to receive statements on account and all other
notices from Agent and/or Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking
made or delivered by or on behalf of any Borrower by Borrower Representative
shall be deemed for all purposes to have been made or delivered by such
Borrower, as the case may be, and shall be binding upon and enforceable against
such Borrower to the same extent as if made or delivered directly by such
Borrower.

(e) No resignation by or termination of the appointment of Borrower
Representative as agent and attorney-in-fact as aforesaid shall be effective,
except after ten (10) Business Days’ prior written notice to Agent (and, during
any Third Party Agent Retention Period, also to the Third Party Agent) and

 

64



--------------------------------------------------------------------------------

the Lenders. If the Borrower Representative resigns under this Agreement,
Borrowers shall be entitled to appoint a successor Borrower Representative
(which shall be a Borrower and shall be reasonably acceptable to Agent as such
successor). Upon the acceptance of its appointment as successor Borrower
Representative hereunder, such successor Borrower Representative shall succeed
to all the rights, powers and duties of the retiring Borrower Representative and
the term “Borrower Representative” shall mean such successor Borrower
Representative for all purposes of this Agreement and the other Loan Documents,
and the retiring or terminated Borrower Representative’s appointment, powers and
duties as Borrower Representative shall be thereupon terminated.

2.14 Joint and Several Liability of Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 2.14), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 2.14
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement or any other Loan Document, notice of any action at any
time taken or omitted by Agent (including any Third Party Agent), the Lenders or
any other member of the Lender Group under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement) and the other Loan Documents. Each Borrower hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent (including any Third Party
Agent), the Lenders or any other member of the Lender Group at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent (including any Third Party Agent), the Lenders
or any other member of the Lender Group in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the

 

65



--------------------------------------------------------------------------------

foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of Agent (including any Third Party Agent), any
Lender or any other member of the Lender Group with respect to the failure by
any Borrower to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.14 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.14, it being the
intention of each Borrower that, so long as any of the Obligations hereunder and
under the other Loan Documents remain unsatisfied and unpaid in full in cash and
the Revolver Commitments have not been terminated, the Obligations of each
Borrower under this Section 2.14 shall not be discharged except by performance
and then only to the extent of such performance. The Obligations of each
Borrower under this Section 2.14 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction, division, split, merger, consolidation or similar proceeding
with respect to any Borrower or any other Loan Party or Agent (including any
Third Party Agent), any Lender or any other member of the Lender Group.

(f) Each Borrower represents and warrants to Agent (including any Third Party
Agent), the Lenders and the other members of the Lender Group that such Borrower
is currently informed of the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent (including any Third Party Agent), the Lenders and the
other members of the Lender Group that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of the other Borrowers’
financial condition, the financial condition of other Guarantors and Loan
Parties, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Agent’s (including any Third Party Agent’s), such Lender’s or such
other member of the Lender Group’s rights of subrogation and reimbursement
against any Borrower by the operation of Section 580(d) of the California Code
of Civil Procedure, any comparable statute, or otherwise.

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are or become secured by Real Property. This means,
among other things:

(i) Agent (including any Third Party Agent), the Lenders and the other members
of the Lender Group may collect from such Borrower without first foreclosing on
any Real Property Collateral or personal property Collateral pledged by
Borrowers.

(ii) If Agent (including any Third Party Agent), any Lender or any other member
of the Lender Group forecloses on any Real Property Collateral pledged by any
Borrower or any Guarantor:

(A) the amount of the Obligations may be reduced only by the price for which
such Collateral is sold at the foreclosure sale, even if such Collateral is
worth more than the sale price; and

 

66



--------------------------------------------------------------------------------

(B) Agent (including any Third Party Agent), the Lenders and the other members
of the Lender Group may collect from such Borrower even if Agent or Lenders, by
foreclosing on the Real Property Collateral, has destroyed any right such
Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure or any comparable statutes or Applicable Laws.

(i) The provisions of this Section 2.14 are made for the benefit of Agent
(including any Third Party Agent), Lenders, the other members of the Lender
Group and their respective successors and assigns, and may be enforced by it or
them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent (including any
Third Party Agent), any Lender, any other member of the Lender Group, any of
their respective successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any Borrower or to
exhaust any remedies available to it or them against any Borrower or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 2.14
shall remain in effect until all of the Obligations shall have been paid in full
in cash, and all of the Commitments have been terminated, in accordance with the
terms of this Agreement. If at any time, any payment, or any part thereof, made
in respect of any of the Obligations, is rescinded or must otherwise be restored
or returned by Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group upon the insolvency, bankruptcy or reorganization of
any Borrower, or otherwise, the provisions of this Section 2.14 will forthwith
be reinstated in effect, as though such payment had not been made.

(j) Until the Obligations have been paid in full in cash and all of the
Commitments have been terminated, each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group with respect to
any of the Obligations or any collateral security therefor. Any claim which any
Borrower may have against any other Borrower with respect to any payments to
Agent (including any Third Party Agent), any Lender or any other member of the
Lender Group hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and a termination of all of the
Commitments, and, in the event of any Insolvency Proceeding or any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash and all Commitments shall be terminated before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations and
a termination of all of the Commitments. Each Borrower hereby agrees that after
the occurrence and during the continuance of any Event of Default and direction
from Agent or the Required Lenders, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until all of the Obligations shall have been paid in full in cash

 

67



--------------------------------------------------------------------------------

and all of the Commitments have been terminated. If, notwithstanding the
foregoing sentence, such Borrower shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Borrower as trustee for Agent (or, during any Third Party Agent
Retention Period, the Third Party Agent), and such Borrower shall deliver any
such amounts to Agent (or, during any Third Party Agent Retention Period, the
Third Party Agent) for application to the Obligations in accordance with
Section 2.03(b).

ARTICLE III.

CONDITIONS; TERM OF AGREEMENT.

3.01 Conditions Precedent to the Initial Extension of Credit. The effectiveness
of this Agreement is subject to the fulfillment, to the satisfaction of Agent
(including any Third Party Agent) and each Lender, of each of the following
conditions precedent:

(a) a Third Party Agent Retention Period shall exist with Cortland as the Third
Party Agent;

(b) Agent shall have received appropriate financing statements on Form UCC-1
duly filed (or to be filed) in such office or offices as may be necessary or, in
the opinion of Agent, desirable to perfect Agent’s Liens in and to the
Collateral;

(c) Agent (including any Third Party Agent) and the Lenders shall have received
each of the following documents, in form and substance satisfactory to Agent
(including any Third Party Agent) and the Lenders, duly executed and delivered,
and each such document shall be in full force and effect:

(i) this Agreement;

(ii) a completed Borrowing Base Certificate (Third Party Agent) dated as of
July 31, 2018;

(iii) the Control Agreements required by Agent or the Lenders to be delivered on
the Closing Date;

(iv) the Notes;

(v) the Guaranty and Security Agreement;

(vi) the Intercompany Subordination Agreement;

(vii) a Perfection Certificate;

(viii) the Copyright Security Agreement;

(ix) the Patent Security Agreement;

(x) the Intercreditor Agreement; and

(xi) the Trademark Security Agreement;

(d) Agent shall have received a certificate from an Authorized Officer of each
Loan Party:

 

68



--------------------------------------------------------------------------------

(i) attesting to the resolutions of such Loan Party’s board of directors
authorizing its execution, delivery, and performance of the Loan Documents to
which it is a party,

(ii) authorizing specific officers of such Loan Party to execute the same,
attesting to the incumbency and signatures of such specific officers of such
Loan Party,

(iii) attesting to copies of each Loan Party’s Organizational Documents, as
amended, modified, or supplemented to the Closing Date, which Organizational
Documents shall be (A) certified by an Authorized Officer of such Loan Party,
and (B) with respect to Organizational Documents that are charter documents,
certified as of a recent date (not more than thirty (30) days prior to the
Closing Date) by the appropriate governmental official,

(iv) attesting to certificates of status with respect to each Loan Party, dated
within ten (10) days of the Closing Date, such certificates to be issued by the
appropriate officer of the jurisdiction of organization of such Loan Party,
which certificates shall indicate that such Loan Party is in good standing in
such jurisdiction, and

(v) attesting to certificates of status with respect to each Loan Party, each
dated within thirty (30) days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which such Loan Party’s
failure to be duly qualified or licensed would constitute a Material Adverse
Effect, which certificates shall indicate that such Loan Party is in good
standing in such jurisdictions;

(e) after giving effect to any Loans funded on the Closing Date, the payment of
all fees, costs and expenses required to be paid by Borrowers, Excess
Availability plus Qualified Cash shall be greater than or equal to $22,500,000;

(f) since December 31, 2017, there shall not have occurred a Material Adverse
Effect;

(g) [reserved];

(h) Agent and the Lenders shall have received all requested Collateral Access
Agreements in favor of Agent, from all mortgagees, landlords and operators of
warehouses in which a Loan Party operates or maintains any Collateral; provided
that any locations not subject to such Collateral Access Agreements shall be
subject to a Landlord Reserve at Agent’s (including, during any Third Party
Agent Retention Period, the Third Party Agent’s) Permitted Discretion;

(i) Agent and the Lenders shall have received a certificate of insurance,
together with the endorsements thereto, as are required by Section 5.03, the
form and substance of which shall be satisfactory to Agent and the Lenders;

(j) Agent and the Lenders shall have received an opinion of the Loan Parties’
counsel in form and substance reasonably satisfactory to Agent and the Lenders;

(k) Agent (including any Third Party Agent) and the Lenders shall have completed
its business, legal, and collateral due diligence, including (i) a collateral
audit and review of Borrowers’ and their Subsidiaries books and records and
verification of Borrowers’ representations and warranties to Agent (including
any Third Party Agent) and the Lenders, the results of which shall be
satisfactory to Agent (including any Third Party Agent) and the Lenders, (ii) an
inspection of each of the locations where the Loan Parties’ and their
Subsidiaries’ Inventory and Equipment is located, the results of which shall be

 

69



--------------------------------------------------------------------------------

satisfactory to Agent (including any Third Party Agent) and the Lenders,
(iii) satisfactory review by Agent (including any Third Party Agent) and the
Lenders of all contracts with Federal, state, municipal and governmental
agencies, and (iv) a review of the Loan Parties’ and their Subsidiaries’
insurance, which shall in each case be satisfactory to Agent and the Lenders;

(l) Agent (including any Third Party Agent) and the Lenders shall have received
completed reference and background checks with respect to Borrowers’ senior
management, the results of which are satisfactory to Agent (including any Third
Party Agent) and the Lenders in Agent’s (including any Third Party Agent’s) and
each Lender’s sole discretion;

(m) Agent (including any Third Party Agent) and the Lenders shall have received
an audit of Eligible Accounts, and an appraisal of the Eligible Inventory (and,
if requested by Agent (or any Third Party Agent), Eligible Equipment), in each
case the results of which shall be satisfactory to Agent (including any Third
Party Agent) and the Lenders;

(n) Borrowers shall have paid in cash all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement or any other Loan
Documents and paid all fees in cash required to be paid in accordance with the
terms of this Agreement and the other Loan Documents;

(o) Borrowers and each of their Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrowers or their Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby;

(p) Agent and the Lenders shall have received the Term Debt Documents, in form
and substance reasonably satisfactory to Agent and the Lenders;

(q) the final corporate and capital structure of Borrowers and their
Subsidiaries shall be reasonably satisfactory to Agent (including any Third
Party Agent) and the Lenders;

(r) all other documents and legal matters in connection with the transactions
contemplated by this Agreement or any other Loan Document shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent and the Lenders.

3.02 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Loans hereunder (or to extend
any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a) the representations and warranties of Borrowers or their Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

 

70



--------------------------------------------------------------------------------

(c) the receipt by Agent (and/or the Third Party Agent, as applicable) from
Borrower Representative of (A) a request for Borrowing pursuant to the
requirements of Section 2.02(a), and (B) in the case of clause (i) (solely with
respect to Revolving Loans or Revolver Commitments), (x) during a Non-Third
Party Agent Retention Period, if requested by Agent within one Business Day of
receipt of such request for Borrowing, an updated Borrowing Base Certificate
(Agent), and (y) during a Third Party Agent Retention Period, an updated
Borrowing Base Certificate (Third Party Agent) no later than 12:00 p.m. on the
date of such request;

(d) after giving effect to the making of any such Loan, (i) the Revolver Usage
on such date (after giving effect to any such proposed Loan or credit extension)
does not exceed (ii) either (A) the Borrowing Base reflected in the Borrowing
Base Certificate referred to in Section 3.02(c) above (as adjusted by Agent (or
the Third Party Agent, as applicable) for Reserves established by Agent (or the
Third Party Agent, as applicable) from time to time) or (B) the Maximum Revolver
Amount; and

(e) after giving effect to the making of any such Loan, a Maximum Decreased
Market Capitalization Overadvance Event shall not have occurred.

3.03 Effect of Maturity. On the Maturity Date, all commitments (including the
Commitments) of the Lender Group to provide additional credit hereunder shall
automatically be terminated and all of the Obligations immediately shall become
due and payable without notice or demand and Borrowers shall be required to
repay all of the Obligations in full in cash. No termination of the obligations
of the Lender Group in accordance with this Agreement (other than payment in
full in cash of all of the Obligations and termination of all of the
Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full in cash and the
Commitments have been terminated. When all of the Obligations have been paid in
full in cash and the Lender Group’s obligations to provide additional credit
under the Loan Documents (and all of the Commitments) have been terminated
irrevocably, Agent will, at Borrowers’ sole expense, execute and deliver any
termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens previously filed by Agent.

3.04 Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.04 (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required by the terms thereof (unless such date is extended, in
writing, by Agent in its sole discretion, which Agent may do without obtaining
the consent of the other members of the Lender Group), shall constitute an
immediate Event of Default).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement, each
of the Borrowers make the following representations and warranties to the Lender
Group which shall be true, correct, and complete, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified

 

71



--------------------------------------------------------------------------------

or modified by materiality in the text thereof), as of the date of the making of
each Loan (or other extension of credit) made thereafter, as though made on and
as of the date of such Loan (or other extension of credit) (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.01 Due Organization and Qualification; No Event of Default; Solvency.

(a) Each Loan Party is (i) conducting its business in compliance with its
Organizational Documents and (ii) not in violation of its Organizational
Documents. Each Loan Party’s Organizational Documents are in full force and
effect.

(b) No Default or Event of Default has occurred or will result from the
transactions contemplated by the Loan Documents.

(c) Each Loan Party (i) is Solvent and (ii) has not taken action, and no such
action has been taken by a third party, for its winding up, dissolution or
liquidation or similar executory or judicial proceeding or for the appointment
of a liquidator, custodian, receiver, trustee, administrator or other similar
officer for any Loan Party or any or all of its assets or revenues; provided,
however, that, for the avoidance of doubt, no such representation in this
Section 4.01(c) is made in respect of any Immaterial Subsidiary.

(d) No Lien exists on any Loan Party’s assets, except for Permitted Liens.

(e) The obligation of the Loan Parties to make any payment under this Agreement
or the other Loan Documents (together with all charges in connection therewith)
is absolute and unconditional.

(f) No Indebtedness of any Loan Party exists other than Permitted Indebtedness.

4.02 Existence; Power and Authority. Each Loan Party is validly existing as a
corporation, limited liability company or limited partnership, as applicable,
and is in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, as applicable. Each Loan Party (i) has full power and
authority (and all governmental licenses, authorizations, Permits, consents and
approvals) to (A) own its properties and conduct its business (solely with
respect to governmental licenses, authorizations, Permits, consents and
approvals, except where the failure to have such governmental licenses,
authorizations, Permits, consents and approvals could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect) and (B) to enter into, and perform its obligations under, the Loan
Documents and consummate the transactions contemplated under the Loan Documents,
and (ii) is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing, under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
in each case of this clause (ii), where the failure to be so qualified, licensed
or in good standing could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

4.03 Litigation.

(a) Other than as set forth on Schedule 4.03, there is no pending or, to the
knowledge of the Loan Parrties, threatened, any action, suit or other proceeding
before any Governmental Authority (i) to

 

72



--------------------------------------------------------------------------------

which any Loan Party is a party, (ii) which purports to affect or pertain to the
Loan Documents, the Transactions or any other transaction contemplated hereby or
thereby or (iii) which has as the subject thereof any assets owned by any Loan
Party or any of its Subsidiaries, in each case which could reasonably be
expected to result in monetary judgments or relief, individually or in the
aggregate, in excess of $2,000,000.

(b) Other than as set forth on Schedule 4.03, there are no current or, to the
knowledge of any of the Loan Parties, pending, legal actions, suits or other
proceedings, in each case which could reasonably be expected to result in
monetary judgments or relief, individually or in the aggregate, in excess of
$2,000,000, to which any Loan Party or any of its Subsidiaries or any of their
respective assets is subject. With respect to each action suit, proceeding,
claim, event or disclosure listed on Schedule 4.03, none of them could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) No injunction, writ, temporary restraining order or any order of any nature
has been issued by any court or other Governmental Authority purporting to
enjoin or restrain the execution, delivery or performance of this Agreement or
any other Loan Document or directing that the transactions provided for herein
or therein not be consummated as herein or therein provided.

(d) Other than as set forth on Schedule 4.03, none of the current directors (or
equivalent persons) or current officers of any of the Borrowers and their
respective Subsidiaries have been involved as a defendant in securities-related
litigation or other securities-related legal proceedings during the past five
years.

(e) No Loan Party is subject to any proceeding, suit or, to any Loan Party’s
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect on
any Loan Party.

4.04 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party and no further consent or
authorization is required by the Loan Party, the Loan Party’s board of directors
(or other equivalent governing body) or the holders of the Loan Party’s Stock.
Each of this Agreement and the other Loan Documents has been duly executed and
delivered by each of the Loan Parties and constitutes a valid, legal and binding
obligation of each Loan Party, enforceable in accordance with its respective
terms, except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally.

(b) The execution, delivery and performance of this Agreement and the other Loan
Documents by each Loan Party party thereto and the consummation of the
transactions contemplated herein and therein will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
(other than pursuant to the Loan Documents) upon any assets of any such Loan
Party pursuant to, any agreement, document or instrument to which such Loan
Party is a party or by which any Loan Party is bound or to which any of the
assets or property of any Loan Party is subject, except, with respect to this
clause (i), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (ii) result in any violation of or
conflict with the provisions of the Organizational Documents, (iii) result in

 

73



--------------------------------------------------------------------------------

the violation of any Applicable Law, (iv) result in the violation of any
judgment, order, rule, regulation or decree of any Governmental Authority, or
(v) violate, conflict with or cause a breach or a default under any agreement or
instrument binding upon it, except, with respect to clauses (iii) and (v) only,
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No consent, approval, Authorization or order of, or
registration or filing with any Governmental Authority is required for (x) the
execution, delivery and performance of this Agreement or any of the other Loan
Documents, and the issuance of the Securities hereunder and thereunder, and
(y) the consummation by any Loan Party of the Transactions or the other
transactions contemplated hereby or thereby, except for (A) the filings
necessary to perfect the Liens created by the applicable Loan Documents and
(B) any necessary filings with the SEC.

(c) Other than has been obtained, no Authorization is required for (i) the
execution and delivery of this Agreement or the other Loan Documents, or
(ii) the consummation of the Transactions and the other transactions
contemplated hereby and thereby.

(d) Each Loan Party and its Subsidiaries are in compliance with Applicable Law
except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

4.05 Permits and Authorizations. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (a) (i)
each Loan Party holds, and is operating in compliance in all material respects
with, all franchises, grants, Authorizations, licenses, permits, easements,
consents, certificates and orders of any Governmental Authority (collectively,
“Necessary Documents”) required for the conduct of its business and (ii) all
Necessary Documents are valid and in full force and effect and (b) no Loan Party
has (i) received written notice of any revocation, non-renewal, amendment,
expiration, suspension, limitation, withdrawal, cancellation or other
modification of any of the Necessary Documents and (ii) reason to believe that
any of the Necessary Documents will not be renewed in the ordinary course of
business.

4.06 Title to Assets; No Encumbrances. As of the Closing Date, the Real Property
listed in Schedule 4.06 constitutes all of the Real Property of each Loan Party
and each of its Subsidiaries. Each Loan Party has good and marketable title to
all of its assets and property free and clear of all Liens, except Permitted
Liens. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the property held under lease by
each Loan Party is held under valid, subsisting and enforceable leases with only
such exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of such Loan Party.

4.07 Intellectual Property. Each Loan Party owns, or, to the knowledge of the
Loan Parties and their Subsidiaries, has the right to use pursuant to a valid
and enforceable written license, all IP, in each case (and without any knowledge
qualifier applicable thereto) free and clear of any Liens other than Permitted
Licenses and Permitted Liens. All IP that is registered with or issued by a
Governmental Authority that is currently in the name of a Loan Party is, to the
knowledge of the Loan Parties and their Subsidiaries, valid and enforceable.
Each patent constituting a Material Intangible Asset is, to the knowledge of the
Loan Parties and their Subsidiaries, valid and enforceable and no part of the
Material Intangible Assets has been judged invalid or unenforceable, in whole or
in part. Except as set forth on Schedule 4.07, as of the Closing Date, there is
no pending or, to the knowledge of the Loan Parties, threatened action, suit,
other proceeding or claim by any Person challenging or contesting the validity,
ownership, or enforceability of any Material Intangible Asset, the use thereof
by any Loan Party, or other rights of any Loan Party in or to any Material
Intangible Asset, and no Loan Party has received any written notice regarding
any such action, suit, other proceeding or claim. At all times after the Closing
Date when this representation is made or deemed made, there is no pending or, to
the knowledge of the

 

74



--------------------------------------------------------------------------------

Borrowers, threatened action, suit, other proceeding or claim by any Person
challenging or contesting the validity, ownership, or enforceability of any
Material Intangible Asset, the use thereof by any Loan Party, or other rights of
any Loan Party in or to any Material Intangible Asset, and no Borrower has
received any written notice regarding any such action, suit, other proceeding or
claim, except that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. With respect to each action, suit,
proceeding, claim, challenge, contest, event and disclosure listed on Schedule
4.07, none of them could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Neither the conduct of the
business of any Loan Party, nor any Loan Party, has infringed, misappropriated
or otherwise violated, or is infringing, misappropriating or otherwise
violating, any Intellectual Property of any Person, except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Other than as set forth on Schedule 4.03, on the
Agreement Date, there is no pending or, to the knowledge of the Loan Parties,
threatened action, suit, other proceeding or claim by any Person alleging that
any Loan Party is infringing, misappropriating or violating, or otherwise using
without authorization, any Intellectual Property of any Person, and no Loan
Party has received any written notice regarding, any such action, suit, other
proceeding or claim. With respect to each action, suit, proceeding, claim, event
or disclosure listed on Schedule 4.03, none of them could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. Other than as set forth in Section 3.b. of the Perfection Certificate
dated as of (and delivered by the Loan Parties on) the Closing Date, no Loan
Party is a party to, or bound by, any options, licenses, franchise or other
agreements, written or oral, relating to trademarks, patents, copyrights, other
know-how or IP (or granting any right, title or interest in or to any IP) that
require annual payments in excess of $25,000 individually.

4.08 No Default. No Loan Party is, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, in breach
of or otherwise in default under, and no event has occurred which, with notice
or lapse of time or both, would constitute such breach or other default in the
performance of any agreement or condition contained in any agreement under which
it may be bound, or to which any of its assets is subject

4.09 Taxes. All U.S. federal, state and local income and franchise and other
material Tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by any Tax Affiliates have been filed with the appropriate
Governmental Authorities, all such Tax Returns are true and correct in all
material respects, and all Taxes, assessments and other governmental charges and
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any material Liability may be added thereto for non-payment
thereof except for those contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Tax Affiliate in accordance with GAAP. As of the Closing
Date, no material Tax Return is under audit or examination by any Governmental
Authority, and no Tax Affiliate has received written notice from any
Governmental Authority of any audit or examination or any assertion of any claim
for material Taxes. To the extent material, proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the Tax, social security and
unemployment withholding provisions of Applicable Law and such withholdings have
been timely paid to the respective Governmental Authorities. No Tax Affiliate
has participated in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.

4.10 Compliance with Laws. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect after the
Closing Date, each Loan Party: (a) at all times has complied with all Applicable
Laws; (b) has not received any warning letter or other correspondence

 

75



--------------------------------------------------------------------------------

or notice from the any Governmental Authority alleging or asserting
noncompliance with any Applicable Laws or any Authorizations; (c) possesses and
complies with the Authorizations, which are valid and in full force and effect;
(d) has not received written notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, cancel, withdraw, modify
or revoke any Authorization and has no knowledge that any Governmental Authority
is considering such action; (e) has filed, obtained, maintained or submitted all
reports, documents, forms, notices, applications, records, claims, submissions,
renewals and supplements or amendments as required by any Applicable Laws or
Authorizations and (f) has not received any notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Loan Parties.

4.11 SEC Filings. Endologix has filed all of the SEC Documents, within the time
frames prescribed by the SEC for the filing of such SEC Documents such that each
filing was timely filed with the SEC. Endologix has filed and made publicly
available on the SEC’s Electronic Data Gathering, Analysis, and Retrieval system
(including any successor thereto, “EDGAR”) on or prior to the date this
representation is made, true, correct and complete copies of the SEC Documents.
As of their respective dates, each of the SEC Documents complied in all material
respects with the requirements of the Securities Act and/or the Exchange Act (as
applicable) applicable to the SEC Documents. None of the SEC Documents, at the
time they were filed with the SEC, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Since the filing of
the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment or a
supplement has not been filed and made publicly available on EDGAR (and true,
correct and complete copies of such amendment or supplement, if any, have been
delivered to the Secured Parties or their respective representatives) on or
prior to the date this representation is made. Endologix has not received any
written comments from the SEC staff that have not been resolved, to the
knowledge of Endologix, to the satisfaction of the SEC staff.

4.12 Financial Statements. As of their respective dates, the consolidated
financial statements of Endologix and its Subsidiaries included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
GAAP, consistently applied (subject, in the case of unaudited quarterly
financial statements, to normal year-end adjustments and lack of footnote
disclosures), and fairly present in all material respects the consolidated
financial position of Endologix and its Subsidiaries as of the dates thereof and
the consolidated results of their operations, cash flows and changes in
stockholders equity for the periods then ended (subject, in the case of
unaudited quarterly financial statements, to normal year-end audit adjustments
and lack of footnote disclosures). The accounting firm that expressed its
opinion with respect to the consolidated financial statements included in
Endologix’s most recently filed annual report on 10-K, and reviewed the
consolidated financial statements included in the Endologix’s most recently
filed quarterly report on 10-Q, was independent of Endologix pursuant to the
standards set forth in Rule 2-01 of Regulation S-X promulgated by the SEC and as
required by the applicable rules and guidance from the Public Company Accounting
Oversight Board (United States), and such firm was otherwise qualified to render
such opinion under Applicable Law and the rules and regulations of the SEC.
There is no transaction, arrangement or other relationship between Endologix (or
any of its Subsidiaries) and an unconsolidated or other off-balance-sheet Person
that is required to be disclosed by Endologix in the SEC Documents that has not
been so disclosed in the SEC Documents. Neither Endologix nor any of its
Subsidiaries is required to file or will be required to file any agreement,
note, lease, mortgage, deed or other instrument entered into prior to the date
this representation is made and to which the Borrower or any of its Subsidiaries
is a party or by which Endologix or any of its Subsidiaries is bound that has
not been

 

76



--------------------------------------------------------------------------------

previously filed as an exhibit (including by way of incorporation by reference)
to the Borrower’s reports filed or made with the SEC under the Exchange Act.
Other than (i) the liabilities assumed or created pursuant to this Agreement and
the other Loan Documents and any fees and expenses in connection therewith,
(ii) liabilities accrued for in the latest balance sheet included in Endologix’s
most recent periodic report (on 10-Q or 10-K) filed prior to the date this
representation is made (the date of such balance sheet, the “Latest Balance
Sheet Date”), (iii) liabilities incurred in the ordinary course of business
consistent with past practice since the later of the (A) Closing Date and
(B) the Latest Balance Sheet Date and (iv) liabilities set forth on the
Schedules to this Agreement, Endologix and its Subsidiaries do not have any
other material liabilities (whether fixed or unfixed, known or unknown, absolute
or contingent, asserted or unasserted, choate or inchoate, liquidated or
unliquidated, or secured or unsecured, and regardless of when any action, claim,
suit or proceeding with respect thereto is instituted). Since December 31, 2016,
there has been no Material Adverse Effect or any event or circumstance which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. All financial performance projections delivered to any
Secured Party, including the financial performance projections delivered on or
prior to the Closing Date, if any, represent Endologix’s and its Subsidiaries’
good faith estimate of future financial performance and are based on assumptions
believed by Endologix and its Subsidiaries to be fair and reasonable in light of
current market conditions, it being acknowledged and agreed by Agent and the
Lenders that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by such projections
may differ from the projected results and such differences may be material.

4.13 Internal Controls.

(a) Each Borrower and its respective Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liability is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any differences (such internal
accounting controls (including clauses (i) – (iv) above), collectively,
“Internal Controls”).

(b) Endologix and its Subsidiaries has timely filed and made publicly available
on EDGAR all certifications, statements and documents required by Rule 13a-14 or
Rule 15d-14 under the Exchange Act. Endologix and its Subsidiaries maintain
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such controls and procedures are effective to ensure that the
information required to be disclosed by Endologix and its Subsidiaries in the
reports that they file with or submit to the SEC (i) is recorded, processed,
summarized and reported accurately within the time periods specified in the
SEC’s rules and forms and (ii) is accumulated and communicated to Endologix’s
(and, to the extent applicable, its Subsidiaries’) management, including its or
their principal executive officer and principal financial officer, as
appropriate to allow timely decisions regarding required disclosure. Endologix
and its Subsidiaries maintain internal control (including Internal Controls)
over financial reporting required by Rule 13a-15 or Rule 15d-15 under the
Exchange Act; such internal control (including Internal Controls) over financial
reporting is effective and does not contain any material weaknesses.

4.14 ERISA. (i) No Loan Party has engaged, and to the knowledge of the Loan
Parties, no other Person has engaged in any “prohibited transaction” as defined
under Section 406 of ERISA or Section 4975 of the IRC that is not exempt under
ERISA Section 408 or Section 4975 of the IRC, under

 

77



--------------------------------------------------------------------------------

any applicable regulations and published interpretations thereunder or under any
applicable prohibited transaction, individual or class exemption issued by the
Department of Labor, with respect to any Employee Benefit Plan, except as for
such transaction that could not be expected, individually or in the aggregate,
to have a Material Adverse Effect, (ii) (A) at no time within the last seven
years has the Borrower or any ERISA Affiliate maintained, sponsored,
participated in, contributed to or had any Liability with respect to, and (B) no
Loan Party or any ERISA Affiliate has any Liability or obligation in respect of,
any Title IV Plan, Multiemployer Plan or any multiple employer plan for which
the Borrower or any ERISA Affiliate has incurred or could incur Liability under
Section 4063 or 4064 of ERISA, (iii) each Employee Benefit Plan is and has been
operated in compliance with its terms and all Applicable Laws, including ERISA
and the IRC, except for such failures to comply that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(iv) (A) no ERISA Event has occurred and (B) no event or condition exists or
existed that could reasonably be expected to subject the Borrower or any ERISA
Affiliate to any tax, fine, lien, penalty or Liability imposed by ERISA, the IRC
or other Applicable Law, except for any such ERISA Event or tax, fine, lien,
penalty or liability that could not be expected, individually or in the
aggregate, to have a Material Adverse Effect, and (v) no Loan Party maintains or
has any obligation or Liability with respect to any Foreign Benefit Plan that,
individually or in the aggregate, could be expected to have a Material Adverse
Effect.

4.15 Subsidiaries. As of the Closing Date, the Borrower’s Subsidiaries are set
forth in Schedule 4.15 and the information set forth in Schedule 4.15 is true,
correct and complete.

4.16 No Dividends. Subsequent to December 31, 2015, the Borrower has not
declared or paid any dividends or made any distribution of any kind with respect
to its Stock, except as permitted hereunder.

4.17 Stock.

(a) All of the issued and outstanding shares of Stock of Endologix are duly
authorized and validly issued, fully paid and nonassessable, have been issued in
compliance with all applicable federal and state and foreign securities laws,
were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities that have not been waived in
writing.

(b) As of the Closing Date, all of Endologix’s authorized, issued and
outstanding shares of Stock of Endologix and each of its Subsidiaries are set
forth in Schedule 4.17, and, except as set forth in Schedule 4.17, there are no
(i) Stock options or other Stock incentive plans, employee Stock purchase plans
or other plans, programs or arrangements of Endologix or any of its Subsidiaries
under which Stock options, Stock or other Stock-based or Stock-linked awards are
issued or issuable to officers, directors, employees, consultants or other
Persons, (ii) outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exchangeable or exercisable for, any Stock of
Endologix or any of its Subsidiaries, or contracts, commitments, understandings
or arrangements by which Endologix or any of its Subsidiaries is or may become
bound to issue additional Stock of Endologix or any of its Subsidiaries, or
options, warrants or scrip for rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into
or exercisable or exchangeable for, any shares of Stock of Endologix or any of
its Subsidiaries, (iii) agreements or arrangements under which Endologix or any
of its Subsidiaries is obligated to register the sale of any of their securities
or Stock under the Securities Act (except the Registration Rights Agreement),
(iv) outstanding Stock, securities or instruments of Endologix or any of its
Subsidiaries that contain any redemption or similar provisions, or contracts,
commitments, understandings or arrangements by which Endologix or any of its
Subsidiaries is or may become bound to redeem a security of Endologix other than
under the Convertible Note Documents, (v) Stock or other

 

78



--------------------------------------------------------------------------------

securities or instruments containing anti-dilution or similar provisions that
may be triggered by the issuance of securities of Endologix or any of its
Subsidiaries other than under the Convertible Note Documents or (vii) stock
appreciation rights or “phantom stock” plans or agreements or any similar plans
or agreements to which Endologix or any of its Subsidiaries is a party or by
which Endologix or any of its Subsidiaries is otherwise subject or bound. There
are no (X) stockholders’ agreements, voting agreements or similar agreements to
which Endologix or any of its Subsidiaries is a party or by which Endologix or
any of its Subsidiaries is otherwise subject or bound, other than in connection
with clauses (i), (k) and (n) of the definition of “Permitted Investments”, (Y)
preemptive rights or any other similar rights to which any Stock of the
Endologix or any of its Subsidiaries is subject or (Z) any restrictions upon the
voting or transfer of any Stock of Endologix or any of its Subsidiaries (other
than restrictions on transfer imposed by U.S. federal and state securities laws
and other than as set forth in the Loan Documents, the Term Debt Documents and,
if such instrument is permitted hereunder to be secured, the documents governing
the Permitted 3.25% Convertible Note Refinancing).

(c) Endologix has furnished to Agent and each Lender true, correct and complete
copies of each Loan Party’s Organizational Documents and any amendments,
restatements, supplements or modifications thereto, and all documents,
agreements and instruments containing the terms of all securities and Stock
convertible into, or exercisable or exchangeable for, Common Stock or other
Stock of any Loan Party or its Subsidiaries, and the material rights of the
holders thereof in respect thereto.

4.18 Material Contracts.

(a) Except for the Operative Documents, the Convertible Note Documents and the
agreements set forth on Schedule 4.18, as of the Closing Date there are no
Material Contracts. The consummation of the transactions contemplated by the
Loan Documents will not give rise to a right to termination in favor of any
party to any Material Contract (other than any Loan Party), except for such
Material Contracts the noncompliance with which would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) None of the Borrowers nor any of their respective Subsidiaries are in breach
or default under any Material Contract, and, to the knowledge of the Borrowers,
no other party to a Material Contract is in default or breach thereunder, except
where any breach or default would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

4.19 Use of Proceeds. The proceeds of the Loans are intended to be and shall be
used (a) on the Closing Date, to pay the fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for general working capital and other corporate purposes
(including that no part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors).

4.20 Environmental Condition. Except as set forth in Schedule 4.20 and except
where any failures to comply could not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, each
Loan Party and each Subsidiary of each Loan Party:

(a) is and has been in compliance with all applicable Environmental Laws,
including obtaining and maintaining all permits, licenses, consents,
Authorizations and registrations required by any applicable Environmental Law
(“Environmental Permits”),

 

79



--------------------------------------------------------------------------------

(b) is not party to, and no Real Property currently (or to the knowledge of any
Loan Party previously) owned, leased, subleased, operated or otherwise occupied
by or for any such Person is subject to or the subject of, any contractual
obligation or any pending or, to the knowledge of any Loan Party, threatened,
order, action, investigation, suit, proceeding, audit, Lien, claim, demand,
dispute or notice of violation or of potential liability or similar notice
relating in any manner to any Environmental Law,

(c) has not caused or suffered to occur a Release of Hazardous Materials at, to
or from any Real Property,

(d) does not currently (or to the knowledge of any Loan Party, did not
previously) own, lease, sublease operate or otherwise occupy any Real Property
that is contaminated by any Hazardous Materials and

(e) is not, and has not been, engaged in, and has not permitted any current or
former tenant to engage in, operations in violation of any Environmental Law and
knows of no facts, circumstances or conditions reasonably constituting notice of
a violation of any Environmental Law, including receipt of any information
request or notice of potential responsibility under the Comprehensive
Environmental Response, Compensation and Liability Act or similar Environmental
Laws.

4.21 Governmental Regulation. None of any Loan Party, any Person controlling any
Loan Party or any Subsidiary of any Loan Party is (a) a company registered or
required to be registered as an “investment company,” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of an
“investment company” within the meaning of the Investment Company Act, or
otherwise registered or required to be registered, or subject to the
restrictions imposed, by the Investment Company Act, or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets, perform its
obligations under the Loan Documents or which may otherwise render all or any
portion of the Obligations unenforceable.

4.22 Employee and Labor Matters. There are no strikes, boycotts, grievances,
work stoppages, slowdowns, lockouts or other job actions existing, pending (or,
to the knowledge of any Loan Party, threatened) against or involving any Loan
Party or any Subsidiary of any Loan Party, except for those that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as set forth on Schedule 4.22, or except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, as of the Closing Date, (a) there is no memorandum of
understanding, collective bargaining or similar agreement, and there is no
ongoing negotiation or duty to negotiate, with any union, labor organization,
works council or similar representative covering any Employee or otherwise
binding any Loan Party or any Subsidiary of any Loan Party, (b) to the Loan
Parties’ knowledge, no petition for certification or election of any such
representative is existing or pending with respect to any Employee, (c) to the
Loan Parties’ knowledge, no such representative has sought certification or
recognition with respect to any Employee, and (d) to the Loan Parties’
knowledge, no Employee or his or her representative is engaged in any organizing
efforts. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, all current and former Employees
are and have been correctly classified as exempt or non-exempt under, and are
and have been paid in accordance with, all applicable federal, state, and local
wage and hour laws. Further, all individuals who perform or have performed
services for any Loan Party or any Subsidiary of any Loan Party are or were
correctly classified under each Employee Benefit Plan, ERISA, the Internal
Revenue Code and other Applicable Law as common law employees, independent
contractors or other non-employee basis, or leased employees, except as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Each Loan Party and Subsidiary of

 

80



--------------------------------------------------------------------------------

any Loan Party are in material compliance with all Applicable Laws concerning
employment, including without limitation hiring, background checks,
compensation, benefits, wages (including payment of overtime), wage deductions
and withholdings, classification, immigration, work authorization, employment
eligibility verification, reporting, taxation, occupational health and safety,
equal rights, labor relations, accommodations, breaks, notices, employment
policies, paid or unpaid time off work, accessibility, privacy, and workers’
compensation, except for such noncompliance that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

4.23 Name and Address; Properties. During five (5) years preceding the Closing
Date, no Loan Party has been known by and has used any other name, whether
corporate, fictitious or otherwise, except as set forth on Schedule 4.23.
Schedule 4.23 also lists (a) each Loan Party’s jurisdiction of organization and
legal name and (b) each Loan Party’s organizational identification number. Each
Loan Party’s chief executive office or sole place of business, in each case as
of the Closing Date, is at the chief executive office or sole place of business
address identified as such in Schedule 4.23 and no Loan Party maintains any
other offices or facilities except as described therein.

4.24 Sanctions. Each Loan Party and each Subsidiary of each Loan Party is in
compliance in all material respects with all Sanctions laws as administered by
OFAC and the U.S. State Department. No Loan Party and no Subsidiary of a Loan
Party (i) is a Person on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”), (ii) is a Person who is otherwise the target
of Sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person, (iii) is a Sanctioned Entity, (iv) is
owned or controlled by (including by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person on the SDN List or a Sanctioned Entity such that the entry
into, or performance under, this Agreement or any other Loan Document would be
prohibited by U.S. law, (v) has its assets located in Sanctioned Entities., (vi)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any Loan will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity.

4.25 Anti-Money Laundering. Each Loan Party and each Subsidiary of each Loan
Party is in compliance with all Anti-Money Laundering Laws. No action, suit or
proceeding by or before any court or Governmental Authority with respect to
compliance with such Anti-Money Laundering Laws is pending or threatened to the
knowledge of each Loan Party and each Subsidiary of each Loan Party.

4.26 Anti-Corruption. Each Loan Party and each Subsidiary of each Loan Party is
in compliance in all material respects with all applicable Anti-Corruption Laws,
including the FCPA. None of any Loan Party or any Subsidiary of a Loan Party,
nor to the knowledge of any Loan Party or any Subsidiary thereof, any director,
officer, agent, employee or other Person acting on behalf of the Loan Party or
any Subsidiary of a Loan Party, has taken any action, directly or indirectly,
that would result in a violation of applicable Anti-Corruption Laws. No part of
the proceeds of the Loans will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA. The Loan Partiesand each Subsidiary of a Loan Party maintains and
implements policies and procedures designed to ensure compliance by the Loan
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with Sanctions, Anti-Money Laundering Laws and Anti-Corruption Laws.

4.27 Anti-Terrorism. To the extent applicable, each Loan Party and each of its
Affiliates is in compliance, in all material respects, with all Anti-Terrorism
Laws.

 

81



--------------------------------------------------------------------------------

4.28 Sarbanes-Oxley. Each Borrower and its Subsidiaries are in all material
respects in compliance with applicable provisions of the Sarbanes-Oxley Act of
2002, as amended, and the rules and regulations thereunder (collectively,
“Sarbanes-Oxley”).

4.29 Accounting Practices. No Borrower, any their respective Subsidiaries nor,
to the Borrowers’ or such Subsidiaries’ knowledge, any director, officer or
employee, of any of the Borrowers or any of their respective Subsidiaries, has
received or otherwise obtained any material complaint, allegation, assertion or
claim, whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of such Borrower or any of its Subsidiaries
or its internal accounting controls, including any complaint, allegation,
assertion or claim that such Borrower or any of its Subsidiaries has engaged in
questionable accounting or auditing practices. No attorney representing any
Borrower or any of its Subsidiaries, whether or not employed by such Borrower or
any of its Subsidiaries, has reported evidence of a material violation of
securities laws or breach of fiduciary duty or similar violation by such
Borrower or any of its Subsidiaries or any of their respective officers,
directors, employees or agents to the Borrower’s or any of its Subsidiaries’
board of directors (or equivalent governing body) or any committee thereof or to
any director (or equivalent person) or officer of such Borrower or any of its
Subsidiaries pursuant to Section 307 of Sarbanes-Oxley, and the SEC’s rules and
regulations promulgated thereunder. There have been no internal or SEC
investigations regarding accounting or revenue recognition discussed with,
reviewed by or initiated at the direction of the chief executive officer, the
principal financial officer or the principal accounting officer (in each case,
or officer holding such equivalent position) of any Borrower or any of their
respective Subsidiaries, any Borrower’s or any of their respective Subsidiaries’
board of directors (or equivalent governing body) or any committee thereof.

4.30 Common Stock. The Common Stock is registered pursuant to Section 12(b) of
the Exchange Act, and neither Endologix nor any of its Subsidiaries has taken,
or will take, any action designed to terminate, or which to the knowledge of
Endologix and its Subsidiaries is likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act, nor has Endologix or
any of its Subsidiaries received any notification that the SEC is contemplating
terminating such registration. Neither Endologix nor any of its Subsidiaries is
in violation of any of the rules, regulations or requirements of the Principal
Market, and, to the knowledge of Endologix and its Subsidiaries, there are no
facts or circumstances that could reasonably lead to suspension or termination
of trading of the Common Stock on the Principal Market. For not less than the
five (5) years preceding the Closing Date, (i) the Common Stock has been listed
or designated for quotation, as applicable, on the Principal Market,
(ii) trading in the Common Stock has not been suspended or deregistered by the
SEC or the Principal Market, and (iii) neither Endologix nor any of its
Subsidiaries has received any communication, written or oral, from the SEC or
the Principal Market regarding the suspension or termination of trading of the
Common Stock on the Principal Market.

4.31 DTC. The Common Stock is eligible for clearing through The Depository Trust
Company (“DTC”), through its Deposit/Withdrawal At Custodian (DWAC) system, and
Endologix is eligible for and participating in the Direct Registration System
(DRS) of DTC with respect to the Common Stock. The transfer agent for the Common
Stock is a participant in, and the Common Stock is eligible for transfer
pursuant to, DTC’s Fast Automated Securities Transfer Program. The Common Stock
is not, and has not at any time been, subject to any DTC “chill,” “freeze” or
similar restriction with respect to any DTC services, including the clearing of
transactions in shares of Common Stock through DTC.

4.32 Fees. The Borrowers and the other Loan Parties are solely and jointly and
severally responsible for the payment of any fees, costs, expenses and
commissions of any placement agent, broker

 

82



--------------------------------------------------------------------------------

or financial adviser relating to or arising out of the transactions contemplated
by the Loan Documents. The Borrowers and the other Loan Parties will pay, and
hold each of the Secured Parties harmless against, any liability, loss or
expense (including attorneys’ fees, costs and expenses) arising in connection
with any claim for any such payment, other than those arising from the gross
negligence or willful misconduct of Agent or any Lender as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

4.33 Products; Regulatory Required Permits.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries has made all notifications, submissions, and reports required by
the FDA, any other Governmental Authority or any Healthcare Law, and all such
notifications, submissions and reports were true, complete, and correct in all
respects as of the date of submission to FDA, any other Governmental Authority
or to such other Person required by any Healthcare Law. There has not been any
violation of any Healthcare Laws by any Loan Party or its Subsidiaries in its
product development efforts, submissions, record keeping and reports to the FDA
or any other Governmental Authority that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. To the
knowledge of each Loan Party and each of its Subsidiaries, there are no civil or
criminal proceedings relating to any Loan Party or any of its Subsidiaries or
any officer, director or employee of any Loan Party or Subsidiary of any Loan
Party that involve a matter within or related to the FDA’s or any other
Governmental Authority’s jurisdiction or any off-label promotion or allegations
of non-compliance with Healthcare Laws. Other than as expressly set forth on
Section 4.33(a), as of the Agreement Date, no Loan Party nor any Affiliate
thereof has received any material adverse notice (written or oral) from the FDA
or any other Governmental Authority that has not been finally and fully resolved
in accordance and compliance with Applicable Law and all FDA and other
Governmental Authority standards, regulations and requirements regarding any
Product or regarding (i) any actions or inactions of any Loan Party or any of
its Subsidiaries or any officer, director or employee of any Loan Party or
Subsidiaries of any Loan Party, including with respect to any off-label
promotion or (ii) alleging non-compliance with Healthcare Laws. At all times
after the Closing Date when this representation is made or deemed made, except
as could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, no Loan Party nor any Affiliate thereof has received
(A) any notice (written or oral) from the FDA or any other Governmental
Authority regarding (y) any Product or (z) any actions or inactions of any Loan
Party or any of its Subsidiaries or any officer, director or employee of any
Loan Party or Subsidiaries of any Loan Party, and (B) any material adverse
notice (written or oral) from the FDA or any Governmental Authority (i) any
actions or inactions of any Loan Party or any of its Subsidiaries or any
officer, director or employee of any Loan Party or Subsidiaries of any Loan
Party, including with respect to any off-label promotion or (ii) alleging
non-compliance with Healthcare Laws.

(b) With respect to any Product, (i) the Loan Parties and their respective
Subsidiaries have received, and such Product is the subject of, all Regulatory
Required Permits needed in connection with the design, testing, manufacture,
processing, assembly, packaging, labeling, marketing, distribution,
commercialization, import, export or sale of such Product as currently being
conducted by or on behalf of such Loan Parties or Subsidiaries, except where the
failure to have such Regulatory Required Permits would not have a Material
Adverse Effect, and (ii) such Product is being designed, tested, manufactured,
processed, assembled, packaged, labeled, marketed, distributed, commercialized,
imported, exported or sold, as the case may be, except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, in compliance with all Applicable Laws and Authorizations.

4.34 No Violation of Healthcare Laws.

 

83



--------------------------------------------------------------------------------

(a) No Loan Party is in violation of any Healthcare Laws, except where any such
violation would not have a Material Adverse Effect.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party and its
Subsidiaries is in compliance with the written procedures, record-keeping and
reporting requirements required by (or of) (i) the FDA or any comparable
Governmental Authority pertaining to the reporting of adverse events involving
the Products or concerning the actions or inactions of the Loan Parties and
their Subsidiaries and the directors, officers and employees of the Loan Parties
and their Subsidiaries, including with respect to off-label promotion, as
applicable, and (ii) Healthcare Laws.

4.35 No Third Party Payor Program. No Loan Party is a participating provider
under contract to provide health care services and receive payment or
reimbursement for such services under any Third Party Payor Program.

4.36 Conduct of Business at Facilities. No Loan Party has received any written
notice that any Governmental Authority, including, without limitation, the FDA,
the Office of the Inspector General of the United States Department of Health
and Human Services or the United States Department of Justice has commenced or
threatened to initiate any investigation or action against a Loan Party; or any
action to enjoin a Loan Party, or any of its officers, directors, employees,
equityholders, agents or Affiliates, from conducting their businesses at any
facility owned or used by them or for any civil penalty, injunction, seizure or
criminal action, in each case, which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

4.37 No Adulteration; Product Manufacturing. Each Product, except as would not
be reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (a) is not adulterated or misbranded within the meaning of the
FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (c) has
been and/or shall be manufactured, imported, possessed, owned, warehoused,
marketed, promoted, sold, labeled, furnished, distributed and marketed, and each
service has been conducted, in accordance with all applicable Authorizations and
Applicable Laws; and (d) has been and/or shall be manufactured in accordance
with Good Manufacturing Practices.

4.38 FDA.

(a) To the knowledge of the Loan Parties’ Authorized Officers, neither any of
the Loan Parties nor any of the Loan Parties’ officers, directors, employees,
equityholders, agents or Affiliates has ever (i) made an untrue statement of
material fact, fraudulent statement to the FDA or any other Governmental
Authority or in any documents or records prepared or maintained to comply with
the FDCA; (ii) failed to disclose a material fact required to be disclosed to
the FDA or any other Governmental Authority; (iii) been investigated by the FDA,
National Institutes of Health, Office of the Inspector General for the
Department of Health and Human Services, Department of Justice, or other
comparable Governmental Authority for data or healthcare program fraud; or
(iv) committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(b) No Loan Party has received from the FDA a Warning Letter, Form FDA-483,
“Untitled Letter,” other correspondence or notice setting forth allegedly
objectionable observations or alleged violations of laws or regulations enforced
by the FDA, or any comparable correspondence from any state

 

84



--------------------------------------------------------------------------------

or local authority responsible for regulating drug or device products and
establishments, or any comparable correspondence from any foreign counterpart of
the FDA, or any comparable correspondence from any foreign counterpart of any
state or local authority with regard to any Product or the manufacture,
processing, packing, or holding thereof, in each case, which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c) As of the Closing Date, none of the Loan Parties has engaged in any material
Recalls, Market Withdrawals or other forms of product retrieval from the
marketplace of any Products that has not been finally and fully completed prior
to the Closing Date in accordance and compliance with Applicable Law and all FDA
and other Governmental Authority standards, regulations and requirements. After
the Closing Date on each date that this representation and warranty is made or
deemed made, none of the Loan Parties has engaged in any Recalls, Market
Withdrawals or other forms of product retrieval from the marketplace of any
Products that has not been finally and fully completed prior to the date such
representation and warranty is made of deemed made in accordance and compliance
with Applicable Law and all FDA and other Governmental Authority standards,
regulations and requirements, except to the extent any such engagement or action
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect. None of the Products (for the avoidance of doubt,
including those in the immediately preceding two sentences that have been so
finally and fully completed) have been subject to a Recall, Market Withdrawal,
or other Correction or Removal, nor is any such action currently under
consideration by Endologix or, to the knowledge of Endologix, any manufacturer
or supplier of a Product, that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. Endologix has not been
restrained in its ability to manufacture, process, distribute, supply, import,
export, market, or sell any of the Products, except to the extent that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

4.39 Margin Stock. None of the proceeds from the Loans have been or will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any Margin Stock or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board. No Loan
Party nor any of their Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.

4.40 Complete Disclosure. None of the written information (financial or
otherwise) (other than projections, other forward-looking information and
industry information) furnished by or on behalf of any Borrower to Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group in connection with the consummation of the transactions contemplated by
the Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements were made.

4.41 Investments. The Loan Parties do not own any stock, partnership interests,
limited liability company interest or other equity securities or Subsidiaries
except for Permitted Investments. As of the Closing Date, set forth on Schedule
P-1 (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under this Agreement) is a complete and
accurate description of the authorized Stock of the Subsidiaries of the Loan
Parties, by class, and, as of the Closing Date, a description of the number of
shares of each such class that are issued and outstanding.

4.42 Schedules. All information set forth in the Schedules to this Agreement is
true, accurate and complete in all material respects as of the Closing Date and
any other subsequent date in which the

 

85



--------------------------------------------------------------------------------

Loan Parties are requested to update such Schedules. All information set forth
in the Perfection Certificate is true, accurate and complete in all material
respects as of the Closing Date and any other subsequent date in which the Loan
Parties are requested to update such certificate.

4.43 Eligible Accounts. As to each Account that is identified by the Borrowers
as Eligible Account in a Borrowing Base Certificate submitted to Agent (or to
any Third Party Agent, as applicable), such Account is (a) a bona fide existing
payment obligation of the applicable Account Debtor created by the sale and
delivery of Inventory or the rendition of services to such Account Debtor in the
ordinary course of a Loan Party’s business, (b) owed to a Loan Party without any
known defenses, disputes, offsets, counterclaims, or rights of return or
cancellation, and (c) not excluded as ineligible by virtue of one or more of the
excluding criteria (other than any Agent-discretionary criteria) set forth in
the definition of Eligible Accounts.

4.44 Eligible Inventory. As to each item of Inventory that is identified by the
Borrowers as Eligible Inventory in a Borrowing Base Certificate submitted to
Agent (or any Third Party Agent), such Inventory is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Inventory.

4.45 Location of Inventory and Equipment. The Inventory and Equipment of the
Borrowers is located only at, or in-transit between, the locations identified on
Schedule 4.45 (as such Schedule may be updated pursuant to Section 5.18). With
respect to any Inventory and Equipment listed at locations that are outside the
United States (and with respect to any Inventory and Equipment on consignment at
any location (other than, with respect to clause (ii), in which case such clause
shall not apply to all consignment locations but only those outside the United
States)), (i) any failure of the Agent and the other Secured Parties to (A) be
fully protected on the Inventory or be fully protected or perfected with respect
to any Liens granted to the Agent (for the benefit of the Secured Parties) on
any such Inventory, or (B) have absolute or full access to such locations when
exercising rights and remedies after the occurrence and during the continuance
of an Event of Default, in each case of clause (i)(A) and clause (i)(B), does
not, individually or in the aggregate, cause a Material Adverse Effect to occur,
and (ii) as of the Agreement Date, the cost paid by the Borrowers and its
Subsidiaries for such Inventory and Equipment listed at such locations outside
the United States, or on consignment at any location outside the United States,
does not exceed $10,000,000.

4.46 Inventory and Equipment Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and
their Subsidiaries’ Inventory and Equipment and the book value thereof.

4.47 No Violation of Usury Laws. The rate of interest paid on any of the
Obligations, and the method and manner of the calculation thereof, do not
violate any usury laws or other Applicable Laws, any of the Organizational
Documents, or any of the Loan Documents.

4.48 Eligible Equipment. As to each item of Equipment that is identified by the
Borrowers as Eligible Equipment in a Borrowing Base Certificate submitted to
Agent (or any Third Party Agent), such Equipment is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Equipment.

 

86



--------------------------------------------------------------------------------

ARTICLE V.

AFFIRMATIVE COVENANTS.

Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full in cash of the Obligations:

5.01 Existence; Permits.

(a) The Loan Parties shall and shall cause their Subsidiaries to (i) preserve
and maintain in full force and effect its organizational existence and good
standing under the Applicable Laws of its jurisdiction of incorporation,
organization or formation, as applicable, other than as permitted under
Section 6.01, and (ii) preserve and maintain all qualifications to do business
in each other jurisdiction not covered by clause (i) above that the failure to
be so qualified could reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(b) The Loan Parties shall, and shall cause their Subsidiaries to, obtain, make
and keep in full force and effect all licenses, certificates, approvals,
registrations, clearances, Authorizations and permits required to conduct their
businesses, except where the failure to make and keep such licenses,
certificates, approvals, registrations, clearances, authorizations and permits
in full force and effect could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

(c) Each Loan Party shall, except as otherwise permitted by this Agreement,
maintain, and shall cause each of its Subsidiaries to maintain, and preserve all
its assets and property which is used or useful in its business in good working
order and condition, ordinary wear and tear excepted and shall make all
necessary repairs thereto and renewals and replacements thereof, except, in each
case, where the failure to do so could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

5.02 Compliance with Laws. The Loan Parties will, and will cause each of their
Subsidiaries to, (a) comply in all material respects with all Applicable Laws,
except where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where failure to do so could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
and (b) maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws, Anti-Money
Laundering Laws, Anti-Terrorism Laws and applicable Sanctions.

5.03 Insurance. The Loan Parties shall, and shall cause each of their
Subsidiaries to, maintain with financially sound and reputable insurance
companies with respect to their assets, properties and business, against such
hazards and liabilities, of such types and in such amounts, as is customarily
maintained by companies in the same or similar businesses similarly situated.
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent, the Lenders and the other members of the
Lender Group, as their interests may appear, in case of loss, pursuant to a
standard lender’s loss payable endorsement with a standard noncontributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
and endorsements of property and general liability insurance are to be delivered
to Agent by the Loan Parties, with the lender’s loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Agent of the exercise of any right of cancellation or
any modification thereof; provided, however, that, for the avoidance of doubt,
Agent need not be named on any workers

 

87



--------------------------------------------------------------------------------

compensation or D&O policies. If Loan Parties or their Subsidiaries fail to
maintain such insurance, Agent may arrange for such insurance, but at Borrowers’
expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. The Loan Parties shall give Agent prompt
written notice of any loss exceeding $500,000 covered by any of the Loan
Parties’ or any of their Subsidiaries’ casualty or business interruption
insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. A true
and complete listing of such insurance, including issuers, coverages and
deductibles, shall be provided by the Loan Parties to Agent promptly following
Agent’s request (or to the Third Party Agent promptly following the Third Party
Agent’s request during any Third Party Agent Retention Period).

5.04 Taxes. Each Loan Party shall, and shall cause each of its Subsidiaries to,
pay, discharge and perform as the same shall become due and payable or required
to be performed all Tax liabilities, assessments and governmental charges or
levies upon it or its property, unless the same are being contested in good
faith by appropriate proceedings diligently prosecuted which stay the
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person.

5.05 Reports, Notices.

(a) Endologix and its Subsidiaries shall (i) timely (without giving effect to
any extensions pursuant to Rule 12b-25 of the Exchange Act) file all reports
required to be filed with the SEC pursuant to the Exchange Act, and Endologix
and its Subsidiaries shall not terminate the registration of the Common Stock
under the Exchange Act or otherwise terminate its status as an issuer required
to file reports under the Exchange Act, even if the securities laws would
otherwise permit any such termination, and (ii) deliver to Agent (and, during
any Third Party Agent Retention Period, also the Third Party Agent) a Compliance
Certificate with each of its 10-Q and 10-K filings on the date such filings are
made (or, if earlier, are required by the SEC to be made) with the SEC; provided
that, with respect to clause (ii) only, solely to the extent any earnings or
revenue report for the same period is publicly reported or is filed with the SEC
prior to the time when any 10-Q or 10-K containing the applicable quarterly or
annual financial statements is filed with the SEC and to the extent the earnings
or revenue set forth in any such earnings or revenue report would result in a
financial covenant default under Article VII, the Compliance Certificate shall
instead be delivered by the Loan Parties to the Agent (and, during any Third
Party Agent Retention Period, also the Third Party Agent) and the Lenders on the
same day as such earnings or revenue report is publicly reported or is filed
with the SEC. Each of such reports in clause (i) of the immediately preceding
sentence will comply in all material respects with the applicable requirements
of the Exchange Act and each of such reports and such Compliance Certificate
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The consolidated financial statements included in such
reports will comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, will be prepared in accordance with GAAP, consistently applied
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments and lack of footnote disclosures), and will fairly present
in all material respects the consolidated financial position of Endologix and
its Subsidiaries as of the dates thereof and the consolidated results of their
operations, cash flows and changes in stockholders equity for the periods
presented (subject, in the case of unaudited quarterly financial

 

88



--------------------------------------------------------------------------------

statements, to normal year-end audit adjustments and lack of footnote
disclosures). Each Borrower hereby agrees that the Borrower Representative shall
send to each Secured Party copies of (A) any notices and other information made
available or given to the holders of the Stock of Endologix generally,
contemporaneously with Endologix making available or giving such notices and
other information to such holders of Stock (it being understood and agreed that
delivery shall be deemed to have occurred if such notices or other information
is posted to EDGAR) and (B) all other documents, reports, financial data and
other information not available on EDGAR that does not contain any material
nonpublic information of the Borrower, that any Secured Party may reasonably
request.

(b) Each of the Borrowers and their Subsidiaries will deliver to (x) during any
Non-Third Party Agent Retention Period, subject to Section 5.20, Agent, and
(y) during any Third Party Agent Retention Period, the Third Party Agent, each
of the reports, certificates or other items set forth below at the following
times in form satisfactory to Agent (or such Third Party Agent):

(i) (A) within five (5) Business Days after the filing of its 10-K or 10-Q, as
the case may be, an updated Perfection Certificate (provided that Endologix
shall include in the 10-K or 10-Q, as the case may be, any material nonpublic
information included in the Perfection Certificate delivered during any
Non-Third Party Agent Retention Period (or delivered to Agent (other than the
Third Party Agent) or any Lender at any time) that would not otherwise be
included in such 10-Q or 10-K); and (B) upon the reasonable request of any
Secured Party, the such additional business, financial, corporate affairs,
perfection certificates, items or documents related to creation, perfection or
priority of Agent’s Liens in the Collateral and other information as any Secured
Party may from time to time reasonably request;

(ii) promptly, but in any event within two (2) Business Days after the knowledge
of the occurrence of (A) written notice of any Default or Event of Default and
(B) so long as such type of notification would not be material nonpublic
information of the Borrower (except during a Third Party Agent Retention Period,
in which case, such material nonpublic information shall be provided but only to
the Third Party Agent), written notice of any claims (other than in connection
with the denial of plan claims in the ordinary course of business), litigation,
arbitration, mediation or administrative or regulatory proceedings that are
instituted or threatened against any Loan Party, or claims of infringement by
any Person with respect to any Intellectual Property rights of a Loan Party, in
each case of this clause (B), to the extent such claim, litigation, arbitration,
mediation or administrative or regulatory proceeding could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and

(iii) during any Third Party Agent Retention Period, as soon as available, but
in any event within thirty (30) days after the end of each fiscal month during
each fiscal year, an unaudited consolidated and consolidating balance sheet and
income statement of Endologix and its Subsidiaries’ operations during such month
and for the portion of the fiscal year then ended, including comparisons to the
figures in the corresponding month and year-to-date portion of the immediately
preceding fiscal year of Endologix and its Subsidiaries.

(c) Further, if Endologix is not required to file reports pursuant to Section 13
or 15(d) of the Exchange Act, the Loan Parties will provide to Agent (and,
during any Third Party Agent Retention Period, also the Third Party Agent) and
each Lender (A) quarterly financial statements for Endologix and its
Subsidiaries within 45 days after the end of each fiscal quarter of Endologix,
and an audited annual financial statements within 120 days after the end of each
fiscal year of Endologix prepared in accordance with GAAP with a report thereon
by Endologix’s independent certified public accountants, which accountants shall
be reasonably acceptable to Agent, and (B) on the same day as delivery to Term
Agent, any Term Lender or any other secured party under the Term Debt Documents,
any additional financial

 

89



--------------------------------------------------------------------------------

statements, certificates, reports, notices, agreements, instruments and
documents provided under (or in connection with) the Term Debt Documents. Any
such annual audited financial statements, audit or report of Endologix’s
independent certified public accountants (and any annual audited financial
statements, audit or report of Endologix’s independent certified public
accountants on any consolidated financial statements included in any SEC
Document) shall (i) contain an unqualified opinion (subject to the exception set
forth below in clause (ii) of this sentence), stating that such consolidated
financial statements present fairly in all material respects the financial
position and condition and results of operations of the Borrower and its
Subsidiaries as of the dates and for the periods and have been prepared in
conformity with GAAP applied on a basis consistent with prior years, and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status (other than any such paragraph arising from the impending
maturity of the Loans solely in the case of the audit delivered with respect to
the fiscal year immediately prior to the fiscal year during which the applicable
maturity is scheduled).

(d) Endologix and its Subsidiaries shall, prior to making any prepayment
pursuant to Section 6.18(a), deliver to Agent, subject to Section 5.20 (or,
during any Third Party Agent Retention Period, the Third Party Agent), a budget
and projections of cash flows for the one-year period following such prepayment
reflecting such prepayment and showing sources and uses for all required
repayments of Indebtedness coming due during such one-year period.

5.06 Inspection. The Loan Parties will, and will cause each of their
Subsidiaries to, permit Agent (including any Third Party Agent), any Lender, and
each of their respective duly authorized representatives or agents to, with
respect to each owned, leased or controlled property, at all times and without
notice, at the sole option of Agent or any Lender: (i) provide access to such
property to Agent (including any Third Party Agent), the Lenders and their
respective representatives and agents, as frequently as Agent or any Lender
determines to be appropriate; and (ii) permit Agent (including any Third Party
Agent) or any Lender to conduct field examinations, appraise, inspect, and make
extracts and copies (or take originals if reasonably necessary) from all of such
Loan Party’s and its Subsidiaries’ books and records, and evaluate and conduct
appraisals and evaluations in any manner and through any medium that Agent or
any Lender considers advisable, in each instance, subject to Section 2.09(c), at
the Loan Parties’ sole expense. Any Lender may accompany Agent (including any
Third Party Agent) or its representatives in connection with such inspection.
Notwithstanding the foregoing, the Loan Parties shall (and shall cause each of
their respective Subsidiaries to) comply with (and coordinate with Agent and the
Lenders and their representatives and agents to make sure of compliance with)
Section 5.20 in connection with any such inspection, examination, audit or
analysis.

5.07 Disclosure Updates. Each Loan Party shall ensure that all written
information, exhibits and reports furnished to any Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group, when taken as
a whole, do not and will not contain any untrue statement of a material fact and
do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose, after knowledge of any
defect of a material fact, untrue statement of material fact, material
misstatement or error of a material fact, to Agent (including, during any Third
Party Agent Retention Period, the Third Party Agent) and the Lenders and correct
any such defect, untrue statement of material fact, material misstatement or
error of a material fact that has been discovered therein or in any Loan
Document or in the execution, acknowledgement or recordation thereof; it being
acknowledged and agreed that any projections provided to the Lender Group are
not to be viewed as facts, are not a guarantee of financial performance, and are
subject to uncertainties and contingencies.

 

90



--------------------------------------------------------------------------------

5.08 Cash Management. Each Loan Party shall enter into, and cause each
depository, securities intermediary or commodities intermediary to enter into,
Control Agreements with respect to each deposit, securities, commodity or
similar account maintained by such Person (other than (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of the Borrowers’ employees and identified to
Agent by the Borrower Representative as such, (ii) zero balance accounts;
provided that such accounts have been identified to Agent by the Borrower
Representative as such, (iii) such other petty cash deposit accounts, amounts on
deposit in which do not exceed $100,000 in the aggregate at any one time,
(iv) escrow, trust and fiduciary accounts, (v) each account of Excluded Foreign
Subsidiaries, (vi) deposit account #XXXXX7912 of TriVascular Canada LLC at Bank
of Montreal; provided the aggregate amount on deposit in such deposit account(s)
does not exceed 1,000,000 Canadian dollars at any time, (vii) the Bank of
America Cash Collateral Account (such accounts in clauses (i) through (vii), the
“Excluded Accounts”)) as of and after the Closing Date; provided that (x) the
Loan Parties shall have until the date that is forty-five (45) days following
the closing date of any Permitted Acquisition (or such later date as may be
agreed to by Agent in its sole reasonable discretion) to comply with the
provisions of this Section 5.08) with regard to such accounts (other than
Excluded Accounts) of the Borrowers acquired in connection with such Permitted
Acquisition, and (y) for deposit accounts, securities accounts and commodities
accounts opened after the Closing Date, the Loan Parties shall have until the
date that is thirty (30) days following the opening of any such new account (or
such later date as may be agreed to by Agent in its sole reasonable discretion)
to comply with this Section 5.08.

5.09 Further Assurances. Promptly upon request by Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent), the Borrowers shall (and,
subject to the limitations set forth herein and in the other Loan Documents,
shall cause each of their Subsidiaries to) take such additional actions and
execute such documents as Agent (or, during any Third Party Agent Retention
Period, the Third Party Agent) may reasonably require from time to time in order
(i) to carry out more effectively the purposes of this Agreement or any other
Loan Document, (ii) to subject to the Liens created by any of the Loan Documents
on any of the assets or properties, rights or interests covered by any of the
Loan Documents, (iii) to perfect and maintain the validity, effectiveness and
priority of any of the Loan Documents and the Liens intended to be created
thereby, and (iv) to better assure, grant, preserve, protect and confirm to the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document. The Loan Parties will notify Agent
in writing prior to (and on) (x) the date of formation or acquisition of any
Subsidiary and (y) any division or split of any Loan Party into two or more
Subsidiaries, limited liability companies, other entities or other Persons.
Without limiting the generality of the foregoing, the Loan Parties shall cause
(y) each of their Subsidiaries (other than Excluded Subsidiaries) promptly after
(but, in any event, (A) within fifteen (15) days thereof for any Subsidiary that
is not an Immaterial Subsidiary and (B) within thirty (30) days thereof for any
Immaterial Subsidiary) after the date of the formation or acquisition thereof
(and any Subsidiaries, limited liability companies, other entities or other
Persons for which any Loan Party divides or splits itself into), to guaranty the
Obligations and to cause each such Subsidiary to grant to Agent, for the benefit
of the Secured Parties, a security interest in, subject to the limitations set
forth herein and in the Loan Documents, all of such Subsidiary’s (and, with
respect to any such division or split of a Loan Party, all such Subsidiary’s
limited liability company’s, other entity’s or other Person’s) assets and
property (including any assets or property allocated, distributed, conveyed or
otherwise transferred pursuant to any division or split of any Loan Party into
any Subsidiaries, limited liability companies, other entities or other Persons
for which any Loan Party divides or splits itself into) assets and property to
secure such guaranty and (z) any holder (that is a Loan Party) of the Stock of
such Subsidiary to provide, promptly after (but, in any event, (A) within
fifteen (15) days thereof for any Loan Party or any Subsidiary that is not an
Immaterial Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) the date (x) of the formation or acquisition of such Subsidiary or
(y) any division or split of any Loan Party

 

91



--------------------------------------------------------------------------------

into two or more Subsidiaries, limited liability companies, other entities or
other Persons, in each case, supplements and further pledges to the Loan
Documents as are necessary (or requested by Agent) to evidence Agent’s Lien in
such Stock of such Subsidiary. Furthermore, the Borrower shall notify Agent and
the Lenders in writing promptly after (but, in any event, (A) within fifteen
(15) days thereof for any Loan Party or any Subsidiary that is not an Immaterial
Subsidiary and (B) within thirty (30) days thereof for any Immaterial
Subsidiary) the date of the issuance by or to any Loan Party (other than by
Endologix) of any Stock of any corporation or any other Person that has “opted
into” Article 8 of the UCC (in each case, other than Excluded Property) to have
its Stock constitute “securities” under Article 8 of the UCC and each Loan Party
shall pledge, and shall cause each of its Subsidiaries (other than Excluded
Subsidiaries but including any Subsidiaries, limited liability companies, other
entities or other Persons for which any such Loan Party divides or splits itself
into) to pledge, all of the Stock of each of its Subsidiaries (other than
Excluded Subsidiaries), and sixty-five percent (65%) of the outstanding voting
Stock and one hundred percent (100%) of the outstanding non-voting Stock of each
Excluded Foreign Subsidiary and each Excluded Domestic Holdco, directly owned by
a Loan Party, in each instance, to Agent, for the benefit of the Secured
Parties, to secure the Obligations, promptly after formation or acquisition (or
division or split) of such Subsidiary. The Loan Parties shall deliver, or cause
to be delivered, to Agent, appropriate resolutions, secretary certificates,
certified Organizational Documents and, if reasonably requested by Agent, legal
opinions relating to the matters described in this Section 5.09 (which opinions
shall be in form and substance reasonably acceptable to Agent and, to the extent
applicable, substantially similar to the opinions delivered on the Closing
Date), in each instance with respect to (1) each Loan Party or Subsidiary formed
or acquired (and each Subsidiary, limited liability company, other entity or
other Person for which a Loan Party divides or splits itself into), (2) and each
Loan Party or Person (other than a Loan Party) whose Stock is being pledged, and
(3) the assets and property that are allocated distributed, conveyed or
otherwise transferred pursuant to any division or split of any Loan Party into
any Subsidiaries, limited liability companies, other entities or other Persons
for which any Loan Party divides or splits itself into, in each case of clauses
(1) through (3), after the Closing Date. In connection with each pledge of
Stock, the Loan Parties shall deliver, or cause to be delivered, to Agent,
irrevocable proxies and Stock powers and/or assignments, as applicable, duly
executed in blank.

5.10 Environmental. The Loan Parties will, and will cause each of their
Subsidiaries to, comply with, and maintain its Real Property, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with all
applicable Environmental Laws and Healthcare Laws or that is required by orders
and directives of any Governmental Authority, except where the failure to comply
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

5.11 ERISA. Promptly upon becoming aware that any of the following events has
occurred, the Borrowers will provide written notice to the Agent (and, during
any Third Party Agent Retention Period, also the Third Party Agent) specifying
the nature of such event, what action the Loan Party or any ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, if
applicable, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto: (i) any ERISA Event which
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (ii) a “prohibited transaction” as defined under
Section 406 of ERISA or Section 4975 of the IRC that is not exempt under ERISA
Section 408 or Section 4975 of the IRC, under any applicable regulations and
published interpretations thereunder or under any applicable prohibited
transaction, individual or class exemption issued by the Department of Labor,
with respect to any Employee Benefit Plan, which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, or
(iii) the imposition of any Lien on any asset of a Loan Party or a Subsidiary of
a Loan Party with respect to any Title IV Plan or Multiemployer Plan.

 

92



--------------------------------------------------------------------------------

5.12 FDA; Healthcare Laws. Each Loan Party and its Subsidiaries will comply with
(a) in all respects with all Healthcare Laws and their implementation by any
applicable Governmental Authority, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and (b)
(i) in all respects with all lawful requests of any Governmental Authority
applicable to its Products, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and (ii) in
all material respect with requests of any Governmental Authority applicable to
its Products that is required by Applicable Law (or court order or proceeding)
to be complied with. Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, all Products developed,
manufactured, tested, distributed, promoted or marketed by or on behalf of any
Loan Party or any of its Subsidiaries that are subject to the jurisdiction of
the FDA or comparable Governmental Authority shall be (A) developed, tested,
manufactured, distributed, promoted and marketed in compliance with the
Healthcare Laws and each other Applicable Law, including Healthcare Laws and
other Applicable Laws governing or relating to product approval or premarket
notification, good manufacturing practices, promoting, labeling, advertising,
record-keeping, and adverse event reporting, and (B) tested, investigated,
distributed, labeled, promoted, marketed, and sold in compliance with Healthcare
Laws and all other Applicable Laws.

5.13 Regulatory Required Permits. Except as could not reasonably be expected,
individually or in the aggregate to have a Material Adverse Effect, Endologix
shall, and shall cause each Loan Party to, (a) obtain all Regulatory Required
Permits necessary for compliance in all respects with Applicable Laws with
respect to the design, testing, manufacturing, developing, processing, assembly,
packaging, labeling, distribution, commercialization, import, export, selling or
marketing of Products, and (ii) maintain and comply fully and completely in all
respects with all such Regulatory Required Permits.

5.14 Material Contracts. Each Loan Party will comply, and cause each Subsidiary
to comply, with the requirements of all Applicable Laws and Material Contracts,
except to the extent that failure to so comply could not reasonably be expected
to (a) individually or in the aggregate, have a Material Adverse Effect, or
(b) result in any Lien upon either (i) a material portion of the assets of any
such Person in favor of any Governmental Authority, or (ii) any Collateral
(other than Permitted Liens).

5.15 Notices Regarding Indebtedness. Borrowers shall within two (2) Business
Days after delivery by a Loan Party or receipt or knowledge thereof, provide
written notice to Agent (and, during any Third Party Agent Retention Period,
also the Third Party Agent) of (a) any default or event of default under any of
the Convertible Note Documents or any Term Debt Documents, and of any
amendments, restatements, supplements, waivers or other modifications to (or any
consents to any events or actions under) any of the Convertible Note Documents
or any Term Debt Documents, and (b) any prepayment of any Indebtedness.

5.16 Reporting.

(a) Borrower Representative will deliver, on behalf of each of the Borrowers,
each of the documents set forth below at the following times in form
satisfactory to Agent (and, during any Third Party Agent Retention Period, also
the Third Party Agent):

(i) (A) subject to Section 5.20, during any Non-Third Party Agent Retention
Period, upon the request of Agent, to Agent, monthly (no later than the
fifteenth (15th) Business Day of each month), and with each request for a
Borrowing, an executed Borrowing Base Certificate (Agent), together with all
supporting documentation that is not material nonpublic information unless
expressly requested in writing by Agent; and (B) during any Third Party Agent
Retention Period, to the Third Party Agent, monthly (no later than the fifteenth
(15th) Business Day of each month), and with each request for a

 

93



--------------------------------------------------------------------------------

Borrowing, an executed Borrowing Base Certificate (Third Party Agent), together
with all supporting documentation;

(ii) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), and
with each request for a Borrowing, (A) a detailed aging, by total, of each
Borrower’s Accounts, together with a reconciliation and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format, if such Borrower has implemented electronic reporting), (B) a general
ledger trial balance and a detailed calculation of those Accounts that are not
eligible for the Borrowing Base, if such Borrower has not implemented electronic
reporting, and (C) a summary aging, by vendor, of such Borrower’s accounts
payable and any book overdraft (delivered electronically in an acceptable
format, if each Loan Party has implemented electronic reporting) and an aging,
by vendor, of any held checks;

(iii) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), and
with each request for a Borrowing, an Account roll-forward from the previous
Borrowing Base Certificate delivered or most recent request for a Borrowing, in
a format acceptable to Agent and such Third Party Agent in their discretion,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, tied to the beginning and ending account
receivable balances of each Loan Party’s general ledger;

(iv) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the fifteenth (15th) Business Day of each month), (A) a
detailed report regarding each Borrower’s and its Subsidiaries’ cash and Cash
Equivalents, (B) a perpetual Inventory report and Equipment report, and a
calculation of the net book value (calculated in accordance with GAAP on a basis
consistent with such Borrower’s historical accounting practices) of Eligible
Inventory and Eligible Equipment at the end of such period and (C) a
determination of the Market Capitalization of Endologix as of the last day of
the previous month;

(v) during any Third Party Agent Retention Period, to the Third Party Agent,
monthly (no later than the thirtieth (30th) day of each month), a reconciliation
of Accounts and trade accounts payable of each Loan Party’s general ledger
accounts to its monthly financial statements including any book reserves related
to each category;

(vi) during any Third Party Agent Retention Period, to the Third Party Agent,
(A) on the last day of each fiscal quarter, (I) a report regarding each
Borrower’s and its Subsidiaries’ accrued but unpaid, ad valorem taxes and
(II) unless required to be provided under Section 5.05(b)(i) for the same fiscal
quarter, a Perfection Certificate or a supplement to the Perfection Certificate,
and (B) no later than the fifteenth (15th) Business Day after the end of each
fiscal quarter, an updated report of the reserves established on the Borrowers’
books regarding excess and obsolete Inventory and excess and obsolete Equipment;

(vii) during any Third Party Agent Retention Period, to the Third Party Agent,
on the last day of each fiscal year, a detailed list of each Borrower’s
customers, with address and contact information;

(viii) during any Third Party Agent Retention Period, to the extent a Borrower
conducts any physical inventory audits or physical equipment audits during the
course of any fiscal year, it shall provide the Third Party Agent with a
certified report of such audit within ten (10) Business Days after the
completion thereof;

 

94



--------------------------------------------------------------------------------

(ix) (A) promptly, and in any event within two (2) Business Days after the
knowledge that Borrowers do not maintain Global Excess Liquidity in an amount of
at least $22,500,000, notice thereof and (B) promptly within one (1) Business
Day after written request by the Agent (or, during any Third Party Agent
Retention Period, the Third Party Agent), to Agent (or such Third Party Agent,
as applicable) written evidence reasonably satisfactory to the Agent (or such
Third Party Agent, as applicable) demonstrating compliance with Section 7.01(b);
and

(x) promptly, upon request by Agent, subject to (other than with respect to the
Third Party Agent during any Third Party Agent Retention Period) Section 5.20,
(A) an insurance claim report, (B) a detailed report describing accrued expenses
or (C) such other reports as to the Collateral or the financial condition of
each Borrower and its Subsidiaries, as Agent may reasonably request.

(b) Notwithstanding clause (a) above, to the extent (i) Borrowers do not have at
least $22,500,000 of Global Excess Liquidity, or (ii) any Event of Default then
exists, the items, certificates and information set forth in clause (a)(i),
(a)(ii), (a)(iii) and (a)(iv) shall be delivered to the Agent (or Third Party
Agent, as applicable) on a weekly basis (on the second (2nd) Business Day of
such week).

5.17 Lender Meetings. Borrowers will, within ninety (90) days after the close of
each fiscal year of Borrowers, at the request of Agent (or, during any Third
Party Agent Retention Period, the Third Party Agent) or of the Required Lenders
and upon reasonable prior notice, hold a meeting (at a mutually agreeable
location and time or, at the option of Agent, by conference call) with Agent
(or, during any Third Party Agent Retention Period, the Third Party Agent) and
any Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
Borrowers and their Subsidiaries and the projections presented for the current
fiscal year of Borrowers.

5.18 Location of Collateral. The Loan Parties will keep its Inventory and
Equipment (other than Inventory or Equipment that is in-transit, Trunk Inventory
or subject to consignment) only at the locations identified on Schedule 4.45 and
their chief executive offices only at the locations identified on Schedule 4.23;
provided, that Borrowers may amend Schedule 4.45 or Schedule 4.23 so long as
such amendment occurs by written notice to Agent not less than ten (10) days
prior to the date on which such Inventory and Equipment is moved to such new
location or such chief executive office is relocated and so long as such new
location is within the continental United States.

5.19 Updated Borrowing Base Certificate. Within three (3) Business Days of the
written request of Required Lenders, Borrower Representative shall deliver an
updated executed Borrowing Base Certificate reflecting changes in the Eligible
Accounts availability since the last Borrowing Base Certificate.

5.20 Announcing Form 8-K. At or prior to 7:30 a.m. (New York City time) on the
first (1st) Business Day following the Closing Date, Endologix shall file a Form
8-K with the SEC describing the terms of the transactions contemplated by the
Loan Documents and the Term Debt Documents and including as exhibits to such
Form 8-K this Agreement (including the schedules, annexes and exhibits hereto),
the other Loan Documents listed on Schedule 5.20 (other than the Perfection
Certificated executed and delivered on the Closing Date to the Agent), the Term
Credit Agreement and the other agreements and instruments required to be filed
pursuant to Section 5.1(q) of the Term Credit Agreement (such Form 8-K, the
“Announcing Form 8-K”). Subject to the foregoing, no Borrower or its
Subsidiaries shall issue any press releases or any other public statements with
respect to the transactions contemplated by any Loan Document or disclosing the
name of Agent, any Lender or any other member of the Lender Group; provided,
however, that Endologix shall be entitled, without the prior approval of Agent
or any

 

95



--------------------------------------------------------------------------------

Lender, to make any press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the Announcing Form 8-K and
contemporaneously therewith and (ii) as is required by Applicable Laws (provided
that each of the Agent and Lenders shall be consulted by Endologix in connection
with any such press release or other public disclosure prior to its release and
shall be provided with a copy thereof other than filings required by the
Exchange Act to be made with the SEC, which Endologix may make without such
consultation or notice). From and after Endologix’s filing of the Announcing
Form 8-K, no member of the Lender Group shall be (or shall be deemed to be) in
possession of any material nonpublic information received from the Borrowers or
any of their respective Subsidiaries or Affiliates or any of its or their
respective officers, directors, employees, attorneys, representatives or agents,
except, during any Third Party Agent Retention Period, information provided
solely to the Third Party Agent as and to the extent required hereby that is
marked as material nonpublic information by the Borrower Representative in good
faith at the time such information is provided to the Third Party Agent. Without
limiting the foregoing, the Loan Parties represent and warrant that no Loan
Document or other agreement, instrument, certificate, information or other
document provided by any Loan Party or any of its Related Parties to any member
of the Lender Group on or about the Closing Date that is not filed as an exhibit
to the Announcing Form 8-K constitutes, or contains, reflects or references any
information that constitutes material nonpublic information with respect to the
Loan Parties or any of their Subsidiaries or Affiliates (except to the extent
the same information is expressly set forth in the Announcing Form 8-K or an
exhibit thereto). Notwithstanding any other requirement of this Agreement or
other Loan Document, each Borrower shall not, and shall cause each of its
Subsidiaries and Affiliates and its and each of their respective officers,
directors, employees, attorneys, representatives and agents (it being understood
and agreed that the Third Party Agent is not an agent, employee, attorney or
representative of any Borrower, its Subsidiaries or its Affiliates) to not,
provide any member of the Lender Group with any material nonpublic information
regarding the Borrowers or any of their Subsidiaries or Affiliates from and
after the filing of the Announcing Form 8-K with the SEC without the express
prior written consent of such member of the Lender Group; provided, however,
that a Borrower may provide material nonpublic information to the Third Party
Agent during any Third Party Agent Retention Period as and to the extent
required hereby and to the extent such information is marked as material
nonpublic information by the Borrower Representative in good faith at the time
such information is provided to the Third Party Agent. Each of the parties
hereto acknowledges and agrees that no member of the Lender Group nor any
Affiliate of any member of the Lender Group (other than the Third Party Agent)
shall be deemed to be in possession of any material nonpublic information
provided to any Third Party Agent unless and until such Third Party Agent
actually provides such information to such member of the Lender Group or
Affiliate thereof (as applicable); and the Borrowers agree not to (and the
Borrowers agree to not have their Subsidiaries or Affiliates) assert any
contrary position. Each Borrower hereby acknowledges and agrees that no member
of the Lender Group (nor any Affiliate thereof) shall have any duty of trust or
confidence with respect to, or obligation not to trade in any securities on the
basis of, any material nonpublic information regarding the Borrowers or any of
their respective Subsidiaries or Affiliates (A) provided by, or on behalf of,
the Borrowers or any of their respective Subsidiaries or Affiliates, or any of
its or their respective officers, directors, employees, attorneys,
representatives or agents, in breach or violation of any of the representations,
covenants, provisions or agreements set forth in this Section 5.20 or otherwise
or (B) otherwise possessed (or continued to be possessed) by any member of the
Lender Group (or any Affiliate thereof) as a result of a breach or violation of
any representation, covenant, provision or agreement set forth in this
Section 5.20. Notwithstanding anything to the contrary herein or in any other
Loan Document, in the event that a Borrower believes in good faith that a notice
or communication to any member of the Lender Group contains material nonpublic
information relating to the Borrowers or any other Loan Party or any of their
Affiliates or Subsidiaries (other than material nonpublic information being
contemporaneously publicly disclosed through the filing with the SEC of a Form
8-K, 10-K or 10-Q or issuance of a broadly disseminated press release, in any
such case as identified to any member of the Lender Group, as

 

96



--------------------------------------------------------------------------------

applicable), such Borrower shall so indicate to such member of the Lender Group
contemporaneously with delivery of such notice or communication, and such
indication shall provide such member of the Lender Group (other than the Third
Party Agent during any Third Party Agent Retention Period) the means to refuse
to receive such notice or communication; and in the absence of any such
indication, such member of the Lender Group shall be allowed to presume that all
matters relating to such notice or communication do not constitute material
nonpublic information relating to the Borrowers, any other Loan Party or any of
their Affiliates or Subsidiaries, or any of their respective property or
Stock. Upon receipt or delivery by any Loan Party or any of its Subsidiaries of
any notice or other communication in accordance with the terms of the Loan
Documents, unless the Borrower Representative has in good faith determined that
the matters relating to such notice do not constitute material, nonpublic
information relating to the Borrowers or any other Loan Party or any of their
Affiliates or Subsidiaries or their respective property or Stock (and other than
a notice or communication delivered to the Third Party Agent during any Third
Party Agent Retention Period), Endologix shall, within one Business Day after
any such receipt or delivery publicly disclose the material, nonpublic
information contained in the notice or communication; provided, however, that
Endologix shall in no event be obligated to make public disclosure of any
material nonpublic information contained in any Borrowing Base Certificate
(Agent) delivered solely at the written request of Agent or any Lender in
accordance herewith at a time when the Borrower Representative notifies Agent or
such Lender in writing in good faith that such Borrowing Base Certificate
(Agent) would contain material nonpublic information and Agent or such Lender
agrees in writing to accept such Borrowing Base Certificate (Agent)
notwithstanding such material nonpublic information included therein (in each
case, other than, for the avoidance of doubt, a Borrowing Base Certificate
(Agent) delivered in connection with the filing of a 10-Q or 10-K or with
respect to any other filing with the SEC)). In the event of a breach of any of
the foregoing covenants by any Borrower or any of its Subsidiaries or
Affiliates, or any of its or their respective officers, directors (or equivalent
persons), employees, attorneys, representatives or agents (it being understood
and agreed that the Third Party Agent is not an agent, employee, attorney or
representative of any Borrower, its Subsidiaries or its Affiliates), in addition
to any other remedies provided in the Loan Documents or otherwise available at
law or in equity, the members of the Lender Group shall have the right to make a
public disclosure in the form of a press release, public advertisement or
otherwise, of the applicable material nonpublic information regarding the
Borrowers or its Subsidiaries or Affiliates without the prior approval by any
Borrower or its Subsidiaries or Affiliates, or any of its or their respective
officers, directors (or equivalent persons), employees, attorneys,
representatives or agents, and no member of the Lender Group shall have any
liability to any Borrower, any of its Subsidiaries or Affiliates or any of its
or their respective officers, directors (or equivalent persons), employees,
equityholders, attorneys, representatives or agents for any such disclosure.

5.21 Eligible Equipment. Each Borrower will use commercially reasonable efforts
to at all times keep its furniture, fixtures and Equipment in good repair and
physical condition. In addition to the foregoing, from time to time, Agent
(including, during any Third Party Agent Retention Period, the Third Party
Agent) may require Borrowers to obtain and (a) subject to Section 5.20, deliver
to Agent, or (b) during any Third Party Agent Retention Period, deliver to the
Third Party Agent, in each case of clause (a) and clause (b), appraisal reports
in form and substance and from appraisers reasonably satisfactory to Agent (or,
as applicable, the Third Party Agent) stating the then current fair market
values of all or any portion of furniture, fixtures and equipment owned by each
Borrower or any of its Subsidiaries.

5.22 Maximum Revolver Related Notices. Each Borrower will provide written notice
to Agent (and, during any Third Party Agent Retention Period, also the Third
Party Agent) immediately upon the occurrence of: (a) any Maximum Revolver
Decreased Market Capitalization Notice Trigger Event (including reasonable
details related thereto) and (b) any Maximum Revolver Decreased Market

 

97



--------------------------------------------------------------------------------

Capitalization Overadvance Event (including reasonable details related thereto
and reasonable details and calculations of the Maximum Revolver Decreased Market
Capitalization Overadvance Amount).

ARTICLE VI.

NEGATIVE COVENANTS.

Borrowers covenant and agree that, until termination of all of the Commitments
and payment in full in cash of the Obligations:

6.01 Restrictions on Fundamental Changes. The Loan Parties will not, and will
not permit any of their Subsidiaries to, directly or indirectly, (I) merge with,
consolidate with or into, dissolve or liquidate into or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except (a) a Subsidiary that
is not a Loan Party may merge into any Loan Party or any Subsidiary of a Loan
Party (provided that, (w) to the extent such Subsidiary that is not a Loan Party
has its equity pledged to Agent, then any Person it merges with must also have
its equity pledged to Agent by at least the same percentage and (x) if such
merger is with a Loan Party, such Loan Party must be the surviving entity of any
such merger), (b) a Loan Party may merge into any other Loan Party (provided
that, (y) to the extent such Loan Party being merged has its equity pledged to
Agent, then any Person it merges with must also have its equity pledged to Agent
by at least the same percentage and (z) to the extent the Borrower is part of
such transaction, the Borrower must be the surviving Person), (c) any Subsidiary
of Endologix may liquidate or dissolve if (i) the Borrowers determine in good
faith that such liquidation or dissolution is in the best interests of the
Borrowers and it is not materially disadvantageous to the Secured Parties and
(ii) to the extent such Subsidiary is a Loan Party, any such assets or business
held by such subject Subsidiary shall be transferred to, or otherwise owned or
conducted by, a Loan Party after giving effect to such liquidation or
dissolution, and (d) in connection with Permitted Acquisitions, or (II) divide
(or otherwise split) itself or themselves into two or more limited liability
companies or other entities or Persons. None of the Loan Parties shall establish
or form any Subsidiary, unless such Subsidiary complies with Section 5.09, if
applicable, and such Subsidiary (if not an Excluded Subsidiary) executes and/or
delivers all other documents, agreements and instruments reasonably requested by
Agent or the Required Lenders to perfect a Lien in favor of Agent (for the
benefit of the Secured Parties and Lender Group) on such Subsidiary’s (if not an
Excluded Subsidiary) assets and to make such Subsidiary (if not an Excluded
Subsidiary) a Loan Party under the Loan Documents.

6.02 Joint Ventures; Restricted Payments. The Loan Parties will not, and will
not permit any of its Subsidiaries to, (a) enter into any joint venture or any
similar arrangement, other than as may be permitted under Permitted Investments,
or (b) make any Restricted Payments, other than (i) dividends by any direct or
indirect Subsidiary of any Loan Party (A) that are not Loan Parties to such Loan
Party’s parent or parent entities or (B) that are Loan Parties, to such Loan
Party’s parent or parent entities that are Loan Parties; (ii) dividends payable
solely in common Stock; (iii) repurchases of Stock of former employees,
directors or consultants so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that such repurchase does not exceed $2,500,000
in the aggregate per fiscal year; (iv) any Restricted Payments made under
Subordinated Debt Documents to the extent permitted under the terms of the
applicable Subordination Agreement; and (v) any Restricted Payments made to the
“Secured Parties” (as defined in the Term Credit Agreement) pursuant to the
terms of the Term Debt Documents, the “Warrants” (as defined in the Term Credit
Agreement) and the “Registration Rights Agreement” (as defined in the Term
Credit Agreement).

 

98



--------------------------------------------------------------------------------

6.03 Liens. The Loan Parties will not, and will not permit any of their
Subsidiaries to directly or indirectly make, create, incur, assume or suffer to
exist any Lien upon or with respect to any of its assets or property, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Liens.

6.04 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 6.01, Borrowers will not, and will not permit any
of their Subsidiaries to directly or indirectly Dispose of (whether in one or a
series of transactions) any assets or property (including the Stock of any
Subsidiary of any Loan Party, whether in a public or private offering or
otherwise, and accounts and notes receivable, with or without recourse).

6.05 Indebtedness; Contingent Obligations. The Loan Parties will not, and will
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume, guarantee, permit to exist or be liable with respect to any
Indebtedness, other than Permitted Indebtedness. The Loan Parties will not, and
will not permit any of their Subsidiaries to, directly or indirectly, create,
assume, incur or suffer to exist any Contingent Obligations, except for
Permitted Contingent Obligations.

6.06 Investments. The Loan Parties will not, and will not permit any of its
Subsidiaries to, directly or indirectly, (a) purchase or acquire any Stock, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, (b) make or commit to
make any Acquisitions, or any other acquisition of any of the assets of another
Person other than (i) Permitted Investments or (ii) in the Ordinary Course of
Business, or of any business or division of any Person, including by way of
merger, consolidation, other combination or otherwise other than Permitted
Investments, (c) make, purchase or acquire any advance, loan, extension of
credit (other than trade payables in the ordinary course of business) or capital
contribution to or any other investment in, any Person including the Borrower,
any Affiliate of the Borrower or any Subsidiary of the Borrower or (d) enter
into any joint venture or any similar arrangement (the items described in
clauses (a), (b), (c) and (d) are referred to as “Investments”), except for
Permitted Investments.

6.07 Transactions with Affiliates. Except as otherwise disclosed on Schedule
6.07, and except for transactions that contain terms that are no less favorable
to the applicable Loan Party or any Subsidiary of a Loan Party, as the case may
be, than those which might be obtained from a third party not an Affiliate of
any Loan Party, no Loan Party will, or permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Loan Party that is not itself a Loan Party;
provided that, Loan Parties may enter into and maintain written agreements
between any Loan Party and any Foreign Subsidiary of a Loan Party for management
services for compensation in the Ordinary Course of Business consistent with
past practices that are customary and reasonably appropriate to do for companies
in the same industry as the Loan Parties provided by management and officers of
the Loan Parties to such Foreign Subsidiaries that do not have certain
management or officers, and such transactions may result in non-interest bearing
accounts payables for the unpaid compensation owed by such Foreign Subsidiaries
to the Loan Parties for such management services in an amount not to exceed
$40,000,000 (which payables may be equitized by the Loan Parties, provided that
(y) equitization of such payables shall not reduce the outstanding amount of
payables that count towards the $40,000,000 cap above for purposes of
determining whether the Loan Parties have complied with this provisions (with
such equitized amounts deemed to be outstanding at all times thereafter for
purposes of the $40,000,000 capped amount) and (z) at the time of any such
equitization, any such Stock received by any Loan Party in connection with such
equitization shall be pledged, and a first priority security interest and Lien
thereon shall be granted, to the Agent (for the benefit of the Lender Group) and
such Loan Party shall take such perfection and priority actions reasonably
requested by the Agent in accordance with the Loan

 

99



--------------------------------------------------------------------------------

Documents), in each case of the foregoing in this proviso, so long as (a) any
such management or officers of the Loan Parties involved in such transactions,
agreements and arrangements will have sufficient and reasonable time, energy and
resources to still represent and service such Loan Parties themselves after
taking into such transactions, agreements and arrangements, (a) any such
agreement, instrument, arrangement or document evidencing any of the foregoing
transactions, equitization or actions shall be entered into (i) in good faith by
such Loan Party, (A) in a manner to not contravene or impair the Collateral and
benefits that are intended to be provided and afforded to the Lender Group under
the Loan Documents, and (B) without (I) the intention of such Loan Party of
causing (or resulting in) the Collateral to be taken from the Secured Parties
and provided to Foreign Subsidiaries that are not Loan Parties at the detriment
of the Secured Parties and for the benefit of such Foreign Subsidiaries, and
(II) the effect of defrauding the Secured Parties, (C) the upstream economics
received (or potentially to be received) by any applicable Loan Party in
connection with any such transaction, agreement or arrangement described above
in this proviso, when combined with the potential downstream economics, time,
energy and recourses exhausted or disposed of in connection therewith shall be
reasonably adequate and sufficient to enable the Loan Parties to timely satisfy
all of the Obligations and all of their other obligations and agreements under
the Loan Documents, (D) all cash, Cash Equivalents, other assets and proceeds
received or provided to the Loan Parties in connection with the foregoing shall
all be part of the (and constitute) Collateral and the Agent (for the benefit of
the Lender Group) shall have a first priority security interest and Lien
thereon, (E) at the reasonable request of the Agent, all such account payables
will be evidenced by a promissory note issued to the applicable Loan Party by
the applicable Foreign Subsidiary and pledged to the Agent and the original
thereof delivered, along with an executed allonge to the Agent in form and
substance satisfactory to the Agent, (F) no Default or Event of Default has
occurred and is continuing or would result therefrom, and (G) no such agreement,
arrangement, transaction or action could reasonable be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

6.08 ERISA. No ERISA Affiliate shall cause or suffer to exist (a) any event that
could result in the imposition of a Lien on any asset of a Loan Party or a
Subsidiary of a Borrower with respect to any Title IV Plan or Multiemployer
Plan, or (b) any other ERISA Event, which other ERISA Event could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

6.09 Nature of Business. The Loan Parties will not, and will not permit any of
their Subsidiaries to engage in any line of business different from those lines
of business carried on by it on the Closing Date and businesses reasonably
related thereto.

6.10 Amendments to Organizational Documents and Material Contracts. Except as
permitted under Section 6.01, no Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly amend or otherwise
modify any of its Organizational Documents or, after the execution thereof, any
agreements or documents evidencing or contemplating any Permitted Acquisition in
any respect materially adverse to any Secured Party. No Loan Party will, or will
permit any Subsidiary to, directly or indirectly, amend, restate, supplement,
change, waive or otherwise modify any Material Contract, which amendment,
restatement, supplement, change, waiver or modification in any case: (a) is
contrary to (or is in violation or breach of) the terms and provisions of this
Agreement or any other Loan Document (including the Intercreditor Agreement); or
(b) could reasonably be expected to be materially adverse to the rights,
interests or privileges of Agent or the Lenders or their ability to enforce the
same (it being understood that any modification that changes the stated maturity
date of the 3.25% Convertible Notes to an earlier date shall be materially
adverse to the Agent and the Lenders); provided, however, that the foregoing
shall not restrict (x) any changes expressly required under the terms of the
2.25% Convertible Notes as of the Closing Date, the 3.25% Convertible Notes as
of the Closing Date or any indenture governing any Permitted 3.25% Convertible
Note Refinancing meeting the requirements set

 

100



--------------------------------------------------------------------------------

forth in the definition of “Permitted 3.25% Convertible Note Refinancing”, or
(y) any modifications of the Term Credit Agreement expressly permitted by the
Intercreditor Agreement and not otherwise materially adverse to Agent or the
Lenders.

6.11 Changes to Fiscal Year; GAAP. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP,
(b) change the fiscal year or method for determining the fiscal quarters of any
Loan Party or of any Subsidiary of any Loan Party, (c) change its name as it
appears in official filings in its jurisdiction of organization or formation, or
(d) change its jurisdiction of organization or formation, in the case of clauses
(c) and (d), without, subject to Section 5.20, at least ten (10) days’ prior
written notice to Agent (or such shorter period as may be agreed by Agent in its
sole reasonable discretion).

6.12 Prepayments and Amendments. The Loan Parties will not, and will not permit
any of their Affiliates to (A) declare, pay, make or set aside any amount for
payment in respect of Subordinated Debt, except for payments made in full
compliance with and permitted under the Subordination Agreement, (B) amend or
otherwise modify the terms of any Subordinated Debt, except for amendments and
modifications made in full compliance with the Subordination Agreement; or
(C) declare, pay, make or set aside any amount for payment in respect of any
Indebtedness hereinafter incurred that, by its terms, or by separate agreement,
is subordinated to the Obligations, except for payments made in full compliance
with and permitted under the subordination provisions applicable thereto.

6.13 Restrictions on Distributions. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Loan Party or Subsidiary to pay
dividends or make any other distribution on any of such Loan Party’s or
Subsidiary’s Stock or to pay fees, including management fees, or make other
payments and distributions to any Loan Party or any other Loan Party, except for
those in the Loan Documents and the Term Debt Documents. No Loan Party shall,
and no Loan Party shall permit any of its Subsidiaries to, directly or
indirectly (a) enter into, assume or become subject to any contractual
obligation prohibiting or otherwise restricting the existence of any Lien upon
any of its assets in favor of Agent, whether now owned or hereafter acquired or
(b) create or otherwise suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to
(i) pay any Indebtedness owed to any Borrower or any of its Subsidiaries,
(ii) make loans or advances to any Borrower or any of their Subsidiaries or
(iii) transfer any of its property or assets to any Borrower or any of their
Subsidiaries, except (A) those in the Loan Documents and the Term Debt
Documents, (B) an encumbrance or restriction consisting of customary
non-assignment provisions in leases or licenses entered into in the Ordinary
Course of Business, (C) customary provisions in joint venture agreement and
other similar agreements that restrict the transfer of ownership interests in
such joint ventures or provisions limiting the disposition or distribution of
assets or property (other than dividends on a pro rata basis based on ownership
percentage) of the applicable joint venture, which limitation is applicable only
to the assets that are the subject of such agreements; provided that such
agreement was not entered into in contravention of the terms of this Agreement,
and (D) limitations set forth in Subordinated Debt (if acceptable to the Agent
in its sole discretion).

6.14 Sanctions; Anti-Corruption. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to fail to comply with the Anti-Money Laundering
Laws and Anti-Terrorism Laws. No Loan Party or Subsidiary of a Loan Party, nor
to the knowledge of any Loan Party or any of its Subsidiaries, any director,
officer, agent, employee or other Person acting on behalf of any Loan Party or
any such Subsidiary, will request or use the proceeds of any Loan, directly or
indirectly, (a) for any payments to any Person, including any government
official or employee, political party, official of a

 

101



--------------------------------------------------------------------------------

political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, or otherwise take any action, directly or indirectly, that
would result in a violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person on the SDN List or a government of a country or territory
subject to comprehensive Sanctions, to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, (c) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto, or (d) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of sanctions pursuant to any Anti-Terrorism Laws.
Furthermore, the Loan Parties will not, directly or indirectly, use the proceeds
of the Transaction, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Affiliate, joint venture partner or other Person, to
fund any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any Person participating in
the Transaction of any Sanctions. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to directly or indirectly, knowingly enter into
any Material Contracts with any Person on the SDN List.

6.15 Sale Leaseback Transactions. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets, including pursuant to a
substantially contemporaneous transaction, whereby a Loan Party or one of its
Subsidiaries sells or transfers all or substantially all of its right, title and
interest in an asset and, in connection therewith, acquires or leases back the
right to use such asset.

6.16 Environmental. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, cause or suffer to exist any Release of any Hazardous
Material at, to or from any Real Property that would violate or form the basis
of Liability under any Environmental Law or Healthcare Law, other than such
violations or liabilities that could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

6.17 Investment Company. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, be an “investment company” or a company “controlled” by
an “investment company,” as such terms are defined in the Investment Company
Act, or to otherwise be registered or required to be registered, or be subject
to the restrictions imposed by, the Investment Company Act.

6.18 Intercreditor Agreement; Term Debt. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, (a) make any prepayment, payment,
redemption or repayment or take any action, with respect to the Term Debt that
is in violation or breach of the Intercreditor Agreement, (b) make any
amendment, restatement, supplement or modification of any Term Debt Document in
violation or breach of the Intercreditor Agreement or that is materially adverse
to Agent or the Lenders; or (c) join any Subsidiary or any Affiliate of any Loan
Party as a borrower, guarantor or obligor, or have such Person pledge or grant a
Lien on any of its property or assets, under the Term Debt Documents, unless, in
each case, the same Person becomes a Loan Party in the same capacity (and/or
pledges and grants Liens on the same property or assets (and with the same Lien
priority and which such Liens shall be subject to the terms of the Intercreditor
Agreement) under the Loan Documents and such Person executes and delivers such
agreements, instruments and documents reasonably requested by Agent to
effectuate any of the foregoing in this clause (c) and such Subsidiary or
Affiliate shall be subject to the terms of the Intercreditor Agreement.

6.19 Payment of Convertible Notes and Permitted Japan Lifeline Unsecured Debt.
No Loan Party will, or will permit any Subsidiary to, declare, pay, make any
payment in respect of (I) the

 

102



--------------------------------------------------------------------------------

3.25% Convertible Notes or the 2.25% Convertible Notes, except for:
(a) regularly scheduled payments of interest and principal as set forth in the
applicable Convertible Note Documents (in addition to allowing any cash
principal payments at maturity of the applicable 3.25% Convertible Notes and the
2.25% Convertible Notes, such amounts may also be paid in the applicable Stock
of the Borrower or through any other conversion feature that does not
effectively cause more payments to be made at maturity thereof than the cash
principal payments currently provided for in the applicable Convertible Note
Documents as of the Closing Date), (b) in connection with any Permitted 3.25%
Convertible Note Refinancing, (c) the issuance of shares of common stock of the
Borrower in connection with any conversion of the 3.25% Convertible Notes, the
2.25% Convertible Notes or any convertible notes that are not Disqualified Stock
issued in a Permitted 3.25% Convertible Note Refinancing, and any cash solely in
lieu of fractional shares (but no other cash settlement other than as otherwise
permitted by this Section 6.19), (d) payments and conversions (other than for
any Disqualified Stock) made in connection with the repurchase (whether for
cash, upon exchange and/or for other consideration), redemption and retirement
in respect of the 2.25% Convertible Notes or 3.25% Convertible Notes in a single
or series of related transactions; provided that (i) no Event of Default exists
at the time such payments are made or would exist immediately after giving
effect thereto and (ii) such cash payments are made solely (A) with proceeds
received by Endologix from the issuance of its common Stock after the Closing
Date for the purpose of making such payment, and (B) regarding the 3.25%
Convertible Notes, with the proceeds of Indebtedness raised in a Permitted 3.25%
Convertible Note Refinancing, and (e) if the foregoing conditions do not
otherwise permit such payment, then, with the express prior written consent of
the Agent (which may be withheld in its sole discretion), payments in connection
with the retirement, redemption and repurchase of the 2.25% Convertible Notes or
the 3.25% Convertible Notes or (II) the Permitted Japan Lifeline Unsecured Debt,
except with respect to any interest payments expressly permitted under the
definition of “Permitted Japan Lifeline Unsecured Debt”.

6.20 Commingling of Assets. (a) No Loan Party will, or permit any Subsidiary to
commingle any of its assets (including any bank accounts, cash or Cash
Equivalents) with the assets of any Person; and (b) no Loan Party will, or
permit any Subsidiary to enter into or own any interest in a joint venture that
is not itself a corporation or limited liability company or other legal entity
in respect of which the equity holders are not liable for the obligations of
such entity as a matter of law.

6.21 Limitation on Issuance of Stock. Endologix shall not issue any Stock
(a) senior to its shares of Common Stock or (b) convertible into or exercisable
or exchangeable for Stock senior to its Common Stock.

6.22 Use of Proceeds. The Loan Parties will not, and will not permit any of
their Subsidiaries to use the proceeds of any Loan or other extension of credit
made hereunder for any purpose other than as described in Section 4.19.

6.23 Anti-Layering. No Loan Party shall, or permit any Subsidiary to, create,
incur or suffer to exist any Indebtedness which is subordinated or junior
(either in respect of Lien priority or in right of payment or any combination
thereof) to any of the Term Debt unless such Indebtedness is expressly
subordinated or junior to the Obligations (both in terms of Lien Priority and in
right of payment) on terms and conditions acceptable to Agent and the Lenders
(it being understood and agreed that this Section 6.23 shall in no way limit the
incurrence of unsecured Indebtedness otherwise permitted under this Agreement
that is not payment subordinated to the Term Debt when not also payment
subordinated to the same extent to the Obligations).

6.24 Convertible Notes Restrictions. No Loan Party shall, or shall permit any
Subsidiary to, amend, restate, supplement, change, waive or otherwise modify the
terms of any Indebtedness referred to

 

103



--------------------------------------------------------------------------------

in Section 6.19 above (other than with respect to 3.25% Convertible Notes, in
connection with a Permitted 3.25% Convertible Note Refinancing) if the effect of
such amendment, restatement, supplement, change, waiver or modification is to
(a) increase the interest rate or fees on, or change the manner or timing of
payment of, such Indebtedness if in any way adverse to the Agent or the Lenders,
(b) accelerate or shorten the dates upon which payments of principal or interest
are due on, or the principal amount of, such Indebtedness, (c) change in a
manner adverse to any Loan Party, any of its Subsidiaries, Agent or any Lender
any event of default or add or make more restrictive any covenant with respect
to such Indebtedness, (d) change the prepayment provisions of such Indebtedness
or any of the defined terms related thereto in a manner adverse to Agent or the
Lenders, or (e) change or amend any other term if such change or amendment would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner adverse to any Loan Party,
any of its Subsidiaries, Agent or the Lenders; provided, however, that (y) the
foregoing shall not restrict any changes expressly required under the terms of
the 3.25% Convertible Notes as in effect as of the Prior Agreement Date, the
2.25% Convertible Notes as in effect as of the Closing Date or any changes that
are permitted to be made hereunder in connection with a Permitted 3.25%
Convertible Note Refinancing or any changes expressly required under any
indenture governing any Permitted 3.25% Convertible Note Refinancing that
satisfies the conditions and requirements set forth in the definition of
“Permitted 3.25% Convertible Note Refinancing” and (z) the exchange of the
“Exchanged Deerfield Convertible Notes” (as defined in the Term Credit
Agreement) for the “Last Out Waterfall Loans” (as defined in the Term Credit
Agreement) under the Term Credit Agreement on the Closing Date shall not be
restricted by this Section 6.24. The Loan Parties will, prior to entering into
any such amendment, restatement, supplement, change, waiver or modification,
deliver to Agent (and, during any Third Party Agent Retention Period, also the
Third Party Agent) reasonably in advance of the execution thereof, any final or
execution form copy thereof.

ARTICLE VII.

FINANCIAL COVENANTS.

7.01 Financial Covenants. Each of the Borrowers covenant and agree that, until
termination of all of the Commitments and payment in full in cash of the
Obligations, the Loan Parties will not permit:

(a) Fixed Charge Coverage Ratio. Commencing as of the Trigger Date, the Fixed
Charge Coverage Ratio for any Measurement Period, tested quarterly beginning
with the fiscal quarter ending September 30, 2018, to be less than 1.00:1.00.

(b) Minimum Global Excess Liquidity. On the (i) the last Business Day of each
month and (ii) each date that a Borrowing Base Certificate is required to be
delivered in accordance with Section 5.16, Global Excess Liquidity to be less
than $22,500,000.

(c) TTM Minimum Net Revenue. Their consolidated Net Revenue for any Measurement
Period, tested quarterly beginning with the fiscal quarter ending September 30,
2018, to be less than the amounts set forth below:

 

Measurement Period Ending

   Minimum Net
Revenue for
Measurement Period  

September 30, 2018

   $ 155,000,000  

December 31, 2018

   $ 145,000,000  

 

104



--------------------------------------------------------------------------------

March 31, 2019 and the last day of each fiscal quarter ending thereafter through
(and including) December 31, 2019

   $ 130,000,000  

March 31, 2020 and the last day of each fiscal quarter ending thereafter

   $ 140,000,000  

(d) Quarterly Minimum Net Revenue. Their consolidated Net Revenue for any fiscal
quarter of Endologix, tested quarterly beginning with the fiscal quarter ending
March 31, 2019 and on the last day of each fiscal quarter ending thereafter, to
be less than $30,000,000.

(e) Maximum Consolidated Capital Expenditures. The aggregate amount of
consolidated Capital Expenditures made by the Loan Parties and their
Subsidiaries to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

2018

   $ 2,500,000  

2019

   $ 3,000,000  

2020

   $ 5,000,000  

2021

   $ 2,000,000  

(f) Maximum Consolidated Operating Expenditures. The aggregate amount of
Operating Expenditures made by the Loan Parties and their Subsidiaries for any
Measurement Period, tested for the fiscal quarters of Endologix ending
December 31 2018 and December 31, 2019, to exceed the amounts set forth below:

 

Fiscal Year

   Amount  

December 31, 2018

   $ 160,000,000  

December 31, 2019

   $ 140,000,000  

ARTICLE VIII.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.01 Payments. Any Borrower or any other Loan Party shall have failed (i) to pay
when and as required to be paid herein or in any other Loan Document, any amount
of principal of any Loan, including after maturity of the Loans, or (ii) to pay
within three (3) Business Days after the same shall become due, all or any
portion of the Obligations consisting of interest, fees, or charges due the
Lender Group, reimbursement of Lender Group Expenses, or other amounts (other
than any portion thereof constituting principal) constituting Obligations
(including Liquidated Damages or any remaining Commitment Fee, as applicable,
and any portion of the Obligations that accrues after the commencement

 

105



--------------------------------------------------------------------------------

of an Insolvency Proceeding, regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding).

8.02 Covenants. If any Loan Party or any of their Subsidiaries shall have failed
to comply with or observe (a)(i) Section 3.04, 5.01(a)(i), 5.01(b), 5.02, 5.03,
5.04, 5.05, 5.06, 5.08, 5.09, 5.10, 5.13, 5.14, 5.15, 5.16, 5.17, 5.19, 5.20,
5.21 or 5.22 of this Agreement, Article VI of this Agreement, Article VII of
this Agreement, (ii) Sections 5.2(a), 5.2(c), 5.2(d), 5.3, 5.4, 5.5, 5.7, 5.9
and 5.10 of the Guaranty and Security Agreement or (iii) any provision of any
Note, (b) Section 5.1 of the Guaranty and Security Agreement and such failure,
with respect to this Section 8.02(b) only, shall not have been cured within ten
(10) days after the earlier to occur of (y) the date upon which any officer of
any Loan Party or any of its Subsidiaries becomes aware of such failure and
(z) the date upon which written notice thereof is given to any Loan Party or any
of its Subsidiaries by any Secured Party or (c) any covenant contained in any
Loan Document (other than the covenants described in Section 8.01,
Section 8.02(a) or Section 8.02(b) above), and such failure, with respect to
this Section 8.02(c) only, shall not have been cured within thirty (30) days
after the earlier to occur of (y) the date upon which any officer of any Loan
Party or any of its Subsidiaries becomes aware of such failure and (z) the date
upon which written notice thereof is given to any Loan Party or any of its
Subsidiaries by any Secured Party.

8.03 Representations, etc. Any representation, warranty, or certification, made
by any Loan Party in any Loan Document or delivered in writing to Agent
(including any Third Party Agent), any Lender or any other member of the Lender
Group in connection with this Agreement or any other Loan Document shall have
been incorrect, false or misleading in any material respect (except to the
extent that such representation or warranty is qualified by reference to
materiality or Material Adverse Effect, to which extent it shall have been
incorrect, false or misleading in any respect) as of the date it was made; it
being acknowledged and agreed that any projections provided to the Secured
Parties are not to be viewed as facts, are not a guarantee of financial
performance, and are subject to uncertainties and contingencies.

8.04 Insolvency; Bankruptcy. (a) Any Loan Party or any of its Subsidiaries
(other than Immaterial Subsidiaries) shall generally be unable to pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts as they come due or shall make a general assignment for the benefit of
creditors; (b) any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall declare a moratorium on the payment of its debts; (c) the
commencement by any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) of proceedings to be adjudicated bankrupt or insolvent, or the
consent by it to the commencement of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization, intervention or other similar relief under any Applicable Law,
or the consent by it to the filing of any such petition or to the appointment of
an intervenor, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of all or substantially all of its assets; (d) the commencement
against any Loan Party or any of its Subsidiaries (other than Immaterial
Subsidiaries) of a proceeding in any court of competent jurisdiction under any
bankruptcy or other Applicable Law (as now or hereafter in effect) seeking its
liquidation, winding up, dissolution, reorganization, arrangement or adjustment,
or the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator or other similar official, and any of the following events occur:
(i) such Loan Party or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (ii) the petition commencing the Insolvency
Proceeding is not timely controverted, (iii) the petition commencing any such
proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of sixty (60) calendar days of the date of filing
thereof, or (iv) an interim trustee is appointed to take possession of all or
any substantial portion of the properties or assets of, or to operate all or any
substantial portion of the business of, such Loan Party or its Subsidiary;
(e) the making by any Loan Party or any of its Subsidiaries (other than
Immaterial Subsidiaries) of an assignment for the benefit of

 

106



--------------------------------------------------------------------------------

creditors, or the admission by it in writing of its inability to pay its debt
generally as they become due; or (f) any other event shall have occurred which
under any Applicable Law would have an effect analogous to any of those events
listed above in this Section 8.04.

8.05 Judgments. One or more judgments, orders or decrees or settlements shall be
rendered against any Loan Party or any Subsidiary of a Loan Party that exceeds
by more than $1,000,000 any insurance coverage applicable thereto (to the extent
the relevant insurer has been notified of such claim and has not denied coverage
therefor) or one or more non-monetary judgments, orders or decrees or
settlements shall be rendered against any Loan Party or any Subsidiary of a Loan
Party that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, and in either case (i) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (ii) there shall be any period of twenty (20) consecutive
days during which such judgment, order or decree shall not have been vacated or
discharged or there shall not be in effect (by reason of a pending appeal or
otherwise) any stay of enforcement thereof.

8.06 No Governmental Authorization. Any authorization of a Governmental
Authority necessary for the execution, delivery or performance of any Loan
Document or for the validity or enforceability of any of the Obligations under
any Loan Document is not given or is withdrawn or ceases to remain in full force
or effect.

8.07 Agreement Invalid Under Applicable Law. Any Applicable Law shall purport to
render any material provision of any Loan Document invalid or unenforceable or
shall purport to prevent or materially delay the performance or observance by
any Loan Party or any of its Subsidiaries of the Obligations (which, for the
avoidance of doubt, shall not apply to the process of SEC comments in respect of
share registration).

8.08 Cross-Default. Any Loan Party or any Subsidiary of any Loan Party (a) shall
fail to make any payment in respect of any Indebtedness having an individual
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of $3,000,000 or having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$8,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the documents relating
thereto on the date of such failure; or (b) shall fail to perform or observe any
other condition or covenant, or any other event shall occur or condition exist,
under any agreement or instrument relating to any such Indebtedness of the type
covered in Section 8.08(a) above, if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Indebtedness to be declared to be due and payable (or otherwise required
immediately to be prepaid, redeemed, purchased or defeased) prior to its stated
maturity (without regard to any subordination terms with respect thereto) or
cash collateral in respect thereof to be demanded; provided however that,
notwithstanding the foregoing, any event or condition that occurs that permits
holders of convertible Indebtedness permitted hereunder to convert such
Indebtedness into Stock (other than Disqualified Stock) or such other
consideration permitted pursuant to Section 6.19 pursuant to the terms of the
applicable indenture shall not constitute a Default or Event of Default
hereunder on such basis alone.

8.09 Loan Documents; Security Interests. Any material provision of any Loan
Document shall for any reason cease to be valid and binding on or enforceable
against any Loan Party or any Subsidiary of any Loan Party party thereto or any
Loan Party or any Subsidiary of any Loan Party shall so

 

107



--------------------------------------------------------------------------------

state in writing or bring an action to limit its obligations or liabilities
thereunder or otherwise contest the validity, binding effect or enforceability
of the Loan Documents; or any Loan Document shall for any reason (other than
pursuant to the terms thereof) cease to create a valid security interest in any
of the Collateral in excess of such Collateral that has a fair market value of
$50,000 as determined by the Agent in its sole reasonable discretion (to the
extent that such perfection or priority is required hereby) purported to be
covered thereby or such security interest shall for any reason cease to be a
perfected and first priority security interest (subject only to the prior
priority of the Permitted Priority Liens).

8.10 ERISA. (a) The occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(b) the imposition of a Lien on any asset of a Loan Party or a Subsidiary of a
Loan Party with respect to any Title IV Plan or Multiemployer Plan.

8.11 Product Withdrawal. The voluntary withdrawal or institution of any action
or proceeding by the FDA or similar Governmental Authority to order the
withdrawal of any Product or Product category from the market or to enjoin a
Loan Party, such Loan Party’s Subsidiaries or any representative of a Loan Party
or its Subsidiaries from testing, manufacturing, processing, assembly,
packaging, labeling, marketing, importing, exporting, selling or distributing
any Product or Product category that has, individually or in the aggregate,
resulted (or could reasonably be expected, individually or in the aggregate, to
result) in a Material Adverse Effect, (ii) the institution of any action or
proceeding by the DEA, the FDA, or any other Governmental Authority to revoke,
suspend, reject, withdraw, limit, or restrict any Regulatory Required Permit
held by a Loan Party, its Subsidiaries or any representative of a Loan Party or
its Subsidiaries, which, in each case of this clause (ii), has, individually or
in the aggregate resulted (or could reasonably be expected, individually or in
the aggregate, to result) in a Material Adverse Effect, (iii) the commencement
of any enforcement action against a Loan Party, a Loan Party’s Subsidiaries or
any representative of a Loan Party or its Subsidiaries (with respect to the
business of a Loan Party or its Subsidiaries) by the DEA, the FDA, or any other
Governmental Authority which has, individually or in the aggregate, resulted (or
could reasonably be expected, individually or in the aggregate, to result) in a
Material Adverse Effect, or (iv) the occurrence of adverse test results in
connection with a Product which has, individually or in the aggregate, resulted
(or could reasonably be expected, individually or in the aggregate, to result)
in a Material Adverse Effect.

8.12 Change in Law. The introduction of, or any change in, any law or regulation
governing or affecting the healthcare industry, including any Healthcare Laws,
that has or could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

8.13 Material Contract Default. Any Loan Party defaults under or breaches any
Material Contract (after any applicable grace period contained therein), or a
Material Contract shall be terminated by a third party or parties party thereto
prior to the expiration thereof (other than in accordance with its terms), the
3.25% Convertible Notes, any Permitted 3.25% Convertible Note Refinancing, the
2.25% Convertible Notes, any Term Debt Document or any Permitted Japan Lifeline
Unsecured Debt Documents or there is a loss of a material right of a Loan Party
under any Material Contract to which it is a party, in each case which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

8.14 Other Default or Breach. The occurrence of any breach or default under any
terms or provisions of any Convertible Note Document, any Term Debt Document,
any Permitted Japan Lifeline Unsecured Debt Documents or any Subordinated Debt
Document or the occurrence of any event requiring the prepayment or mandatory
redemption of any 3.25% Convertible Note (or any Permitted 3.25% Convertible
Note Refinancing thereof or any indenture or related document governing any
Permitted

 

108



--------------------------------------------------------------------------------

3.25% Convertible Note Refinancing), any 2.25% Convertible Note, any Term Debt
Document, any Permitted Japan Lifeline Unsecured Debt Documents or of any
Subordinated Debt; provided, however, that, notwithstanding the foregoing, any
event or condition that occurs that permits holders of convertible Indebtedness
permitted hereunder to convert such Indebtedness into Stock (other than
Disqualified Stock) or such other consideration permitted pursuant to
Section 6.19 pursuant to the terms of the applicable agreement shall not
constitute a Default or Event of Default hereunder on such basis alone.

8.15 Criminal Proceedings. The institution by any Governmental Authority of
criminal proceedings against any Loan Party.

8.16 Payment of Subordinated Debt. Any Loan Party makes any payment on account
of any Indebtedness that has been subordinated to any of the Obligations, other
than payments specifically permitted by the terms of such subordination.

8.17 Any Intercreditor Agreement Provisions Invalid. Any provisions of the
Intercreditor Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, other than in accordance with
the terms thereof, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder.

8.18 Guaranty. If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement).

8.19 Subordination Provisions. (a) Any subordination provisions in respect of
the documents evidencing or governing any Subordinated Debt (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Debt; or (b) any Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of the Lender Group or (iii) that
all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions.

8.20 Change in Control. A Change in Control shall occur.

8.21 Not Publicly Traded. The Common Stock shall cease to be registered under
the Exchange Act or to be listed on the Principal Market.

8.22 Term Debt Defaults. Any Loan Party or any Subsidiary (a) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Term Debt, or (b) fails to
observe or perform any other agreement or condition relating to the Term Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Term Debt or the
beneficiary or beneficiaries of any Guarantee related thereto (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, such Term Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Term Debt to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded.

 

109



--------------------------------------------------------------------------------

ARTICLE IX.

RIGHTS AND REMEDIES.

9.01 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower
Representative), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(a) declare the principal of, and any and all accrued and unpaid interest and
fees (including Liquidated Damages, as applicable) in respect of, the Loans and
all other Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full in cash, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrowers;

(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with any obligation of any Revolving Lender
to make Revolving Loans; and

(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

Notwithstanding anything to the contrary in this Agreement, and the other Loan
Documents, each Borrower hereby irrevocably and unconditionally constitutes and
appoints Agent and any of Agent’s Affiliates, attorneys, representatives or
agents, with full power of substitution, as such Borrower’s true and lawful
attorney-in-fact with full irrevocable and unconditional power and authority in
the place and stead of such Borrower and in the name of such Borrower or in its
own name, for the purpose of carrying out the terms of this Agreement, and the
other Loan Documents, to take any appropriate steps or actions and to execute
and deliver (and perform under on such Borrower’s behalf) any agreement,
document or instrument that may be necessary or desirable to accomplish the
purposes and/or effectuate the items and actions set forth in this Agreement,
and the other Loan Documents, in each case, (i) that any such Loan Party fails
to take that are required under such documents, agreements or instruments or
(ii) during the existence of any Event of Default.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.04, in addition to the remedies set forth
above, without any notice to Borrower Representative or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees (including Liquidated Damages, as applicable) in respect of,
the Loans and all other Obligations, whether evidenced by this Agreement or by
any of the other Loan Documents, shall automatically become and be immediately
due and payable and Borrowers shall automatically be obligated to repay all of
such Obligations in full in cash, without presentment, demand, protest, or
notice or other requirements of any kind, all of which are expressly waived by
Borrowers.

9.02 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

110



--------------------------------------------------------------------------------

ARTICLE X.

WAIVERS; INDEMNIFICATION.

10.01 Demand; Protest; etc. Borrowers waive demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrowers may in any way be liable.

10.02 The Lender Group’s Liability for Collateral. Borrowers hereby agree that:
(a) so long as Agent complies with its obligations, if any, under the Code, the
Lender Group shall not in any way or manner be liable or responsible for:
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrowers.

10.03 Indemnification. Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all losses, claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses, joint and several, actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery, enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such claim, litigation, investigation or proceeding are brought by Borrowers or
their equity holders, affiliates, creditors or any other person, or the
transactions contemplated hereby or thereby or the monitoring of Borrowers’ and
their Subsidiaries’ compliance with the terms of the Loan Documents, and to
reimburse each Indemnified Person within thirty (30) days after written demand
for any reasonable, actual documented out-of-pocket expenses incurred in
connection with investigating or defending any of the foregoing (provided, that
the indemnification in this clause (a) shall not extend to any Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim), (b) with respect to any actual or prospective investigation, litigation,
or proceeding related to this Agreement, any other Loan Document, the making of
any Loans hereunder, or the use of the proceeds of the Loans provided hereunder
(irrespective of whether any Loan Party or Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of any presence or release of
Hazardous Materials at, on, under, to or from any assets or properties owned,
leased or operated by Borrowers or any of their Subsidiaries or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to Borrowers, any of their Subsidiaries or any assets, properties,
operations or actions of Borrowers or any of their Subsidiaries or any other
violations of or liabilities arising under Environmental Law or Environmental
Permits by or relating to Borrowers or any of their Subsidiaries or any assets
or properties owned, leased or operated by Borrowers or any of their
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). The
foregoing to the contrary notwithstanding, Borrowers shall have no obligation to
any Indemnified Person under this Section 10.03 with respect to any Indemnified
Liability (A) that a court of competent jurisdiction finally determines to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person or its Affiliates or any officers, directors, employees,
controlling persons or members of the foregoing or (B) arising out of a material
breach by such Indemnified Person of its obligations hereunder. This provision

 

111



--------------------------------------------------------------------------------

shall survive the termination of this Agreement, the termination of the
Commitments and the repayment in full in cash of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON. THE PROVISIONS OF THIS SECTION 10.03
SHALL SURVIVE THE RESIGNATION OR TERMINATION OF AGENT AND TERMINATION OF THIS
AGREEMENT.

ARTICLE XI.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower Representative or Agent, as the case may be, they shall be
sent to the respective address set forth below:

If to Borrower

Representative:                           Endologix, Inc.

2 Musick

Irvine, CA 92618

E-mail: vmahboob@endologix.com

E-mail: jtejedor@endologix.com

Attn: Vaseem Mahboob, CFO

Attn: James Tejedor, Treasury Manager

with copies to:                            DLA Piper LLP

1251 Avenue of the Americas

New York, New York 10020-1104

Email: gregory.ruback@dlapiper.com

Attn: Greg Ruback, Esq.

Fax No.: (212) 884-8682

If to Agent:                                 Deerfield ELGX Revolver, LLC

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Facsimile: 212-599-3075

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq

with copies to:                            Katten Muchin Rosenman LLP

2029 Century Park East, Suite 2600

Los Angeles, CA 90067-3012

 

112



--------------------------------------------------------------------------------

Facsimile: (310) 788-4471

E-mail: kristopher.ring@kattenlaw.com and

mark.wood@kattenlaw.com

Attn: Kristopher J. Ring, Esq.

Attn: Mark D. Wood, Esq.

and, solely to the extent that Cortland Capital Market Services

LLC is the Third Party Agent during any Third Party Agent

Retention Period:

Cortland Capital Market Services LLC

225 W. Washington Street, 9th Floor

Chicago, IL 60606

E-mail: CortlandABLServices@cortlandglobal.com and

legal@cortlandglobal.com

Attn: ABL Services

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other party
(or, in the case of any Third Party Agent, in the notice delivered to Borrower
Representative pursuant to clause (b) of the definition of “Third Party Agent”
herein). All notices or demands sent in accordance with this Article XI, shall
be deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

ARTICLE XII.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;

JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR

 

113



--------------------------------------------------------------------------------

WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS AND EACH MEMBER
OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWERS AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d) BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COMMERCIAL DIVISION, NEW YORK STATE SUPREME COURT AND THE
FEDERAL COURTS, IN EACH CASE, SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN (AND, IN EACH CASE, THE APPLICABLE STATE AND FEDERAL APPEALS COURTS
SITTING IN THE CITY OF NEW YORK OR, IF NOT AVAILABLE OR APPLICABLE, THE STATE OF
NEW YORK), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT (INCLUDING ANY THIRD
PARTY AGENT), ANY LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

114



--------------------------------------------------------------------------------

ARTICLE XIII.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.01 Assignments and Participations.

(a) Subject to the conditions set forth in clause (a)(ii) below, any Lender may
assign and delegate all or any portion of its rights and duties under the Loan
Documents (including the Obligations owed to it and its Commitments) to one or
more Eligible Assignee (each, an “Assignee”), without the prior written consent
of any other Person (other than as expressly required in the definition of
“Eligible Assignee”).

 

  (i)

Assignments shall be subject to the following additional conditions:

(A) [reserved];

(B) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $1,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, (II) an assignment or
delegation of all remaining Commitments held by such assigning Lender or (III) a
group of new Lenders, each of which is an Affiliate of each other or a Related
Fund of such new Lender to the extent that the aggregate amount to be assigned
to all such new Lenders is at least $1,000,000);

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until (1) such Lender and the Assignee have
delivered Agent an Assignment and Acceptance, and (2) unless waived by Agent,
the assigning Lender or Assignee has paid to Agent, for Agent’s separate
account, a processing fee in the amount of $3,500; and

(E) the assignee, if it is not a Lender, unless waived by Agent, shall deliver
to Agent an Administrative Questionnaire in a form approved by Agent (the
“Administrative Questionnaire”) and all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act.

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment

 

115



--------------------------------------------------------------------------------

and Acceptance, relinquish its rights (except with respect to Section 10.03) and
be released from any future obligations under this Agreement (and in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto);
provided, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Article XV and Section 17.08(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent (and, during any Third Party Agent
Retention Period, the Third Party Agent) to take such actions and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to Agent (or the Third Party Agent, as applicable), by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such Assignee agrees that it will perform all of the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.01(b), this Agreement shall be deemed to be amended to the extent,
but only to the extent, necessary to reflect the addition of the Assignee and
the resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent (any Third Party
Agent), and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate

 

116



--------------------------------------------------------------------------------

applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent (or any Third Party Agent), Borrowers, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.08, disclose all documents and information which it
now or hereafter may have relating to Borrowers and their Subsidiaries and their
Affiliates and their respective businesses and Stock and properties.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
Notwithstanding anything to the contrary herein, (i) any Lender shall be
permitted to pledge or grant a security interest in all or a portion of such
Lender’s rights hereunder including, but not limited to, any Loans (without the
consent of, or notice to or any other action by, any other party hereto) to
secure the obligations of such Lender or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit to or for the
account of such Lender or any of its Affiliates and any agent, trustee or
representative of such Person and (ii) Agent shall be permitted to pledge or
grant a security interest in all or any portion of its rights hereunder or under
the other Loan Documents, including, but not limited to, rights to payment
(without the consent of, or notice to or any other action by, any other party
hereto), to secure the obligations of Agent or any of its Affiliates to any
Person providing any loan, letter of credit to or for the account of Agent or
any of its Affiliates and any agent, trustee or representative of such Person;
provided in each case, that no such pledge or assignment of a security interest
shall release such Lender or Agent from its obligations hereunder or substitute
any such pledgee or assignee for such Lender or Agent as a party hereto.

(h) The Loan Parties hereby acknowledge that the Lenders and their Affiliates
may securitize the Loans (a “Securitization”) through the pledge of the Loans as
collateral security for loans to the Lenders or their Affiliates or through the
sale of the Loans or the issuance of direct or indirect interests in the Loans
to their controlled Affiliates, which loans to the Lenders or their Affiliates
or direct or indirect interests may be rated by Moody’s, S&P or one or more
other rating agencies. The Loan Parties shall, to the extent commercially
reasonable, cooperate with the Lenders and their Affiliates to effect any and
all

 

117



--------------------------------------------------------------------------------

Securitizations. Notwithstanding the foregoing, no such Securitization shall
release the Lender party thereto from any of its obligations hereunder except in
accordance with Section 13.01(a).

(i) During any Third Party Agent Retention Period, the Third Party Agent (as a
non-fiduciary agent on behalf of Borrowers) shall maintain, or cause to be
maintained, a register (the “Register”) on which it enters the name and address
of each Lender as the registered owner of the Loans and/or Revolver Commitments
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). During any Non-Third Party Agent Retention
Period, the Borrower Representative shall maintain such Register and shall make
such Register available to any member of the Lender Group at any reasonable time
upon reasonable prior notice to the Borrower Representative. Upon the request of
any Third Party Agent upon the commencement of any Third Party Agent Retention
Period, the Borrower Representative shall share such Register with the Third
Party Agent, and with respect to any discrepancies between the records or
Register of the Borrower Representative, on the one hand, and the records or
Register of any Lender, the Agent or the Third Party Agent, on the other hand,
the records and Register of such Lender, Agent or Third Party Agent shall govern
and control absent manifest error. Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Loans and/or Revolver
Commitments to an Affiliate of such Lender or a Related Fund of such Lender
(i) a Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so provide)
and (ii) any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any evidencing the same), Borrowers shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary. In the case of any assignment by a Lender of all or any
portion of its Loans and/or Revolver Commitments to an Affiliate of such Lender
or a Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.

(j) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

(k) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.02 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrowers and other Loan Parties may not

 

118



--------------------------------------------------------------------------------

assign this Agreement or any of the other Loan Documents or any rights,
obligations or duties hereunder or thereunder without Agent’s and all the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by Agent and/or the Lenders shall
release Borrowers from their Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.01 and, except as expressly required pursuant to
Section 13.01, no consent or approval by Borrowers is required in connection
with any such assignment. For the avoidance of doubt, Agent may delegate any of
its rights, duties and obligations to any Third Party Agent during any Third
Party Agent Retention Period.

ARTICLE XIV.

AMENDMENTS; WAIVERS.

14.01 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Agent, the Required Lenders (or by Agent at the
written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of
Section 2.03(c)(i),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees (including Liquidated
Damages), or other amounts due hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (A) in connection with the
waiver of applicability of Section 2.05(c) (which waiver shall be effective with
the written consent of the Required Lenders) and (B) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate 3.02,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
all or substantially all of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

 

119



--------------------------------------------------------------------------------

(ix) contractually subordinate any of Agent’s Liens,

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrowers or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrowers or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(xi) amend, modify, or eliminate any of the provisions of Section 2.03(b)(i) or
(ii) Section 2.03(e), or

(xii) amend, modify, or eliminate any of the provisions of Section 13.01 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of Loan Parties;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) [reserved], and

(ii) any provision of Article XV pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders.

14.02 [Reserved].

14.03 No Waivers; Cumulative Remedies. No failure by Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Agent (including any Third Party Agent), any Lender or any other member
of the Lender Group in exercising the same, will operate as a waiver thereof. No
waiver by Agent (including any Third Party Agent), any Lender or any other
member of the Lender Group will be effective unless it is in writing, and then
only to the extent specifically stated. No waiver by Agent (including any Third
Party Agent), any Lender or any other member of the Lender Group on any occasion
shall affect or diminish Agent’s (including any Third Party Agent’s), each
Lender’s and each other member of the Lender Group’s rights thereafter to
require strict performance by Borrowers and the other Loan Parties of any
provision of this Agreement or any other Loan Document. Agent’s (including any
Third Party Agent’s), each Lender’s and each other member of the Lender Group’s
rights under this Agreement and the other Loan Documents will be cumulative and
not exclusive of any other right or remedy that Agent (including any Third Party
Agent), any Lender or any other member of the Lender Group may have.

ARTICLE XV.

AGENT; THE LENDER GROUP.

15.01 Appointment and Authorization of Agent (and any Third Party Agent). Each
Lender hereby irrevocably appoints and authorizes Agent (including any Third
Party Agent) to enter into each of the Loan Documents to which it is a party
(other than this Agreement) on its behalf and to take such actions as Agent (or
such Third Party Agent) on its behalf and to exercise such powers under the Loan
Documents as are delegated to Agent (or such Third Party Agent) by the terms
thereof, together with all such powers as are reasonably incidental thereto.
Subject to the terms of Section 14.01 and to the terms of the other Loan
Documents, Agent is authorized and empowered to amend, modify, or waive any

 

120



--------------------------------------------------------------------------------

provisions of this Agreement or the other Loan Documents on behalf of Lenders.
The provisions of this Article XV are solely for the benefit of Agent (including
any Third Party Agent) and Lenders and neither any Borrower nor any other Loan
Party shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement,
Agent (and any Third Party Agent) shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Loan
Party. Agent may perform any of its duties hereunder, or under the Loan
Documents, by or through its agents, subagents, servicers, trustees, investment
managers or employees or any Third Party Agent. Agent shall have the same rights
and powers under the Loan Documents as any other Lender and may exercise or
refrain from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Loan Party or Affiliate of any Loan Party as if it were not
Agent hereunder. The duties of Agent shall be mechanical and administrative in
nature. Agent shall not have by reason of this Agreement or the other Loan
Documents a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the other Loan Documents is intended to or shall be
construed to impose upon Agent any obligations in respect of this Agreement or
any of the other Loan Documents except as expressly set forth herein or therein.

15.02 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees, attorneys
in fact or any Third Party Agent and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent, attorney in fact or Third Party
Agent that it selects as long as such selection was made without a final,
non-appealable binding decision of a court of competent jurisdiction to be from
the gross negligence or willful misconduct of Agent.

15.03 Liability of Agent. Neither Agent nor any of its directors, officers,
agents, subagents, trustees, investment managers, servicers or employees shall
be liable to any Lender for any action taken or not taken by it in connection
with the Loan Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its own gross
negligence or willful misconduct in the discharge thereof as determined by a
final non-appealable judgment of a court of competent jurisdiction. Neither
Agent nor any of its directors, officers, agents, subagents, trustees,
investment managers, servicers or employees shall be responsible for or have any
duty to ascertain, inquire into or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements specified in any Loan Document; (c) the satisfaction of any condition
specified in any Loan Document; (d) the validity, effectiveness, sufficiency or
genuineness of any Loan Document, any Lien purported to be created or perfected
thereby or any other instrument or writing furnished in connection therewith;
(e) the existence or non-existence of any Default or Event of Default; or
(f) the financial condition of any Loan Party. Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them). Agent may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

 

121



--------------------------------------------------------------------------------

15.04 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or any other Loan
Party or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

15.05 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.04, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Article IX; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.06 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrowers and their
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of an investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrowers or any
other Person party to a Loan Document that may come

 

122



--------------------------------------------------------------------------------

into the possession of any of the Agent-Related Persons. Each Lender
acknowledges that Agent does not have any duty or responsibility, either
initially or on a continuing basis (except to the extent, if any, that is
expressly specified herein) to provide such Lender with any credit or other
information with respect to Borrowers, their Affiliates or any of their
respective business, legal, financial or other affairs, and irrespective of
whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.07 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including with respect to due diligence expenses and
periodic reviews of insurance and Collateral, court costs, attorneys’ fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrowers or the other Loan Parties are
obligated to reimburse Agent or Lenders for such expenses pursuant to this
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from (a) any deposits paid on or prior to the Closing Date
and any subsequent deposits paid by Borrowers or any other Loan Party to Agent
hereunder or under any other Loan Document, or (b) payments or proceeds of the
Collateral received by Agent to reimburse Agent for such out-of-pocket costs and
expenses prior to the distribution of any amounts to Lenders. In the event Agent
is not reimbursed for such costs and expenses by Borrowers, any other Loan Party
or their Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof. Whether or not the
transactions contemplated hereby are consummated, (i) Agent is authorized and
directed to deduct and retain sufficient amounts from any deposits paid on or
prior to the Closing Date and any subsequent deposits paid by Borrowers or any
other Loan Party to Agent hereunder or under any other Loan Document for the
payment of the Indemnified Liabilities and (ii) each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct as determined
by a final, non-appealable and binding decision of a court of competent
jurisdiction. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrowers and the other Loan Parties. The undertaking in this Section
shall survive the payment of all Obligations hereunder and the resignation or
replacement of Agent (and any resignation, replacement or termination of any
Third Party Agent).

15.08 Agent in Individual Capacity. Agent and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire Stock
in, and generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrowers and their Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Agent were
not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The terms “Lender” and “Lenders” include
Agent in its individual capacity.

15.09 Assignment by Agent; Resignation of Agent; Successor Agent.

 

123



--------------------------------------------------------------------------------

(a) Agent may resign as Agent upon thirty (30) days’ notice to the Lenders (or
such lesser period agreed to by the Required Lenders). If Agent resigns under
this Agreement, Agent may appoint, with the consent of the Required Lenders, a
successor Agent. If no successor Agent is appointed prior to the effective date
of the resignation of Agent, the Required Lenders may appoint a successor Agent
from among the Lenders or may appoint another Person as a successor Agent. Upon
the acceptance of its appointment as successor Agent hereunder, such successor
Agent shall succeed to all the rights, powers and duties of the retiring Agent
and the term “Agent” shall mean such successor Agent, and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. If no successor
Agent has accepted appointment as Agent by the date which is 30 days (or such
lesser period agreed to by the Required Lenders) following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of Agent hereunder (and all payments, communications and determinations
provided to be made by, to or through Agent shall instead be made by or to each
Lender directly) until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above.

(b) Upon (i) an assignment permitted by Section 15.09(a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to Section 15.09(a)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this Section 15.09). The fees payable by
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrowers and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article XV and Section 15.09 shall continue in effect for
the benefit of such retiring Agent and its agents and subagents and its Third
Party Agents in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting or was continuing to act as Agent.

(c) Notwithstanding anything to the contrary in any of the Loan Documents, any
Third Party Agent that becomes the Agent or a subagent of Agent and any
delegation, assignment or other transfer of duties, responsibilities or rights
of Agent to any Third Party Agent, in each case, does not require the consent of
any Person (other than Agent) and shall be permitted at all times under the Loan
Documents.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Stock in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group.

15.11 Collateral Matters.

(a) Lenders irrevocably authorize Agent, at its sole option and in its sole
discretion, to release any Lien granted to or held by Agent under any Loan
Document (a) upon termination of all of the Commitments and payment in full in
cash of all Obligations; (b) constituting property sold or disposed of as part
of or in connection with any disposition permitted by Section 6.04 that is not
to another Loan Party (it being understood and agreed that Agent may (but is not
required to) conclusively rely without further inquiry on a certificate of an
Authorized Officer as to the sale or other disposition of property being made in
full compliance with Section 6.04 and the other provisions of the Loan
Documents); or (c) in connection with a credit bid or purchase authorized under
this Section 15.11. Upon request by

 

124



--------------------------------------------------------------------------------

Agent at any time, Lenders will confirm Agent’s authority to release particular
types or items of Collateral pursuant to this Section 15.11.

(b) The Loan Parties and the members of the Lender Group hereby irrevocably
authorize Agent, based upon the instruction of the Required Lenders, to
(A) consent to, credit bid or purchase (either directly or indirectly through
one or more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (B) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (C) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (1) the Obligations owed to the Lenders
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims being estimated
for such purpose if the fixing or liquidation thereof would not impair or unduly
delay the ability of Agent to credit bid or purchase at such sale or other
disposition of the Collateral and, if such contingent or unliquidated claims
cannot be estimated without impairing or unduly delaying the ability of Agent to
credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Stock of the any entities that are used
to consummate such credit bid or purchase), and (2) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent at any time, the
Lenders will confirm in writing Agent’s authority to release any such Liens on
particular types or items of Collateral pursuant to this Section 15.11;
provided, that (x) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (y) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers and the other Loan Parties
in respect of) any and all interests retained by Borrowers and the other Loan
Parties, including, the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Each Lender further hereby irrevocably
authorizes Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness.

(c) Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by Borrowers, the other
Loan Parties or their Subsidiaries or is cared for, protected, or insured or has
been encumbered, (ii) to verify or assure that Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility

 

125



--------------------------------------------------------------------------------

criteria applicable in respect thereof, (iv) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (v) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise expressly provided
herein.

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrowers, the other Loan Parties or their
Subsidiaries or any deposit accounts of Borrowers, the other Loan Parties or
their Subsidiaries now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against Borrowers or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent and each other member of the Lender Group
hereby appoint each other member of the Lender Group and any Third Party Agent
as agent for the purpose of perfecting Agent’s security interest and Liens in
the Collateral and assets which, in accordance with the Uniform Commercial Code
in any applicable jurisdiction, can be perfected by possession or control.
Should any member of the Lender Group (other than Agent) obtain possession or
control of any such assets, such member of the Lender Group shall notify Agent
thereof, and, promptly upon Agent’s request therefor, shall deliver such assets
to Agent or in accordance with Agent’s instructions or transfer control to Agent
in accordance with Agent’s instructions. Each member of the Lender Group (other
than Agent) agrees that it will not have any right individually to enforce or
seek to enforce any Loan Document or to realize upon any Collateral unless
instructed to do so by Agent (or consented to by Agent), it being understood and
agreed by the members of the Lender Group that such rights and remedies may be
exercised only by Agent.

 

126



--------------------------------------------------------------------------------

15.14 Payments by Agent to the Lenders. All payments to be made by Agent (or any
Third Party Agent) to the Lenders shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent (or such Third Party
Agent). Concurrently with each such payment, Agent (or, during any Third Party
Agent Retention Period, the Third Party Agent with the approval of Agent) shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, interest or other amounts of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the members of the Lender
Group.

15.16 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.07, no member of the Lender Group shall have
any liability for the acts of any other member of the Lender Group. No Lender
shall be responsible to Borrowers, any other Loan Party, any of their
Subsidiaries or Affiliates or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.

15.17 Right to Request and Act on Instructions. Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the other Loan Documents Agent is permitted
or desires to take or to grant, and if such instructions are promptly requested,
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate Applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 15.07.

 

127



--------------------------------------------------------------------------------

ARTICLE XVI.

WITHHOLDING TAXES.

16.01 Payments.

(a) All payments by or on account of any obligation of any Loan Party under any
Loan Document will be made free and clear of, and without deduction or
withholding for, any present or future Taxes except as otherwise required by
applicable law, and in the event any deduction or withholding of Indemnified
Taxes is required, Borrowers shall comply with the next sentence of this
Section 16.01. If any Applicable Law requires the deduction or withholding of
any Tax from any such payment by a Withholding Agent, then (a) the applicable
Withholding Agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law, and (b) if such Taxes
are Indemnified Taxes, then the sum payable by the applicable Loan Party shall
be increased as necessary so that after such deduction or withholding has been
made (including such deductions and withholdings applicable to additional sums
payable under this Section 16.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made. Borrowers will furnish to Agent (including any Third Party Agent) and
the Lenders as promptly as possible after the date the payment of any
Indemnified Tax is due pursuant to Applicable Law, the original or certified
copy of tax receipts issued by such Governmental Authority evidencing such
payment by Borrowers, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent and the Lenders.
Borrowers agree to pay any present or future stamp, value added or documentary
Taxes or any other excise or property Taxes, charges, or similar levies that
arise from any payment made hereunder or from the execution, delivery,
performance, recordation, or filing of, or otherwise with respect to this
Agreement or any other Loan Document.

(b) Borrowers shall reimburse and indemnify, within ten days after receipt of
demand therefor, each Recipient for all Indemnified Taxes (including all
Indemnified Taxes imposed on amounts payable under this Section 16.01(b)) paid
or payable by such Recipient, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the applicable Recipient(s)
setting forth the amounts to be paid thereunder and delivered to the Borrowers
shall be conclusive, absent manifest error.

16.02 Exemptions.

(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:

(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement (a “Portfolio Interest Certificate”) of the Lender or Participant,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrowers (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrowers within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, Form W-8BEN-E or
Form W-8IMY (with proper attachments). If such Lender or Participant is a
partnership and one or more direct or indirect partners of such Lender or
Participant are claiming the portfolio interest exemption, such Lender or
Participant may provide a Portfolio Interest Certificate on behalf of such
partners.

 

128



--------------------------------------------------------------------------------

(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E;

(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments);

(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax; or

(vi) a properly completed form or forms, and other required documentation (to be
designated under Sections 1471 and 1472 of the IRC) to claim an exemption from
any withholding tax imposed under FATCA.

(b) Each Lender or Participant shall provide new forms (or successor forms) to
Agent (or, in the case of a Participant, to the Lender granting the
participation only) at the time or times reasonably requested by Agent (or, in
the case of a Participant, the Lender granting the participation only), but only
if such Lender or such Participant is legally able to deliver such forms, and
shall promptly notify of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, and at the time or
times reasonably requested by Agent, but only if such Lender or such Participant
is legally able to deliver such forms, provided, that nothing in this
Section 16.02(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including without limitation, its
tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) and shall promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers and the other Loan Parties to such Lender or Participant, such Lender
or Participant agrees to notify Agent (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers and the other Loan Parties to such Lender or Participant. To the
extent of such percentage amount, Agent will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.02(a) or 16.02(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.02(a) or
16.02(c), if applicable. Borrowers and the other Loan Parties agree that each
Participant shall be entitled to the

 

129



--------------------------------------------------------------------------------

benefits of this Article XVI with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Article XVI with respect thereto.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Agent (or, in the case of a Participant, to the Lender granting
the participation only) at the time or times prescribed by law and at such time
or times reasonably requested by Agent (or, in the case of a Participant, the
Lender granting the participation) such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by Agent (or, in the case of a
Participant, the Lender granting the participation) as may be necessary for
Agent or Borrowers to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (e), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

16.03 Refunds. If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Article XVI, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Article XVI with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that Borrowers,
upon the request of Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Article XVI shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Borrowers, the other Loan
Parties, their Subsidiaries, their Affiliates or any other Person.

ARTICLE XVII.

GENERAL PROVISIONS.

17.01 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrowers, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.02 Article and Section Headings. Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Article and Section applies equally to this entire
Agreement.

17.03 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrowers, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

130



--------------------------------------------------------------------------------

17.04 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.05 Debtor-Creditor Relationship. The relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor. No member of the Lender Group has (or shall
be deemed to have) any fiduciary relationship or duty to any Loan Party arising
out of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

17.06 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.07 Revival and Reinstatement of Obligations; Certain Waivers. If any member
of the Lender Group repays, refunds, restores, or returns in whole or in part,
any payment or property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group related thereto, the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist. If, prior to any of the foregoing, any
provision of this Agreement or any other Loan Document shall have been
terminated or cancelled, such provision of this Agreement or such other Loan
Document, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

17.08 Confidentiality.

(a) Each of the Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to the Agent-Related Persons and Lender-Related
Persons (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep

 

131



--------------------------------------------------------------------------------

such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person, the
Agent-Related Persons or Lender-Related Persons (including any self-regulatory
authority), (c) to the extent required by Applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any member of the Lender Group or
any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 17.08, to (i) any Assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or the other Loan Documents or
(ii) any actual or prospective party (or the Agent-Related Persons or the
Lender-Related Persons or any Related Party) to any transaction under which
payments are to be made by reference to the Loan Parties and their obligations,
this Agreement, the other Loan Documents or payments hereunder or thereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of any
Loan Party or any of its Affiliates, (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 17.08(a) or (y) becomes available to any member of the Lender Group or
any of its Affiliates on a nonconfidential basis from a source other than
Endologix, or (j) as provided in Section 5.20. In addition, Agent (including any
Third Party Agent) and the Lenders may disclose the existence of this Agreement
and the other Loan Documents and information about this Agreement and the other
Loan Documents to market data collectors, similar service providers to the
lending industry and service providers to Agent (including any Third Party
Agent) and the Lenders in connection with the administration of the Loans and
other Obligations and this Agreement and the other Loan Documents

(b) For purposes of this Section, “Information” means all information received
from a Loan Party relating to the Loan Parties or any Subsidiary thereof or any
of their respective businesses, other than any such information that is
available to the Agent, any Lender or any other member of the Lender Group on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
of such Loan Party; provided that, notwithstanding anything to the contrary in
the Loan Documents, in the case of information received from the Borrowers, the
Loan Parties or any of their Subsidiaries after the Closing Date, such
Information is both (y) clearly identified at the time of delivery as
confidential and (z) provided to Agent and the Lenders at a time when Agent and
such Lenders have requested in writing to receive material nonpublic
information. Any Person required to maintain the confidentiality of Information
as provided in this Section 17.08 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

17.09 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and the providing of the Commitments, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that Agent, any
Third Party Agent, any Lender or any other member of the Lender Group may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement or any of the other Loan Documents or any other Obligations are
outstanding or unpaid and so long as all of the Commitments have not expired or
been terminated.

 

132



--------------------------------------------------------------------------------

17.10 Patriot Act. Agent (including any Third Party Agent) and each Lender that
is subject to the requirements of the Patriot Act hereby notifies Borrowers that
pursuant to the requirements of the Act, they are required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the names, address and tax identification numbers of the Loan Parties and other
information that will allow Agent (or such Third Party Agent) or such Lender to
identify the Loan Parties in accordance with the Patriot Act. In addition, if
Agent (including any Third Party Agent) or any Lender is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and Borrowers and the other Loan Parties agree to cooperate
in respect of the conduct of such searches and further agree that the reasonable
costs and charges for such searches shall constitute Lender Group Expenses
hereunder and be for the account of Borrowers and the other Loan Parties. This
notice is given in accordance with the requirements of the Patriot Act and is
effective for Agent.

17.11 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.12 No Setoff. All payments made by each Loan Party hereunder or under any
note or other Loan Document will be made in immediately available funds and
without setoff, counterclaim, or other defense.

17.13 Intercreditor Agreement. Notwithstanding anything to the contrary in this
Agreement or in any other Loan Document: (i) the Liens granted to the Agent
pursuant to the Loan Documents and the exercise of any right related to any
Collateral shall be subject, in each case, to the terms of the Intercreditor
Agreement, (ii) in the event of any conflict between the express terms and
provisions of this Agreement or any other Loan Document, on the one hand, and of
the Intercreditor Agreement, on the other hand, the terms and provisions of the
Intercreditor Agreement, shall control, and (iii) each Lender hereunder
authorizes and instructs Agent to execute the Intercreditor Agreement on behalf
of such Lender, and such Lender agrees to be bound by the terms thereof.

[Signature pages to follow.]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:      ENDOLOGIX, INC., a Delaware corporation      By:  

/s/ Vaseem Mahboob

       Name: Vaseem Mahboob        Title: Chief Financial Officer      CVD/RMS
ACQUISITION CORP., a Delaware corporation      By:  

/s/ Vaseem Mahboob

       Name: Vaseem Mahboob        Title: Chief Financial Officer and Secretary
     NELLIX, INC., a Delaware corporation      By:  

/s/ Vaseem Mahboob

       Name: Vaseem Mahboob        Title: Chief Financial Officer and Secretary
     TRIVASCULAR TECHNOLOGIES, INC., a Delaware corporation      By:  

/s/ Vaseem Mahboob

       Name: Vaseem Mahboob        Title: Chief Financial Officer and Secretary
     TRIVASCULAR, INC., a California corporation
     By:  

/s/ Vaseem Mahboob

       Name: Vaseem Mahboob        Title: Chief Financial Officer and Secretary

ABL Credit Agreement



--------------------------------------------------------------------------------

TRIVASCULAR SALES LLC, a Texas limited liability company By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary ENDOLOGIX
CANADA, LLC, a Delaware limited liability company By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary
RMS/ENDOLOGIX SIDEWAYS MERGER CORP., a Delaware corporation By:  

/s/ Vaseem Mahboob

Name:   Vaseem Mahboob Title:   Chief Financial Officer and Secretary

ABL Credit Agreement



--------------------------------------------------------------------------------

 

DEERFIELD ELGX REVOLVER, LLC, a Delaware limited liability company, as Agent By:
Deerfield Management Company, L.P. (Series C), Manager By: Flynn Management LLC,
General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

ABL Credit Agreement



--------------------------------------------------------------------------------

DEERFIELD PRIVATE DESIGN FUND IV, L.P., as a Lender By: Deerfield Mgmt IV, L.P.,
General Partner By: J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PRIVATE DESIGN
FUND III, L.P., as a Lender By: Deerfield Mgmt III, L.P., General Partner By:
J.E. Flynn Capital III, LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory DEERFIELD PARTNERS, L.P.,
as a Lender By: Deerfield Mgmt, L.P., General Partner By: J.E. Flynn Capital,
LLC, General Partner By:  

/s/ David J. Clark

Name:   David J. Clark Title:   Authorized Signatory

ABL Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                          
                                between
                                                                             
(“Assignor”) and                                          
                            (“Assignee”). Reference is made to the Credit
Agreement described in Annex I hereto (the “Credit Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.

1. In accordance with the terms and conditions of Article XIII of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I (the
“Assigned Interest”).

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any lien, encumbrance or other adverse claim and
(ii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Loan Documents, or (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any other instrument or document furnished pursuant thereto;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower, its Subsidiaries or any
Guarantor or the performance or observance by any Borrower, its Subsidiaries or
any Guarantor of any of their respective obligations under the Loan Documents or
any other instrument or document furnished pursuant thereto, and (d) represents
and warrants that the amount set forth as the Purchase Price on Annex I
represents the amount owed by the Borrowers to Assignor with respect to
Assignor’s share of the Revolving Loans assigned hereunder, as reflected on
Assignor’s books and records.

3. The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender (including, without limitation, the requirements
set forth in Section 13.01 of the Credit Agreement); (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder; (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the assigned interest and
either it, or the person exercising discretion in making its decision to acquire
such assigned interest, is experienced in acquiring assets of such type;
(b) confirms that it has received copies of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement; (c) agrees that it will, independently and without reliance upon
Agent, Assignor, or any other Lender, based upon such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking any action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to Agent
by the terms thereof, together with such powers as are reasonably



--------------------------------------------------------------------------------

incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; [and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Credit Agreement or such other documents as are necessary to indicate that
all such payments are subject to such rates at a rate reduced by an applicable
tax treaty.]

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article XV of the
Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other electronic transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN ARTICLE
XII OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

[Remainder of page intentionally left blank. Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

 

[NAME OF ASSIGNOR] as Assignor  

 

 

 

By    

Name:   Title  

 

 

 

 

[NAME OF ASSIGNOR]

as Assignor  

 

 

 

By    

Name:   Title  

[Signature Page to Assignment and Acceptance Agreement]



--------------------------------------------------------------------------------

[ACCEPTED THIS          DAY OF                             

 

DEERFIELD ELGX REVOLVER, LLC, as Agent By:  

 

Name: Title:]2

 

 

2

NTD: Agent’s consent to be provided solely to the extent required by
Section 13.01 of the Credit Agreement

 

[Signature Page to Assignment and Acceptance Agreement]



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

Borrowers:

Endologix, Inc., a Delaware corporation

CVD/RMS Acquisition Corp., a Delaware corporation

Nellix, Inc., a Delaware corporation

TriVascular Technologies, Inc., a Delaware corporation,

TriVascular, Inc., a California corporation

TriVascular Canada, LLC, a Delaware limited liability company

TriVascular Sales, LLC, a Texas limited liability company

RMS/Endologix Sideways Merger Corp., a Delaware corporation

Name and Date of Credit Agreement:

Credit Agreement dated as of August 9, 2018 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
Borrowers, the lenders party thereto as “Lenders”, and Deerfield ELGX Revolver,
LLC, as administrative agent for each member of the Lender Group (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

Date of Assignment Agreement:    __________    Amounts:         (a)   Assigned
Amount of Revolver Commitment    $__________      (b)   Assigned Amount of
Revolving Loans    $__________    Settlement Date:    __________    Purchase
Price    $__________    Notice and Payment Instructions, etc.      

 

  Assignee:    Assignor:  

 

     

 

    

 

     

 

    

 

     

 

  



--------------------------------------------------------------------------------

LOGO [g372800g0810071741497.jpg]



--------------------------------------------------------------------------------

LOGO [g372800g0810071742094.jpg]



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Compliance Certificate”) is given by
                                    , an Authorized Officer of Endologix, Inc.,
a Delaware corporation (the “Borrower Representative”), pursuant to that certain
Credit Agreement dated as of August 9, 2018, by and among the Borrower
Representative, the other Borrowers signatory thereto and any additional
Borrower that may hereafter be added thereto, collectively, “Borrowers”),
Deerfield ELGX Revolver, LLC, as Agent, and the financial institutions or other
entities from time to time parties hereto, each as a Lender (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.

The undersigned Authorized Officer hereby certifies to Agent and Lenders that:

(a) the financial statements delivered with this Compliance Certificate in
accordance with Section 5.05 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;

(b) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Subsidiaries during the
accounting period covered by such financial statements, and such review has not
disclosed the existence during or at the end of such accounting period, and I
have no knowledge of the existence as of the date hereof (or at any time during
the term of the period covered by this Compliance Certificate), of any condition
or event that constitutes a Default or an Event of Default, except as set forth
in Schedule 1 hereto, which includes a description of the nature and period of
existence of such Default or an Event of Default and what action Borrowers have
taken, are undertaking and propose to take with respect thereto;

(c) except as noted on Schedule 2 attached hereto, (i) Schedule 4 to the
Guaranty and Security Agreement contains a complete and accurate list of all
business locations of Borrowers and Guarantors and all other information that is
required to be included thereon in Section 4.4 of the Guaranty and Security
Agreement (and without giving effect to any “Closing Date” qualifier therein)
and (ii) Schedule 3 to the Guaranty and Security Agreement contains all legal
names under of the Borrowers and Guarantors as they appear on their
organizational documents and such other information that is required to be
included thereon in Section 4.3 of the Guaranty and Security Agreement (and
without giving effect to any “Closing Date” qualifier therein); and in each case
of clause (i) and clause (ii) above, Schedule 2 specifically notes any changes
in such locations, legal names and other information;

(d) except as noted on Schedule 3 attached hereto, the undersigned has no
knowledge of (i) any federal or state Tax Liens having been filed against any
Borrower, any Guarantor or any Collateral, or (ii) any failure of any Borrower
or any Guarantor to make required payments of withholding or other Tax
obligations of any Borrower or any Guarantor during the accounting period to
which the attached statements pertain or any subsequent period;

(e) [reserved];

(f) except as noted on Schedule 4 attached hereto, Schedule 4.03 to the Credit
Agreement is true, correct and complete in all material respects as it relates
to the representations and warranties set



--------------------------------------------------------------------------------

forth in Section 4.03 of the Credit Agreement (except that such materiality
qualifier shall not be applicable to any such representation and warranty in
Section 4.03 of the Credit Agreement that already is qualified or modified by
materiality in the text thereof);

(g) [reserved];

(h) except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, Letter of Credit Rights,
Instruments in excess of $250,000 in the aggregate, Documents or Investment
Property (other than in the equity interests of Subsidiaries of the Borrowers)
that has not previously been reported to Agent on any Schedule 6 to any previous
Compliance Certificate delivered by Borrower Representative to Agent;

(i) except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

(j) Borrowers and any Guarantors are in compliance with the covenants contained
in Article VII of the Credit Agreement, and in any Guarantee constituting a part
of the Loan Documents, as demonstrated by the calculation of such covenants set
forth in Schedule 8 hereto, except as expressly set forth in Schedule 8; in
determining such compliance, the calculations set forth therein have been made:
and such calculations and the certifications contained therein are true, correct
and complete.

To the extent any schedule attached hereto contains updated information, such
schedule shall be amended with respect to the Credit Agreement, Guaranty and
Security Agreement or the Term Credit Agreement, as applicable.

The foregoing certifications are made as of the date hereof, and the foregoing
computations are made and calculated as of                                 ,
20     (end of the applicable period).

 

Sincerely, ENDOLOGIX, INC. By: ________________________________ Name:
______________________________ Title: ______________________________



--------------------------------------------------------------------------------

SCHEDULE 2

BUSINESS LOCATIONS; LEGAL NAMES



--------------------------------------------------------------------------------

SCHEDULE 3

TAX



--------------------------------------------------------------------------------

SCHEDULE 4

LITIGATION



--------------------------------------------------------------------------------

SCHEDULE 6

CHATTEL PAPER, LETTER OF CREDIT RIGHTS, INSTRUMENTS, DOCUMENTS AND

INVESTMENT PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 7

FINANCIAL COVENANTS



--------------------------------------------------------------------------------

1. EXHIBIT P-1

2. FORM OF PERFECTION CERTIFICATE

August 9, 2018

Each of the parties signatory hereto hereby represents and warrants to (i) the
Agent (as defined in the Facility Agreement defined below) and the Lenders (as
defined in the Facility Agreement defined below) with reference to that certain
Amended and Restated Facility Agreement dated as of the date hereof, by and
among the Loan Parties (as defined in the Facility Agreement defined below), the
Lenders (as defined in the Facility Agreement defined below) party thereto, and
Deerfield Private Design Fund IV, L.P., as the Agent (as amended, restated,
supplemented or otherwise modified, the “Facility Agreement”), and (ii) the
Agent (as defined in the Credit Agreement defined below) and the Lenders (as
defined in the Credit Agreement defined below) with reference to that certain
Credit Agreement dated as of the date hereof, by and among the Borrowers (as
defined in the Credit Agreement defined below; such Borrowers, collectively with
the “Loan Parties” under the Facility Agreement, are referred to as the “Loan
Parties” herein except in clause (i) above), the Lenders (as defined in the
Credit Agreement defined below) party thereto, and Deerfield ELGX Revolver, LLC,
as the Agent (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) (terms that are not defined herein but are defined in such
Facility Agreement and/or such Credit Agreement have the same meanings herein as
specified therein, as applicable), as follows:

3. 1. NAMES AND OTHER ORGANIZATIONAL RELATED INFORMATION OF LOAN PARTIES AND
THEIR SUBSIDIARIES

a. The name of each Loan Party and each of its Subsidiaries, as it appears in
such Loan Party’s or Subsidiary’s current Certificate of Incorporation,
Certificate of Formation or similar organizational document as in effect on this
date, is:

 

Entity Name

  

Parent/Subsidiary

  

Sub Parent of ________________

  

Sub Parent of ________________

  

Sub Parent of ________________

b. The federal employer identification number of each Loan Party and each of its
Subsidiaries is:

 

Loan Party/Subsidiary

  

Federal Employer Identification Number

        

 

6



--------------------------------------------------------------------------------

c. The Loan Parties and their Subsidiaries, respectively, are formed under the
laws of the following jurisdictions:

 

Loan Party/Subsidiary

  

State/Country

        

d. The organizational identification number of each Loan Party issued by its
respective jurisdiction of formation is:

 

Loan Party

  

Organizational Identification Number

        

e. Each Loan Party, respectively, transacts business in the following
jurisdictions (list jurisdictions other than jurisdictions of formation):

 

Loan Party

  

Jurisdiction(s)

        

f. Each Loan Party, respectively, is duly qualified to transact business as a
foreign entity in the following jurisdictions (list jurisdictions other than
jurisdictions of formation):

 

Loan Party

  

Jurisdiction(s)

        

g. The following is a list of all other names (including fictitious names,
d/b/a’s, trade names or similar names and including former legal names (as
defined in Section 9-503(a) of the UCC)) currently used by a Loan Party or any
of its Subsidiaries or used by a Loan Party or any of its Subsidiaries within
the past five years:

 

Loan Party/Subsidiary

  

Name

  

Period of Use

 

7



--------------------------------------------------------------------------------

h. The following are the names of all entities which have been merged into any
Loan Party or any of its Subsidiaries during the past five years:

 

Loan Party/Subsidiary

  

Name of Merged Entity

  

Year of Merger

     

i. The following are the names and addresses of all entities from whom any Loan
Party or any of its Subsidiaries has acquired any personal property in a
transaction not in the ordinary course of business during the past five years,
together with the date of such acquisition and the type of personal property
acquired (e.g., equipment, inventory, etc.):

 

Name

  

Address

  

Date of Acquisition

  

Type of Property

        

4. 2. LOCATIONS OF LOAN PARTIES AND THEIR SUBSIDIARIES

a. The chief executive offices of each Loan Party and each of the Loan Parties’
Subsidiaries, respectively, are presently located at the following addresses:

 

Complete Street and Mailing Address, including County and Zip Code

  

Loan Party/Subsidiary

  

b. The books and records of each Loan Party and those of their Subsidiaries,
respectively, are located at the following additional addresses (complete this
clause b only if different from clause a above):

 

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

  

c. The following are all the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, owns or leases, or occupies any real
property:

 

Complete Mailing Address, including Zip Code

  

Leased/
Owned/
Occupied

  

Loan Party/Subsidiary

 

8



--------------------------------------------------------------------------------

                       

d. The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains any inventory, equipment or other
property:

 

Complete Address

  

Loan

Party/Subsidiary

     

e. The following are the names and addresses of all warehousemen, bailees, or
other third-parties who have possession of any of the Loan Parties’ inventory or
equipment or the inventory or equipment of any of the Loan Parties’
Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

     

5. f.The following is a complete list of all other offices or other facilities
(other than those described above) where a Loan Party or any of the Loan
Parties’ Subsidiaries has done business in the past 5 years.

6.

 

Complete Address

   Loan
Party/Subsidiary 7.    8. 9.    10.

11. 3. INTELLECTUAL PROPERTY

a. Set forth below is a list of all patents, copyrights, trademarks, trade names
and service marks registered or for which applications are pending in the name
of a Loan Party or any of the Loan Parties’ Subsidiaries, excluding those that
are expired or abandoned to the extent permitted pursuant to clause (f) of the
definition of “Permitted Dispositions” in each of the Facility Agreement and the
Credit Agreement. Please include the name of such intellectual property, the
grant date or application date, as applicable, the registration or application
number, as applicable, and the country of such registration or application.

 

Loan

Party/

Subsidiary

  

Name of

Intellectual

Property

  

Registered/

Application

Pending

  

Grant/
Application

Date

  

Registration/
Application

Number

  

Country of
Registration/
Application

 

9



--------------------------------------------------------------------------------

                                                     

b. Set forth below is a list of all licenses, franchise or other agreements
relating to trademarks, patents, copyrights and other know-how to which a Loan
Party or any of the Loan Parties’ Subsidiaries is a party and that require
annual payments in excess of $25,000 individually.

12. 4. INVESTMENT PROPERTY; INSTRUMENTS; ACCOUNTS

a. The following is a complete list of all stocks, bonds, debentures, notes,
commodity contracts and other securities (as defined in Article 8 of the Uniform
Commercial Code), owned by a Loan Party or any of the Loan Parties’
Subsidiaries:

 

Name of Issuer

  

Description and Value of Security

  

Loan Party/Subsidiary

                 

b. The following are all banks and other financial institutions, securities
intermediary or commodity intermediary at which any Loan Party or any of the
Loan Parties’ Subsidiaries maintains deposit, securities, commodities or similar
accounts, which correctly identifies the name, address and any other relevant
contact information with respect to each depository or intermediary, the name in
which the account is held, a description of the purpose of the account, and the
complete account number therefor:

 

Bank Name

  

Address and

Other Contact

Information

  

Name in Which

Account is Held

  

Purpose of
Account

  

Complete Account
Number

                       

c. The following are all securities or commodity intermediaries at which a Loan
Party or any of the Loan Parties’ Subsidiaries maintains securities accounts or
commodities accounts:

 

10



--------------------------------------------------------------------------------

Securities or

Commodities

Intermediary

Name

  

Address and

Other Contact

Information

  

Name in Which

Account is Held

  

Purpose of
Account

  

Complete Account
Number

           

d. Does any Loan Party or any of the Loan Parties’ Subsidiaries or is it
contemplated that any Loan Party or any of the Loan Parties’ Subsidiaries will
regularly receive letters of credit from customers or other third parties to
secure payments of sums owed to such company?

e. The following is a list of letters of credit naming a Loan Party or any of
the Loan Parties’ Subsidiaries as “beneficiary” thereunder:

 

LC Number

  

Name of LC Issuer

  

LC Applicant

  

Loan
Party/
Subsidiary

        

f. The approximate aggregate total amount of funds, amounts, and other assets of
any kind in the             Account is $                     .

13. 5. INDEBTEDNESS

Set forth below is a list and attached hereto are copies of, all agreements,
promissory notes, indentures and other documents relating to any indebtedness
for borrowed money of a Loan Party or any of the Loan Parties’ Subsidiaries,
including without limitation loan agreements, note indentures, letters of
credit, reimbursement agreements, mortgages and guaranties of the indebtedness
for borrowed money of others.

 

Debtor

  

14.Creditor

  

15.Amount of Indebtedness
Outstanding

  

16.Maturity Date

   17.    18.    19.    20.    21.    22.

23. 6. ENCUMBRANCES

Other than the Liens already described in Section 1.j. above, the property of
the Loan Parties and/or any of the Loan Parties’ Subsidiaries is subject to the
following Liens or encumbrances:

 

Loan Party/Subsidiary

  

Name of Holder of Lien

  

Description of Property Encumbered

     

 

11



--------------------------------------------------------------------------------

                 

 

7.

LITIGATION; COMMERCIAL TORT CLAIMS

a. The following is a complete list of pending and threatened litigation or
claims involving amounts claimed against a Loan Party or any of the Loan
Parties’ Subsidiaries in an indefinite amount or in excess of $25,000 in each
case:

b. The following are the only claims (including, without limitation, commercial
tort claims) which a Loan Party or any of the Loan Parties’ Subsidiaries has
against others (other than claims on accounts receivable), which such Loan Party
or Subsidiary is asserting or intends to assert, and in which the potential
recovery exceeds $25,000:

8. TAXES

The following tax assessments against any of the Loan Parties or any of the Loan
Parties’ Subsidiaries are currently outstanding and unpaid:

 

Assessing Authority

  

Amount and Description

  

24. 9. INSURANCE BROKER

The following brokers handle the Loan Parties’ and the Loan Parties’
Subsidiaries’ property and liability insurance:

 

25. Broker

  

Contact

  

26. Telephone

  

27. Fax

  

28. Email

   29.    30.    31.    32.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

The Loan Parties agree to advise you of any change or modification to any of the
foregoing information or any supplemental information provided on any
continuation pages attached hereto, and, until such notice is received by you,
you shall be entitled to rely upon such information and presume it is correct.
The Loan Parties acknowledge that your acceptance of this Perfection Certificate
and any continuation pages does not imply any commitment on your part to enter
into a loan transaction with the Loan Parties, and that any such commitment may
only be made by an express written loan commitment, signed by one of your
authorized officers. The Loan Parties agree that this Perfection Certificate
shall constitute a “Loan Document” under the Facility Agreement and a “Loan
Document” under the Credit Agreement.

Dated as of the date first written above

 

LOAN PARTIES:     ENDOLOGIX, INC., a Delaware corporation     By:  

 

    Name:       Title:      

CVD/RMS ACQUISITION CORP.,

a Delaware corporation

    By:  

 

    Name:       Title:       NELLIX, INC., a Delaware corporation     By:  

 

    Name:       Title:      

TRIVASCULAR TECHNOLOGIES, INC.,

a Delaware corporation

    By:  

 

    Name:       Title:  

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

LOAN PARTIES CONTINUED:     TRIVASCULAR, INC., a California corporation     By:
  

 

    Name:        Title:       

ENDOLOGIX CANADA, LLC,

a Delaware limited liability company

    By:   

 

    Name:        Title:       

TRIVASCULAR SALES LLC,

a Texas limited liability company

    By:   

 

    Name:        Title:       

RMS/ENDOLOGIX SIDEWAYS MERGER CORP.,

a Delaware corporation

    By:   

 

    Name:        Title:   

[Signature Page to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule A-1

Agent’s Account

Beneficiary Bank: The Northern Trust International Banking Corporation, New
Jersey

SWIFT: CNORUS33

Fedwire ABA: 026001122

CHIPS ABA: 0112

Beneficiary Name: Deerfield ELGX Revolver

LLC Beneficiary account:143057-20010



--------------------------------------------------------------------------------

Schedule A-2

Authorized Person

Vaseem Mahboob

Cindy Pinto

Tim Brady

James Tejedor



--------------------------------------------------------------------------------

Schedule C-1

Commitments

 

Lender

   Revolver Commitment  

Deerfield Private Design Fund III, L.P.

   $ 16,666,666.66  

Deerfield Private Design Fund IV, L.P.

   $ 16,666,666.67  

Deerfield Partners, L.P.

   $ 16,666,666.67     

 

 

 

Total

   $ 50,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule D-1

Designated Account

 

Wire Payment Instruction:    Beneficiary: Endologix, Inc.    Beneficiary
Address: 2 Musick, lrvine, CA 92618, USA    Account Number: 1453531702      
Bank Name: Bank of America    Bank Address: 333 South Hope Street, Los Angeles,
CA 90071, USA    Domestic ABA/Routing Account Number: 026009593    International
Swift Code: BOFAUS3N   



--------------------------------------------------------------------------------

Schedule E-1

Approved Account Debtors

 

Angiocor S.A. Endo T&D Limited LTD Japan Lifeline Co., Ltd



--------------------------------------------------------------------------------

Schedule P-1

Existing Investments

 

Name of Issuer    Description and Value of Security    Loan Party/Subsidiary

Cianna Medical, Inc.

   8,677 Shares of Series A Preferred Stock    Endologix, Inc.



--------------------------------------------------------------------------------

Schedule 4.01(d)

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 4.01(f)

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 4.03

Litigation

Vicky Nguyen v. Endologix, Inc., et al.: (Filed January 3, 2017 in the United
States District Court, Central District of California; Case No. 2:17-cv-00017).
A putative shareholder class action pending in the U.S. District Court for the
Central District of California. Lead plaintiff in Nguyen asserts multiple causes
of action for securities fraud based on allegations that Borrower and two of its
executives misled investors by opining optimistically about Borrower’s prospects
for FDA pre-market approval of the Nellix EVAS System. On December 5, 2017, the
District Court granted Borrower’s motion to dismiss lead plaintiff’s First
Amended Complaint, with leave to amend. On January 9, 2018, lead plaintiff filed
a Second Amended Complaint. Borrower intends to move for dismissal of the Second
Amended Complaint with prejudice. The hearing on Borrower’s Motion to Dismiss
lead plaintiff’s Second Amended Complaint has been set for August 10, 2018.

Derivative Lawsuits: As of June 11, 2017, Four shareholders have filed
derivative lawsuits on behalf of Borrower, the nominal plaintiff, based on
allegations substantially similar to those alleged by lead plaintiff in
Nguyen. Those actions consist of: Sindlinger v. McDermott et al., Case No.
BC662280 (Los Angeles Superior Court); Abraham v. McDermott et al., Case No.
30-2018-00968971-CU-BT-CSC (Orange County Superior Court); and Green v.
McDermott et al., Case No. 8:17-cv-01155-AB (PLAx), consolidated with Cocco v.
McDermott et al., Case No. 8:17-cv-01183-AB (PLAx) (U.S. District Court for the
Central District of California). Plaintiffs in the Sindlinger and Green
derivative actions have agreed to stay litigation pending resolution of the
Nguyen action. Endologix is currently negotiating a similar agreement with the
Abraham plaintiff. A related case, Ahmed v. Endologix, Inc., et al. (Filed
January 11, 2017 in the United States District Court, Central District of
California; Case No. 8:17-cv-00061) was consolidated into Nguyen v. Endologix,
Inc.

SEC Investigation: In July 2017, Borrower learned that the United States
Securities and Exchange Commission (“SEC”) issued a Formal Order of
Investigation to investigate, among other things, events surrounding the Nellix
EVAS System and the prospect of its FDA pre-market approval. Borrower is fully
cooperating with the investigation. Borrower continues to produce materials
responsive to the SEC’s subpoenas.

Certain Notices: The Loan Parties have received three unrelated notices from
individuals claiming that certain of our products read on certain issued patents
held by such individuals. The Loan Parties, after consultation with independent
patent counsel, strongly disagree with these claims; however, it is possible
that should these claims proceed to litigation, that Borrower’s aggregate
liability arising for monetary judgements or other reliefs arising out of these
matters could exceed $2,000,000. Since it is presently not possible to determine
the outcome of any future discussions with these individuals in regard to their
patents, and whether or not litigation will ensue, or the outcomes associated
with potential litigation, no provision has been made in Borrower’s financial
statements for the ultimate resolution.



--------------------------------------------------------------------------------

Schedule 4.06

Real Estate

Owned Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address, including zip code

N.A.   

Leased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address,

including zip code

  

Landlord name and contact information

Endologix, Inc.    2 Musick, Irvine, County of Orange, California 92618 U.S.A.;
33 and 35 Hammond, Irvine, County of Orange, California 92618 U.S.A.    The
Northwestern Mutual Life Insurance Company Endologix International Holdings B.V.
   Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The Netherlands    N.A.
TriVascular Technologies, Inc.    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A.    Sonoma Airport Properties LLC Endologix Singapore
Private Limited   

10 Anson Road #21-04 & #21-04A

International Plaza Singapore 079903

   Stamcorp International Pte Ltd. Endologix International B.V.   

Rahmannstraße 11, 65760

Eschborn, Germany

   N.A.

Subleased Real Property:

 

Loan Party or Subsidiary

  

Complete street and mailing address,

including zip code

  

Landlord and sublandlord name and

contact information

Other Real Property Operated or Occupied:

 

Loan Party or Subsidiary

  

Complete street and mailing address,

including zip code

  

Nature of use

ELGX South Korea Ltd.    A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South
Korea    Office



--------------------------------------------------------------------------------

Schedule 4.07

Intellectual Property

The items disclosed in Schedule 4.03 with the lead-in “Certain Notices”.

On May 7, 2018, Borrower received notice from Medtronic, Inc. (“Medtronic”) that
Medtronic believes Borrower’s Ovation product appears to use one or more claims
of certain Medtronic patents. Borrower is assessing this claim. Medtronic has
invited Borrower to engage in discussions to obtain a non-exclusive license to
these patents. Borrower has a robust patent portfolio at its disposal, and after
conducting analysis believes that one or more of Medtronic’s products appears to
use one or more claims of Borrower’s patents. Since it is presently not possible
to determine the outcome of any future discussions with Medtronic in regard to
the respective parties’ patents, and whether or not litigation will ensue, or
the outcomes associated with potential litigation, no provision has been made in
Borrower’s financial statements for the ultimate resolution.



--------------------------------------------------------------------------------

Schedule 4.15

Borrower’s Subsidiaries

 

Parent

  

Percentage
ownership

  

Name of
Subsidiary

  

Jurisdiction of
Subsidiary

  

Date of formation
of Subsidiary

  

Federal employer
ID no. of
Subsidiary

  

Organizational
identification no.
of Subsidiary

Endologix, Inc.    100%    Nellix, Inc.    Delaware    03/20/2001    94-3398416
   3359980 Endologix, Inc.    100%    CVD/RMS Acquisition Corp.    Delaware   
12/13/1998    33-0928438    2955166 Endologix, Inc.    100%    RMS/Endologix
Sideways Merger Corp.    Delaware    05/30/2002    03-0512974    3530477
Endologix, Inc.    100%    Endologix Singapore Private Limited    Singapore   
01/13/2015    N.A.    N.A. Endologix, Inc.    100%    ELGX International
Holdings GP    Cayman Islands    07/05/2011    N.A.    N.A. Endologix, Inc.   
100%    Endologix New Zealand Co.    New Zealand    05/31/2012    N.A.    N.A.
Endologix, Inc.    100%    ELGX South Korea Ltd.    South Korea    12/07/2017   
N.A.    N.A.

Endologix, Inc.

ELGX International Holdings GP

  

99%

 

1%

   Endologix Bermuda L.P.    Bermuda    07/24/2012    N.A.    N.A. Endologix
International Holdings B.V.    100%    Endologix Poland spolkda z ograniczona
odpowiedzialnoscia    Poland    03/26/2015    N.A.    N.A. Endologix Bermuda
L.P.    100%    Endologix International Holdings B.V.    The Netherlands   
08/22/2011    N.A.    N.A. Endologix International Holdings B.V.    100%   
Endologix Italia S.r.l.    Italy    06/04/2012    N.A.    N.A. Endologix
International holdings B.V.    100%    Endologix International B.V.    The
Netherlands    08/22/2011    N.A.    N.A. Endologix, Inc.    100%    TriVascular
Technologies, Inc.    Delaware    07/11/2007    87-0807313    4387054
TriVascular Technologies, Inc.    100%    TriVascular, Inc.    California   
01/05/1998    68-0402620    C2065374 TriVascular, Inc.    100%    TriVascular
Sales, LLC    Texas    08/23/2012    46-0859179    0801644988



--------------------------------------------------------------------------------

Parent

  

Percentage
ownership

  

Name of
Subsidiary

  

Jurisdiction of
Subsidiary

  

Date of formation
of Subsidiary

  

Federal employer
ID no. of
Subsidiary

  

Organizational
identification no.
of Subsidiary

TriVascular, Inc.    100%    Endologix Canada, LLC    Delaware    11/25/2014   
N.A.    5647226 TriVascular, Inc.    100%    TriVascular Germany GmbH    Germany
   05/14/2012    N.A.    N.A. TriVascular, Inc.    100%    TriVascular
Switzerland Sarl    Switzerland    04/30/2010    N.A.    N.A. TriVascular, Inc.
   100%    TriVascular Italia S.R.L.    Italy    04/08/2010    N.A.    N.A.



--------------------------------------------------------------------------------

Schedule 4.17

Borrower’s Outstanding Shares of Stock, Options and Warrants

 

Name of Issuer

  

Authorized Securities

  

Issued and Outstanding Securities

  

Certificated
(Yes or No)

  

Loan Party/
Subsidiary Owner

Endologix, Inc.   

170,000,000 Shares of Common Stock, $0.001 par value

 

  

84,946,471 Shares of Common Stock Issued and 84,557,225 Outstanding3

 

   Yes    N.A.    5,000,000 Shares of Preferred Stock, $0.001 par value,
undesignated    Zero Shares of Preferred Stock    Yes, when issued    N.A.
Nellix, Inc.    1,000 Shares of Common Stock, $0.001 par value    100 Shares of
Common Stock    Yes    Endologix, Inc. CVD/RMS Acquisition Corp.    100 Shares
of Common Stock, $0.001 par value    100 Shares of Common Stock    Yes   
Endologix, Inc. ELGX South Korea, Ltd.    20,000 Contribution Units, KRW 5,000
par value    20,000 Contribution Units    No    Endologix, Inc. RMS/Endologix
Sideways Merger Corp.    100 Shares of Common Stock, $0.001 par value    100
Shares of Common Stock    Yes    Endologix, Inc. TriVascular Technologies, Inc.
   1,000 Shares of Common Stock, $0.001 par value    100 Shares of Common Stock
   Yes    Endologix, Inc. ELGX International Holdings GP    Unspecified Number
of Partnership Interests    Unspecified Number of Partnership Interests    No   
Endologix, Inc. Endologix Bermuda, L.P.    Unspecified Number of Partnership
Interests    Unspecified Number of Partnership Interests    No    Endologix,
Inc. Endologix Singapore Private Limited    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    No    Endologix, Inc.
Endologix New Zealand Co.    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    Endologix, Inc.

 

3 

As of August 7, 2018. There have been no material changes to such amount as of
the Agreement Date.



--------------------------------------------------------------------------------

Name of Issuer

  

Authorized Securities

  

Issued and Outstanding Securities

  

Certificated
(Yes or No)

  

Loan Party/
Subsidiary Owner

TriVascular, Inc.    100 Shares of Common stock, $0.01 par value    100 Shares
of Common Stock    No    TriVascular Technologies, Inc. Endologix International
Holdings B.V.    Unspecified Number of Company Interests    Unspecified Number
of Company Interests    No    Endologix Bermuda, L.P. Endologix Poland spolkda z
ograniczona odpowiedzialnoscia    Unspecified Number of Company Interests   
Unspecified Number of Company Interests    No    Endologix International
Holdings B.V. Endologix International B.V.    Unspecified Number of Company
Interests    Unspecified Number of Company Interests    No    Endologix
International Holdings B.V. Endologix Italia S.r.l    Unspecified Number of
Company Interests    Unspecified Number of Company Interests    No    Endologix
International Holdings B.V. TriVascular Sales LLC    1,000 Units of Membership
Interests    1,000 Units of Membership Interests    No    TriVascular, Inc.
Endologix Canada, LLC    1,000 Units of Membership Interests    1,000 Units of
Membership Interests    No    TriVascular, Inc. TriVascular Italia Sarl   
Unspecified Number of Company Interests    Unspecified Number of Company
Interests    No    TriVascular, Inc. TriVascular Germany GmbH    Unspecified
number of Company Interests    Unspecified number of Company Interests    No   
TriVascular, Inc. TriVascular Switzerland Sárl    Unspecified number of Company
Interests    Unspecified number of Company Interests    No    TriVascular, Inc.

Options and Equity Incentive/Compensation Plans:

Equity Awards: Borrower’s 2015 Stock Incentive Plan as amended (the “2015 Plan”)
authorizes the grant of equity awards to purchase up to 10.3 million shares of
Common Stock. As of July 31, 2018, approximately 9.6 million shares were
reserved for issuance under outstanding stock options, including stock options
granted under equity compensation plans preceding the 2015 Plan, and 1.6 million
shares were subject to unvested restricted stock awards. The outstanding stock
options have exercise prices ranging from $1.64 to $17.58 and a weighted average
exercise price of $7.28. There have been no material changes to the items
discussed in this paragraph as of the Agreement Date.

Amended and Restated 2006 Employee Stock Purchase Plan (the “ESPP”): As of
July 31, 2018, approximately 0.7 million shares of Common Stock were available
for issuance under the ESPP. There have been no material changes to such amount
as of the Agreement Date.



--------------------------------------------------------------------------------

2017 Inducement Stock Incentive Plan: The Board has reserved 2,000,000 shares of
Borrower’s Common Stock for issuance pursuant to awards granted under the 2017
Inducement Stock Incentive Plan. As of July 31, 2018, approximately 1.5 million
shares of Common Stock were available for issuance under this plan. There have
been no material changes to such amount as of the Agreement Date.

Non-Plan Inducement Grants: In connection with its merger with TriVascular
Technologies, Inc., on February 4, 2016 Borrower issued non-plan inducement
stock options to purchase 1.4 million shares of Common Stock at an exercise
price of $7.53 per share, and non-plan inducement restricted stock units for
0.3 million shares of Common Stock.

Warrants:

In connection with its merger with TriVascular Technologies, Inc. on February 3,
2016, Borrower assumed unexercised out-of-the-money warrants of TriVascular
Technologies, Inc., which converted into warrants to purchase 35,094 shares of
Common Stock, 24,272 at an exercise price of $12.58 per share and 10,822 at an
exercise price of $28.21 per share.

Pursuant to the terms of the Prior Facility Agreement, Borrower issued warrants
to Lenders to purchase an aggregate of 6,470,000 shares of Common Stock of
Borrower at an exercise price of $9.23 per share. The number of shares of Common
Stock of Borrower into which the warrants are exercisable and the exercise price
of the warrants will be adjusted to reflect any stock splits, recapitalizations
or similar adjustments in the number of outstanding shares of Common Stock of
Borrower.

Pursuant to the Agreement, Borrower is issuing warrants to Lenders to purchase
an aggregate of 8,750,000 shares of Common Stock of Borrower at an exercise
price equal to the closing bid price on the date of grant. The number of shares
of Common Stock of Borrower into which the warrants are exercisable and the
exercise price of the warrants will be adjusted to reflect any stock splits,
recapitalizations or similar adjustments in the number of outstanding shares of
Common Stock of Borrower.

Convertible Notes:

2.25% Convertible Notes: On December 10, 2013, Borrower issued $86.3 million
aggregate principal amount of 2.25% Convertible Notes. The initial conversion
rate of the 2.25% Convertible Notes is 41.6051 shares of Common Stock per $1,000
principal amount of 2.25% Convertible Notes, which represents an initial
conversion price of approximately $24.04 per share. On April 3, 2017, Borrower
entered into the Prior Facility Agreement with Deerfield and used proceeds from
the Deerfield loan to repurchase $68 million aggregate principal amount of
outstanding 2.25% Senior Notes, plus the accrued but unpaid interest thereon,
from the holders thereof in privately negotiated transactions. As of the
Agreement Date, there is currently $18.278 million aggregate principal amount of
2.25% Convertible Notes outstanding.

3.25% Convertible Notes: On November 2, 2015, Borrower issued $125.0 million
aggregate principal amount of 3.25% Convertible Notes. The initial conversion
rate of the 3.25% Convertible Notes is 89.4314 shares of Common Stock per $1,000
principal amount of 3.25% Convertible Notes, which represents an initial
conversion price of approximately $11.18 per share. Pursuant to the terms of the
Facility Agreement with Deerfield, $40.5 million of the aggregate principal
amount of the 3.25% Convertible Notes will be cancelled on the Agreement



--------------------------------------------------------------------------------

Date, and $84.5 million aggregate principal amount of 3.25% Convertible Notes
will remain outstanding thereafter.

Pursuant to this Agreement the Borrower may issue, upon exercise under the Notes
by Lenders, Conversion Shares in accordance with the terms of the Notes and
Interest Payment Shares in accordance with this Agreement.

Other Rights to Securities of Borrower:

In connection with its merger with Nellix, Inc. (“Nellix”), Borrower agreed to
issue shares of Common Stock to the former stockholders of Nellix upon
Borrower’s receipt of FDA approval to sell its Nellix EVAS System in the United
States (the “PMA Milestone”). The number of shares of Common Stock issuable to
the former stockholders of Nellix upon achievement of the PMA Milestone shall
equal the quotient obtained by dividing $15.0 million by the average per share
closing price of Common Stock on The Nasdaq Global Select Market for each of the
30 consecutive trading days ending with the fifth trading day immediately
preceding the date of Borrower’s receipt of FDA approval to sell its Nellix EVAS
System in the United States, subject to a stock price floor of $4.50 per share,
but not subject to a stock price ceiling.

In June 2018, Borrower received the approval of its stockholders to conduct an
exchange program (“Exchange Program”) in which eligible employee stock option
holders would have the ability to exchange certain “out-of-the-money” stock
options for restricted stock units (“RSUs”) of Borrower pursuant to fixed
exchange ratios. Borrower intends to consummate this Exchange Program. The
material terms of the Exchange Program are as set forth in proposal 6 of the
Company’s definitive proxy statement in respect of its annual meeting of
stockholders held on June 14, 2018.

Registration Rights

Registration Rights Agreements dated as of April 3, 2017 and the Agreement Date,
respectively, by and among the Borrower the Lenders and Agent. .

Agreement and Plan of Merger and Reorganization, dated October 27, 2010, by and
among Borrowerthe, Nepal Acquisition Corporation, Nellix, Inc., certain of
Nellix, Inc.’s stockholders listed therein and Essex Woodlands Health Ventures,
Inc., as representative of Nellix, Inc.’s stockholders (Section 6.12 contains
registration obligation)

At-the-Market Equity Offering Sales Agreement, dated May 31, 2018, by and
between Borrower and Stifel, Nicolaus & Company, Incorporated pursuant to which
Stifel has agreed to use commercially reasonable efforts to sell on the
Company’s behalf up to $50,000,000 in aggregate gross process of the Company’s
common stock pursuant to the terms instructed by the Company. The Company is
obligated to pay Stifel at a fixed commission rate of up to 3.0% of the gross
sales price of its common stock sold pursuant to the agreement.



--------------------------------------------------------------------------------

Schedule 4.18

Material Contracts

 

•  

Cross License Agreement dated as of October 26, 2011, by and between Borrower
and Bard Peripheral Vascular, Inc.

 

•  

Settlement Agreement, dated October 16, 2012 by and among Borrower, Cook
Incorporated, Cook Group and Cook Medical, Inc.

 

•  

Standard Industrial/Commercial Multi-Tenant Lease—Net, for 2 Musick, Irvine,
California and 33 & 35 Hammond, Irvine, dated June 12, 2013, by and between
Borrower and The Northwestern Mutual Life Insurance Company.

 

•  

Lease for Santa Rosa facility for the building located at 3910 Brickway
Boulevard, Santa Rosa, California as set forth in the Third Amendment to Lease,
by and between Trivascular, Inc. and Sonoma Airport Properties LLC and the
earlier agreements described herein.



--------------------------------------------------------------------------------

Schedule 4.20

Environmental

None.



--------------------------------------------------------------------------------

Schedule 4.22

Labor Relations

None.



--------------------------------------------------------------------------------

Schedule 4.23

Jurisdiction of Organization, Legal Name, Organizational Identification Number
and Chief Executive Office

 

Loan Party

  

Jurisdiction of
organization

  

All other
jurisdictions of
organization
of Loan Party
for 5 years
preceding the
Agreement
Date

  

Legal name

  

All other legal
names of Loan
Party for 5 years
preceding the
Agreement Date

  

Organizational
identification
no.

  

Location of chief
executive office or sole
place of business: other
offices or facilities

Endologix, Inc.    Delaware    N.A.    Same as loan party name at left    N.A.
   2338745    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
Endologix, Inc.    Delaware    N.A.    Same as loan party name at left    N.A.
   2338745    33 and 35 Hammond, Irvine, County of Orange, California 92618
U.S.A. Nellix, Inc.    Delaware    N.A.    Same as loan party name at left   
N.A.    3359980    2 Musick, Irvine, County of Orange, California 92618 U.S.A.
CVD/RMS Acquisition Corp.    Delaware    N.A.    Same as loan party name at left
   N.A.    2955166    2 Musick, Irvine, County of Orange, California 92618
U.S.A. TriVascular Technologies, Inc.    Delaware    N.A.    Same as loan party
name at left    N.A.    4387054    3910 Brickway Blvd., Santa Rosa, County of
Sonoma, CA 95403 U.S.A TriVascular, Inc.    California    N.A.    Same as loan
party name at left    N.A.    C2065374    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A Endologix Canada, LLC    Delaware    N.A.   
Same as loan party name at left    Trivascular Canada LLC    5647226    3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A



--------------------------------------------------------------------------------

RMS/Endologix Sideways Merger Corp.    Delaware    N.A.    Same as loan party
name at left    N.A.    3530477    2 Musick, Irvine, County of Orange,
California 92618 U.S.A. Trivascular Sales LLC    Texas    N.A.    Same as loan
party name at left    N.A.    801644988    3910 Brickway Blvd., Santa Rosa,
County of Sonoma, CA 95403 U.S.A



--------------------------------------------------------------------------------

Schedule 4.33(a)

Governmental Notices Regarding Products

Ovation® System

On August 2018, Borrower intends to issue a global field safety notice related
to reinforce information contained within the IFU in order to reduce the
occurrence of polymer leaks.



--------------------------------------------------------------------------------

Schedule 4.41

See above Schedule 4.17.



--------------------------------------------------------------------------------

Schedule 4.45

Inventory Location

The following are all of the locations where a Loan Party or any of the Loan
Parties’ Subsidiaries, respectively, maintains Inventory:

 

Complete Address

  

Loan Party/Subsidiary

2 Musick, Irvine, County of Orange, CA 92618 U.S.A.    Endologix, Inc. 33 & 35
Hammond, Irvine, County of Orange, CA 92618 U.S.A    Endologix, Inc. 3910
Brickway Blvd., Santa Rosa, County of Sonoma, CA 95403 U.S.A.   

TriVascular Technologies, Inc.

TriVascular, Inc.

10 Anson Road #21-04 & #21-04A

International Plaza Singapore 079903

   Endologix, Inc. A-311, M-Sate, 114 Beopwon-ro, Songpa-gu, Seoul, South Korea
   Endologix, Inc. Burgemeester Burgerslaan 40, 5245 NH Rosmalen, The
Netherlands    Endologix International Holdings B.V. Rahmannstraße 11, 65760
Eschborn, Germany    Endologix International B.V.

The following are the names and addresses of all warehousemen, bailees, or other
third parties who have possession of any of the Loan Parties’ Inventory or the
Inventory of any of the Loan Parties’ Subsidiaries:

 

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

UPS   

378 Commercial Street, Malden, MA 02148

165 Chubb Avenue, Lyndhurst, NJ 07071

1130 Commerce Blvd, Swedesboro, NJ 08085

2250 Outerloop Drive, Louisville, KY 40219

   Endologix, Inc. Rhenus    Centaurusweg 123, 5015 TC Tilburg, The Netherlands
   Endologix International Holdings B.V.



--------------------------------------------------------------------------------

Name

  

Complete Street and Mailing Address, including Zip Code

  

Loan Party/Subsidiary

STOK UK Limited    One Fleet Place, London EC4M 7Ws    Endologix International
B.V. TNT Express Korea    54 Yangcheon-ro, Gangseo-gu, Seoul 07522    Endologix,
Inc.

In addition to the foregoing:

 

  •  

In the Ordinary Course of Business, the Loan Party or any of the Loan Parties
Subsidiaries’ sales representatives hold Trunk Inventory in their possession for
sales calls and procedures, which Trunk Inventory is not held at a specific
location or locations.

 

  •  

Certain Inventory of the Loan Party or any of the Loan Parties’ Subsidiaries is
held by numerous third parties on a consignment basis at various locations.



--------------------------------------------------------------------------------

Schedule 6.05

Contingent Obligations

 

•  

Base Capped Call Confirmation, dated December 4, 2013, between the Borrower and
Bank of America, N.A.

 

•  

Additional Capped Call Confirmation, dated December 5, 2013, between the
Borrower and Bank of America, N.A.

The capped call transactions contemplated by the documents listed above relate
to the 2.25% Convertible Notes. The capped call transactions are expected to
reduce the potential dilution and/or offset the potential cash payments that the
Borrower may be required to make in excess of the principal amount upon
conversion of the 2.25% Convertible Notes in the event that the market price per
share of the Borrower’s common stock, as measured under the terms of the capped
call transactions, is greater than the strike price of the capped call
transactions, which initially corresponds to the $24.04 conversion price of the
2.25% Convertible Notes. The Borrower will not be required to make any cash
payments to Bank of America, N.A. upon the exercise of the options that are a
part of the capped call transactions, but rather will be entitled to receive
from Bank of America, N.A. a number of shares of the Borrower’s common stock
and/or an amount of cash based on the amount by which the market price per share
of Common Stock of the Borrower, as measured under the terms of the capped call
transactions, is greater than the strike price of the capped call transactions
during the relevant valuation period.



--------------------------------------------------------------------------------

Schedule 5.20

Other Loan Documents to Be Form 8-K Exhibits

Each of the following agreements, instruments and documents, including the
schedules, exhibits and annexes thereto:

 

  •  

the Agreement

 

  •  

the Notes;

 

  •  

the Guaranty and Security Agreement;

 

  •  

the Intercompany Subordination Agreement;

 

  •  

the Intercreditor Agreement;

 

  •  

the Patent Security Agreement; and

 

  •  

the Trademark Security Agreement.



--------------------------------------------------------------------------------

Schedule 6.07

Transactions with Affiliates

Investments of Inventory pursuant to clause (j) of the definition of Permitted
Investments